EXHIBIT 10.1
 
CREDIT AGREEMENT
 
DATED AS OF JANUARY 14, 2009
 
AMONG
 
WENDY’S INTERNATIONAL HOLDINGS, LLC,
 
AS HOLDINGS,
 
WENDY’S INTERNATIONAL, INC.,
 
AS THE BORROWER
 
THE LENDERS FROM TIME TO TIME PARTIES HERETO,
 
JPMORGAN CHASE BANK, N.A.,
 
AS ADMINISTRATIVE AGENT,
 
BANK OF AMERICA, N.A.,
 
AS SYNDICATION AGENT
 
AND
 
WACHOVIA BANK, NATIONAL ASSOCIATION,
 
AS DOCUMENTATION AGENT
 
 
J.P. MORGAN SECURITIES INC.,
BANC OF AMERICA SECURITIES LLC AND
WACHOVIA CAPITAL MARKETS LLC,
AS JOINT LEAD ARRANGERS AND JOINT BOOKRUNNERS
 
 

--------------------------------------------------------------------------------


 
Table of Contents

 

  Page 
ARTICLE I DEFINITIONS
1
     
1.1.
Defined Terms
1
1.2.
Other Definitional Provisions
23
     
ARTICLE II THE CREDITS
24
     
2.1.
Commitment
24
2.2.
Required Payments; Termination
24
2.3.
Ratable Loans
25
2.4.
Types of Advances
25
2.5.
Facility Fee; Reductions in Aggregate Commitment
25
2.6.
Minimum Amount of Each Advance
25
2.7.
Optional Principal Payments
25
2.8.
Method of Selecting Types and Interest Periods for New Advances
25
2.9.
Conversion and Continuation of Outstanding Advances
26
2.10.
Changes in Interest Rate, etc
26
2.11.
Inability to Determine Interest Rate
27
2.12.
Eurodollar Advances and Rates Applicable After Default
27
2.13.
Method of Payment
27
2.14.
Noteless Agreement; Evidence of Indebtedness
28
2.15.
Telephonic Notices
28
2.16.
Interest Payment Dates; Interest and Fee Basis
29
2.17.
Notification of Advances, Interest Rates, Prepayments and Commitment Reductions;
Availability of Loans
29
2.18.
Mandatory Prepayments from Dispositions and Casualty Events; Commitment
Termination
29
2.19.
Lending Installations
29
2.20.
Non-Receipt of Funds by the Agent
29
2.21.
Defaulting Lenders
30
2.22.
Replacement of Lender
32
2.23.
Increase of Aggregate Commitment
32
     
ARTICLE III LETTERS OF CREDIT
33
     
3.1.
General
33
3.2.
Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions
33
3.3.
Expiration Date
33
3.4.
Participations
34
3.5.
Reimbursement
34

 
 
i

--------------------------------------------------------------------------------


 
3.6.
Obligations Absolute
34
3.7.
Disbursement Procedures
35
3.8.
Interim Interest
35
3.9.
Replacement of the Issuing Lender
35
3.10.
Fees and Other Charges
36

 
ARTICLE IV YIELD PROTECTION; TAXES
36
     
4.1.
Yield Protection
36
4.2.
Changes in Capital Adequacy Regulations
37
4.3.
Availability of Types of Advances
37
4.4.
Funding Indemnification
38
4.5.
Taxes
38
4.6.
Lender Statements; Survival of Indemnity
41
4.7.
Alternative Lending Installation
41
     
ARTICLE V CONDITIONS PRECEDENT
41
     
5.1.
Closing Date
41
5.2.
Each Advance
43
     
ARTICLE VI REPRESENTATIONS AND WARRANTIES
44
     
6.1.
Existence and Standing
44
6.2.
Authorization and Validity
44
6.3.
No Conflict; Government Consent
44
6.4.
Financial Statements
44
6.5.
Material Adverse Change
45
6.6.
Taxes
45
6.7.
Litigation
45
6.8.
Material Subsidiaries
46
6.9.
Employee Benefit Plans
46
6.10.
Accuracy of Information
46
6.11.
Regulations of the Board
47
6.12.
Compliance With Laws
47
6.13.
Environmental Matters
47
6.14.
Investment Company Act
48
6.15.
Public Utility Holding Company Act
48
6.16.
Insurance
48
6.17.
No Default or Unmatured Default
48
6.18.
Ownership of Property; Liens
48
6.19.
Intellectual Property
48
6.20.
Labor Matters
49
6.21.
Use of Proceeds
49
6.22.
Security Documents
49
6.23.
Solvency
49
6.24.
Regulation H
49

 
 
ii

--------------------------------------------------------------------------------


 
6.25.
Certain Documents
49
6.26.
Unrestricted Subsidiaries
49
6.27.
Triarc Aquisition
50
6.28.
Underwriting Insurance Policies
50
6.29.
Compliance with OFAC Rules and Regulations
50
6.30.
Foreign Assets Control Regulations, Etc.
50

 
ARTICLE VII COVENANTS
50
     
7.1.
Financial and Collateral Reporting
50
7.2.
Use of Proceeds
52
7.3.
Notice of Default
52
7.4.
Conduct of Business
53
7.5.
Taxes
53
7.6.
Insurance
53
7.7.
Maintenance of Rights; Compliance with Laws and Contractual Obligations
54
7.8.
Maintenance of Properties
54
7.9.
Inspection; Keeping of Books and Records
54
7.10.
Additional Collateral, etc
55
7.11.
Designation of Unrestricted Subsidiaries
58
7.12.
Mortgages
59
7.13.
Environmental Laws
60
7.14.
Dividends
60
7.15.
Indebtedness
61
7.16.
Merger; Dissolution
62
7.17.
Sale of Assets; Casualty Events
63
7.18.
Investments and Acquisitions
66
7.19.
Liens
67
7.20.
Transactions with Affiliates
70
7.21.
Rate Management Transactions
71
7.22.
Subsidiary Covenants
71
7.23.
Maximum Consolidated Indebtedness to Adjusted EBITDA
72
7.24.
Minimum Fixed Charge Coverage Ratio
72
7.25.
Modifications of Certain Debt Instruments
72
7.26.
Sale and Leaseback Transactions
72
7.27.
Capital Expenditures
73
7.28.
Organizational Separateness
73
7.29.
Changes in Fiscal Periods
73
7.30.
Payments for Consent
73
7.31.
Underwriting of Insurance Policies
73
7.32.
Pledge of WNAP Interests
73
     
ARTICLE VIII DEFAULTS
74
     
ARTICLE IX ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES
76

 
 
iii

--------------------------------------------------------------------------------


 
9.1.
Acceleration
76
9.2.
Amendments
76
9.3.
Preservation of Rights
77

 
ARTICLE X GENERAL PROVISIONS
77
     
10.1.
Survival of Representations
77
10.2.
Governmental Regulation
77
10.3.
Headings
78
10.4.
Entire Agreement
78
10.5.
Several Obligations; Benefits of this Agreement
78
10.6.
Expenses; Indemnification
78
10.7.
Accounting
79
10.8.
Severability of Provisions
79
10.9.
Nonliability of Lenders
79
10.10.
Releases of Guarantees and Liens
80
10.11.
Confidentiality
80
10.12.
Nonreliance
81
10.13.
Disclosure
81
10.14.
USA Patriot Act
81
10.15.
Advertising, Promotion and Marketing
81
     
ARTICLE XI THE AGENT
81
     
11.1.
Appointment; Nature of Relationship
81
11.2.
Powers
81
11.3.
General Immunity
82
11.4.
No Responsibility for Loans, Recitals, etc
82
11.5.
Action on Instructions of Lenders
82
11.6.
Employment of Agents and Counsel
82
11.7.
Reliance on Documents; Counsel
82
11.8.
Agent’s Reimbursement and Indemnification
82
11.9.
Notice of Default
83
11.10.
Rights as a Lender
83
11.11.
Lender Credit Decision
83
11.12.
Successor Agent
83
11.13.
Agent and Arranger Fees
83
11.14.
Delegation to Affiliates
84
11.15.
No Duties Imposed on Syndication Agent, Co-Documentation Agents or Arrangers
84
     
ARTICLE XII SETOFF; RATABLE PAYMENTS
84
     
12.1.
Setoff
84
12.2.
Ratable Payments
85
     
ARTICLE XIII BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
85

 
 
iv

--------------------------------------------------------------------------------


 
13.1.
Successors and Assigns
85
13.2.
Participations
85
13.3.
Assignments
86
13.4.
Dissemination of Information
88
13.5.
Tax Certifications
88
     

 
ARTICLE XIV NOTICES
88
     
14.1.
Notices
88
14.2.
Change of Address
89
     
ARTICLE XV COUNTERPARTS
89
     
ARTICLE XVI CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL
89
     
16.1.
CHOICE OF LAW
89
16.2.
CONSENT TO JURISDICTION
89
16.3.
WAIVER OF JURY TRIAL
89



v

--------------------------------------------------------------------------------




SCHEDULES


Schedule 1.1A
Pricing
Schedule 1.1B
Commitments
Schedule 1.1C
Existing Letters of Credit
Schedule 1.1D
Excluded Indebtedness
Schedule 1.1E
Mortgaged Properties
Schedule 1.1F
Unrestricted Subsidiaries
Schedule 6.8
Material Subsidiaries
Schedule 6.9
Employment Benefit Plans
Schedule 6.11
Regulation
Schedule 6.18
Real Property Owned by the Borrower and its Restricted Subsidiaries and used in
the Business
Schedule 6.22.1
Security Documents Requiring Filing
Schedule 6.22.2
Filing Offices
Schedule 7.15
Indebtedness Outstanding
Schedule 7.18
Existing Investments
Schedule 7.19
Existing Liens
Schedule 7.20
Transactions with Affiliates
Schedule 7.22
Subsidiary Covenants



 
EXHIBITS
 
Exhibit A
Form of Borrower’s Counsel’s Opinion
Exhibit B
Form of Compliance Certificate
Exhibit C
Form of Assignment and Assumption Agreement
Exhibit D
Form of Promissory Note (if requested)
Exhibit E
Form of Guarantee and Collateral Agreement
Exhibit F
Form of Commitment and Acceptance
Exhibit G
Form of Mortgage
Exhibit H
Form of U.S. Tax Compliance Certificate
Exhibit I
Form of Borrowing Notice


vi

--------------------------------------------------------------------------------



CREDIT AGREEMENT
 
This Credit Agreement, dated as of January 14, 2009, is among Wendy’s
International Holdings, LLC, a Delaware limited liability company, as Holdings,
Wendy’s International, Inc., an Ohio corporation, as Borrower, the Lenders from
time to time parties hereto, JPMorgan Chase Bank, N.A., a national banking
association, as administrative agent, Bank of America, N.A., as syndication
agent, and Wachovia Bank, National Association, as documentation agent. The
parties hereto agree as follows:
 
ARTICLE I
 
DEFINITIONS
 
1.1.           Defined Terms.  As used in this Agreement:
 
“2011/2014 Indenture” means that certain Indenture, dated as of November 13,
2001, entered into by the Borrower in connection with the issuance of the 2011
Notes and the 2014 Notes, together with all instruments and other agreements
entered into by the Borrower in connection therewith.
 
“2025 Indenture” means that certain Indenture, dated as of December 14, 1995,
entered into by the Borrower in connection with the issuance of the 2025 Notes,
together with all instruments and other agreements entered into by the Borrower
in connection therewith.
 
“2011 Notes” means the 6.250% Senior Notes due 2011, issued under the 2011/2014
Indenture.
 
“2014 Notes” means the 6.20% Senior Notes due 2014, issued under the 2011/2014
Indenture.
 
“2025 Debentures” means the 7.00% Debentures due 2025, issued under the 2025
Indenture.
 
“Accounting Changes” is defined in Section 10.7 hereof.
 
“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the Closing Date, by which any Group Member (i) acquires
any going business or all or substantially all of the assets of any firm,
corporation or limited liability company, or division thereof, whether through
purchase of assets, merger or otherwise or (ii) directly or indirectly acquires
(in one transaction or as the most recent transaction in a series of
transactions) at least a majority (in number of votes) of the securities of a
corporation which have ordinary voting power for the election of directors
(other than securities having such power only by reason of the happening of a
contingency) or a majority (by percentage or voting power) of the outstanding
ownership interests of a partnership or limited liability company.
 
“Additional Assets” means any property, plant, equipment or other asset used or
to be used by the Borrower or a Subsidiary in a Related Business or otherwise
useful in a Related Business (it being understood that Capital Expenditures on
property or assets already used in a Related Business or to replace any property
or assets that are the subject of a casualty event generating the proceeds being
invested in such property or assets shall be deemed an investment in Additional
Assets).
 
Table of Contents
1

--------------------------------------------------------------------------------




“Adjusted EBITDA” means, with reference to any period, Consolidated EBITDAR
minus Consolidated Rental Expense, all calculated for the Borrower and its
Restricted Subsidiaries on a consolidated basis in accordance with Agreement
Accounting Principles.
 
“Adjusted Eurodollar Rate” for any Interest Period means the quotient of (a) the
Eurodollar Base Rate applicable to such Interest Period, divided by (b) one
minus the Reserve Requirement (expressed as a decimal) applicable to such
Interest Period
 
“Advance” means a borrowing hereunder, (i) made by the Lenders on the same
Borrowing Date, or (ii) converted or continued by the Lenders on the same date
of conversion or continuation, consisting, in either case, of the aggregate
amount of the several Loans of the same Type and, in the case of Eurodollar
Loans, for the same Interest Period.
 
“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person owns 10% or
more of any class of voting securities (or other ownership interests) of the
controlled Person or possesses, directly or indirectly, the power to direct or
cause the direction of the management or policies of the controlled Person,
whether through ownership of stock or other ownership interests, by contract or
otherwise.
 
“Affected Lender” as defined in Section 2.22.
 
“Agent” means JPMCB in its capacity as contractual representative of the Lenders
pursuant to ARTICLE XI, and not in its individual capacity as a Lender, as
administrative agent, and any successor Agent appointed pursuant to ARTICLE XI.
 
“Aggregate Commitments” means the aggregate of the Commitments of all the
Lenders, as increased or decreased from time to time pursuant to the terms
hereof. The initial Aggregate Commitment as of the Closing Date is Two Hundred
Million and 00/100 Dollars ($200,000,000).
 
“Aggregate L/C Commitments” means $40,000,000.
 
“Aggregate Outstanding Credit Exposure” means, at any time, an amount equal to
the sum of (a) the aggregate principal amount of all Loans then outstanding and
(b) the L/C Obligations then outstanding.
 
“Agreement” means this Credit Agreement, as it may be amended, restated,
supplemented or otherwise modified and as in effect from time to time.
 
“Agreement Accounting Principles” means GAAP applied in a manner consistent with
that used in preparing the financial statements referred to in Section 6.4(b);
provided, however, that except as otherwise provided in Section 10.7, with
respect to the calculation of the financial covenants set forth in Sections
7.23 and 7.24 (and the defined terms used in such Sections) and the calculation
of Capital Expenditures, “Agreement Accounting Principles” means generally
accepted accounting principles as in effect in the United States as of the
Closing Date, applied in a manner consistent with that used in preparing the
financial statements of the Borrower referred to in Section 6.4(b) hereof.
 
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% per annum and (c) the Adjusted
Eurodollar Rate for a one month Interest Period on
 
Table of Contents
2

--------------------------------------------------------------------------------


such day (or if such day is not a Business Day, the immediately preceding
Business Day) plus 1% per annum; provided that, for the avoidance of doubt, the
Adjusted Eurodollar Rate for any day shall be based on the rate appearing on the
Reuters BBA Libor Rates Page 3750 (or on any successor or substitute page of
such page) at approximately 11:00 a.m. London time on such day.  Any change in
the Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Eurodollar Rate shall be effective from and including the
effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the Eurodollar Rate, respectively.
 
“Anti-Terrorism Order” means Executive Order 13224, as amended, as set forth at 
www.treas.gov/offices/enforcement/ofac/programs/terror/terror.shtml and
http://www.treas.gov/offices/enforcement/ofac/legal/eo/13224.pdf, or as
otherwise published from time to time.
 
“Applicable Fee Rate” means, with respect to the Facility Fee, at any time, the
percentage rate per annum which is applicable at such time with respect to each
such fee as set forth on Schedule 1.1A.
 
“Applicable Margin” means, with respect to Advances of any Type, at any time,
the percentage rate per annum which is applicable at such time with respect to
Advances of such Type as set forth on Schedule 1.1A.
 
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
 
“Arby’s” means Arby’s Restaurant Group, Inc.
 
“Arrangers” means J.P. Morgan Securities Inc., Banc of America Securities LLC
and Wachovia Capital Markets LLC, and each of their successors, each in its
capacity as Joint Lead Arranger and Joint Bookrunner.
 
“Article” means an article of this Agreement unless another document is
specifically referenced.
 
“Assignment Agreement” is defined in Section 13.3.1.
 
“Authorized Financial Officer” means any of the chief financial officer,
treasurer, any assistant treasurer or controller of the Borrower, acting singly.
 
“Authorized Officer” means any of the president, chief executive officer, chief
financial officer, treasurer or any assistant treasurer or controller of the
Borrower, acting singly.
 
“Available Amount” means, at any time, (a) the sum of (i) 50% of Consolidated
Net Income of the Borrower and its Subsidiaries for the period from the Closing
Date (or, if the Borrower is not capable of measuring Consolidated Net Income
from the Closing Date, the first day thereafter from which Borrower is capable
of providing an accurate measurement of Consolidated Net Income (which shall be
a date no later than the first day of the first fiscal quarter beginning on or
after the Closing Date)) through the last day of the most recently ended fiscal
quarter or fiscal year for which financial statements have been delivered
pursuant to Section 7.1.1 or Section 7.1.2, as the case may be,  and (ii) the
amount of net cash proceeds received from
 
Table of Contents
3

--------------------------------------------------------------------------------


all equity issuances after the Closing Date, minus (b) all dividends and
distributions made pursuant to Section 7.14.6.
 
“Board” means the Board of Governors of the Federal Reserve System of the United
States (or any successor).
 
“Borrower” means Wendy’s International, Inc., an Ohio corporation, and its
permitted successors and assigns (including, without limitation, a debtor in
possession on its behalf).
 
“Borrowing Date” means a date on which an Advance is made hereunder.
 
“Borrowing Notice” is defined in Section 2.8.
 
“Business” is defined in Section 6.13.2.
 
“Business Day” means (i) with respect to any borrowing, payment or rate
selection of Eurodollar Advances, a day (other than a Saturday or Sunday) on
which banks generally are open in New York, New York for the conduct of
substantially all of their commercial lending activities, interbank wire
transfers can be made on the Fedwire system and dealings in Dollars are carried
on in the London interbank market and (ii) for all other purposes, a day (other
than a Saturday or Sunday) on which banks generally are open in New York, New
York for the conduct of substantially all of their commercial lending activities
and interbank wire transfers can be made on the Fedwire system.
 
“Capital Expenditures” means, for any period, with respect to any Person, the
aggregate of all expenditures by such Person for the acquisition of fixed or
capital assets or additions to equipment (including replacements, capitalized
repairs and improvements during such period) that should be capitalized under
Agreement Accounting Principles on a consolidated balance sheet of such Person,
excluding (i) any portion of such additions to equipment attributable solely to
Permitted Acquisitions, (ii) capital expenditures to the extent financed with
proceeds of equity issuances or proceeds of casualty events and (iii) capital
expenditures to the extent financed with Capital Leases and, without
duplication, any portion of such additions to equipment attributable solely to
Capital Leases.
 
“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.
 
“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with Agreement Accounting Principles.
 
“Capitalized Lease Obligations” of a Person means the principal amount of the
obligations of such Person under Capitalized Leases which would be shown as a
liability on a balance sheet of such Person prepared in accordance with
Agreement Accounting Principles.
 
“Cash Equivalent Investments” means (a) marketable direct obligations issued by,
or unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition; (b) demand
deposit accounts maintained in the ordinary course of
 
Table of Contents
4

--------------------------------------------------------------------------------


business: (c) certificates of deposit, time deposits, eurodollar time deposits
or overnight bank deposits having maturities of six months or less from the date
of acquisition issued by any Lender or by any commercial bank (whether domestic
or, in the case of Foreign Subsidiaries, foreign) having combined capital and
surplus of not less than $500,000,000; (d) commercial paper of an issuer rated
at least A-1 by Standard & Poor’s Ratings Services (“S&P”) or P-1 by Moody’s
Investors Service, Inc. (“Moody’s”), or carrying an equivalent rating by a
nationally recognized rating agency, if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, and maturing
within six months from the date of acquisition; (e) repurchase obligations of
any Lender or of any commercial bank satisfying the requirements of clause (c)
of this definition, having a term of not more than 30 days, with respect to
securities issued or fully guaranteed or insured by the United States
government; (f) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s; (g) securities with maturities of six months or less
from the date of acquisition backed by standby letters of credit issued by any
Lender or any commercial bank satisfying the requirements of clause (c) of this
definition; (h) money market mutual or similar funds that invest exclusively in
assets satisfying the requirements of clauses (a) through (g) of this
definition; or (i) money market funds that (i) comply with the criteria set
forth in SEC Rule 2a-7 under the Investment Company Act of 1940, as amended,
(ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of
at least $3,000,000,000.
 
“Casualty Event” means any event that gives rise to the receipt by Holdings, the
Borrower or any Subsidiary of any insurance proceeds or condemnation awards in
respect of any Real Estate Collateral (including any improvements thereon) to
replace or repair such Real Estate Collateral.
 
“Change in Control” means any event or series of events by which:
 
(i)           on or after completion of any initial public offering of the
Capital Stock of Holdings, any “person” or “group” (within the meaning of
Sections 13(d) and 14(d)(2) of the Securities Exchange Act of 1934, as amended,
but excluding (A) any employee benefit or stock ownership plans of the Borrower,
(B) members of the board of directors and executive officers of Holdings as of
the Closing Date, (C) the families of such members and executive officers, (D)
family trusts established by or for the benefit of any of the foregoing
individuals and (E) Permitted Investors) becomes the “beneficial owner” (as
defined in Rule 13d-3 under the Securities Exchange Act of 1934, as amended),
directly or indirectly of more than fifty percent (50%) of the combined voting
power of all classes of common stock of Holdings; or
 
(ii)           during any period of twelve (12) consecutive calendar months, the
board of directors of Holdings shall cease to have as a majority of its members
individuals who either (A) were directors of Holdings on the first day of such
period, or (B) were elected or nominated for election to the board of directors
of Holdings at the recommendation of or other approval by at least a majority of
the directors then still in office at the time of such election or nomination
who were directors of Holdings on the first day of such period, or whose
election or nomination for election was so approved; or
 
Table of Contents
5

--------------------------------------------------------------------------------


(iii)           prior to the completion of any initial public offering of the
Capital Stock of Holdings, the Permitted Investors shall cease to own of record
and beneficially an amount of common stock of Holdings equal to at least sixty
(60%) of the amount of common stock of Holdings owned by the Permitted Investors
of record and beneficially as of the Closing Date; or
 
(iv)           Holdings shall cease to own and control, of record and
beneficially, directly, 100% of each class of outstanding Capital Stock of the
Borrower free and clear of all Liens (except Liens created by the Guarantee and
Collateral Agreement).
 
“Closing Date” means January 14, 2009.
 
“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time, and any rule or regulation issued
thereunder.
 
“Collateral” means the property of the Loan Parties, now owned or hereafter
acquired, upon which a Lien is purported to be created by any Security Document.
 
“Collateral Agent” means “Collateral Agent” as defined in the Guarantee and
Collateral Agreement.
 
“Collateral Coverage Ratio” is defined in Section 7.10.1.
 
“Commitment” means, for each Lender, the obligation of such Lender to make Loans
to the Borrower in an aggregate amount not to exceed the amount set forth on
Schedule 1.1B opposite such Lender’s name, or in any Assignment Agreement that
has become effective pursuant to Section 13.3.2, or any Commitment and
Acceptance that has become effective pursuant to Section 2.23, as any such
amount may be modified from time to time pursuant to the terms hereof.
 
“Commitment and Acceptance” is defined in Section 2.23.
 
“Compensatory Award” means any award of stock options, stock appreciation
rights, restricted stock or restricted stock units, or any other compensatory
stock award granted by a Group Member or its Control Group members to current or
former employees, consultants, advisors or directors of a Group Member or its
Control Group members as compensation for services provided.
 
    “Consolidated EBITDAR” means, with reference to any period, Income from
Continuing Operations plus (a) to the extent deducted from revenues in
determining Income from Continuing Operations during such period, (i)
Consolidated Interest Expense, (ii) expense for taxes paid or accrued, (iii)
depreciation, (iv) amortization, (v) Consolidated Rental Expense and (vi)
extraordinary, nonrecurring charges, expenses and losses incurred during such
period (including fees, expenses and charges paid or incurred in connection with
any Permitted Acquisitions to the extent such fees, expenses and charges are
reasonable, as determined by the Agent in its reasonable discretion), (vii) all
other non-cash charges, expenses and losses (including the amount of any
impairment charges or any compensation deduction for any Compensatory Award),
(viii) without duplication of clause (vi), fees, expenses and charges paid or
incurred in connection with the consummation of the Triarc Acquisition and the
closing of this Agreement but only up to an aggregate amount equal to
$85,000,000 in 2008 and 2009 and (ix) without duplication of clause (vii),
non-cash stock compensation in connection with the
 
Table of Contents
6

--------------------------------------------------------------------------------


consummation of the Triarc Acquisition but only up to an aggregate amount equal
to $27,000,000 minus (b) to the extent added to revenues in determining Income
from Continuing Operations during such period, (i) extraordinary, nonrecurring
gains incurred during such period and (ii) all other non-cash income, in the
case of clauses (a) and (b), all calculated for the Borrower and its Restricted
Subsidiaries on a consolidated basis in accordance with Agreement Accounting
Principles.
 
“Consolidated Indebtedness” means, at any time, the aggregate amount of all
Indebtedness of the Borrower and its Restricted Subsidiaries at such time,
calculated on a consolidated basis in accordance with Agreement Accounting
Principles.
 
“Consolidated Interest Expense” means, with reference to any period, the
interest expense of the Borrower and its Restricted Subsidiaries calculated on a
consolidated basis for such period in accordance with Agreement Accounting
Principles.
 
“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Borrower and its Restricted Subsidiaries calculated on a
consolidated basis for such period in accordance with Agreement Accounting
Principles.
 
“Consolidated Rental Expense” means, with reference to any period, the Rental
Expense of the Borrower and its Restricted Subsidiaries calculated on a
consolidated basis for such period in accordance with Agreement Accounting
Principles.
 
“Contingent Obligation” of a Person means any agreement, undertaking, commitment
or arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person for
Indebtedness, or agrees to maintain the net worth or working capital or other
financial condition of any other Person, or otherwise assures any creditor of
such other Person against loss, including, without limitation, any comfort
letter, operating agreement, take-or-pay contract or the obligations of any such
Person as general partner of a partnership with respect to the liabilities of
the partnership, minus in each case, the aggregate amount of any reserves
established for losses and obligations assigned to third parties.
 
“Contractual Obligation” means as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
 
“Control Investment Affiliate” means, as to any Person, any other Person that
(a) directly or indirectly, is in control of, is controlled by, or is under
common control with, such Person and (b) is organized by such Person primarily
for the purpose of making equity or debt investments in one or more
companies.  For purposes of this definition, “control” of a Person means the
power, directly or indirectly, to direct or cause the direction of the
management and policies of such Person whether by contract or otherwise.
 
“Controlled Group” means all members of a controlled group of corporations or
other business entities and all trades or businesses (whether or not
incorporated) under common control which, in either case, together with any
Group Member, are treated as a single employer under Section 414 (b) or (c) of
the Code or solely for purposes of ERISA and Section 412 of the Code, is treated
as a single employer under Section 414 of the Code.
 
“Conversion/Continuation Notice” is defined in Section 2.9.
 
Table of Contents
7

--------------------------------------------------------------------------------



“Coverage Ratio” is defined in Section 7.24.
 
“Default” means an event described in ARTICLE VIII.
 
“Defaulting Lender” means any Lender that, as reasonably determined by the
Agent, that has (a) failed to fund any portion of its Loans or its
participations in Letters of Credit within three Business Days of the date
required to be funded by it hereunder, (b) notified the Borrower, the Agent, the
Issuing Lender or any Lender in writing that it does not intend to comply with
any of its funding obligations under this Agreement or has made a public
statement to the effect that it does not intend to comply with its funding
obligations under this Agreement or under other agreements in which it commits
to extend credit, (c) failed, within three Business Days after request by the
Agent, to confirm that it will comply with the terms of this Agreement relating
to its obligations to fund prospective Loans and participations in then
outstanding Letters of Credit, (d) otherwise failed to pay over to the Agent or
any other Lender any other amount required to be paid by it hereunder within
three Business Days of the date when due, unless the subject of a good faith
dispute, or (e) (i) become or is insolvent or has a parent company that has
become or is insolvent or (ii) become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee or custodian appointed
for it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment or has a
parent company that has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee or custodian appointed
for it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment.
 
“Disposition” means, with respect to any Property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof (but
for avoidance of doubt, shall not include a casualty event or
condemnation).  The terms “Dispose” and “Disposed of” shall have correlative
meanings.
 
“Dollar” and “$” means dollars in the lawful currency of the United States of
America.
 
“Domestic Subsidiary” means any Subsidiary of the Borrower organized under the
laws of any jurisdiction within the United States.
 
“Environmental Laws” means any and all applicable Federal, state, local,
municipal and foreign statutes, laws (including applicable principles of common
law), regulations, ordinances, judgments, orders, codes, decrees, injunctions,
permits, licenses relating to (i) the protection of the environment, (ii) the
effect of the environment on human health, (iii) emissions, discharges or
releases of pollutants, contaminants, hazardous substances or wastes into
surface water, ground water or land, or (iv) the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
pollutants, contaminants, hazardous substances or wastes or the clean-up or
other remediation thereof.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rules or regulations issued thereunder.
 
“ERISA Event” means: (a) any Reportable Event; (b) the existence with respect to
any Plan of a non-exempt “Prohibited Transaction” (as defined in Section 406 of
ERISA or Section 4975(f)(3) of the Code) which could reasonably be expected to
result in liability to any Group Member; (c) any failure by any Plan to satisfy
the minimum funding standards (within the meaning of Section 412 of the Code or
Section 302 of ERISA) applicable to such Plan, whether
 
Table of Contents
8

--------------------------------------------------------------------------------


or not waived; (d) the filing pursuant to Section 412 of the Code or Section 303
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan, the failure to make by its due date a required installment
under Section 412(m) of the Code (or Section 430(j) of the Code, as amended by
the Pension Protection Act of 2006) with respect to any Plan or the failure by
any Group Member or any of its Controlled Group members to make any required
contribution to a Multiemployer Plan; (e) the incurrence by any Group Member or
any of its Controlled Group members of any liability under Title IV of ERISA
with respect to the termination of any Plan, including but not limited to the
imposition of any Lien in favor of the PBGC or any Plan; (f) a determination
that any Plan is in “at risk” status (within the meaning of Title IV of ERISA);
(g) the receipt by any Group Member or any of its Controlled Group members from
the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or to appoint a trustee to administer any Plan under Section
4042 of ERISA; (h) the incurrence by any Group Member or any of its Controlled
Group members of any material liability with respect to the withdrawal or
partial withdrawal from any Plan or Multiemployer Plan; or (i) the receipt by
any Group Member or any of its Controlled Group members of any notice, or the
receipt by any Multiemployer Plan of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, or in endangered or critical
status (within the meaning of Section 432 of the Code or Section 305 or Title IV
of ERISA).
 
“Eurodollar Advance” means an Advance which, except as otherwise provided in
Section 2.12, bears interest at the applicable Eurodollar Rate.
 
“Eurodollar Base Rate” means, with respect to a Eurodollar Advance for the
relevant Interest Period, the rate appearing on Reuters BBA Libor Rates Page
3750 (or on any successor or substitute page of such Service, or any successor
to or substitute for such Service, providing rate quotations comparable to those
currently provided on such page of such Service, as determined by the Agent from
time to time for purposes of providing quotations of interest rates applicable
to Dollar deposits in the London interbank market) as of 11:00 a.m. (London
time) two (2) Business Days prior to the first day of such Interest Period, and
having a maturity equal to such Interest Period, provided, that if no such rate
is available to the Agent, the applicable Eurodollar Base Rate for the relevant
Interest Period shall instead be the rate at which Dollar deposits of $5,000,000
and for a maturity comparable to such Interest Period are offered by the
principal London office of the Agent in immediately available funds in the
London interbank market at approximately 11:00 a.m. (London time) two (2)
Business Days prior to the first day of such Interest Period.
 
“Eurodollar Loan” means a Loan which, except as otherwise provided in Section
2.12, bears interest at the applicable Eurodollar Rate.
 
“Eurodollar Rate” means, with respect to a Eurodollar Advance for the relevant
Interest Period, the sum of (i) the quotient of (a) the Eurodollar Base Rate
applicable to such Interest Period, divided by (b) one minus the Reserve
Requirement (expressed as a decimal) applicable to such Interest Period, plus
(ii) the then Applicable Margin, changing as and when the Applicable Margin
changes.
 
“Excess Net Cash Proceeds” is defined in Section 7.17.2(iii).
 
“Excluded Taxes” means, in the case of each Lender or applicable Lending
Installation and the Agent or any other recipient of any payment to be made by
or on account of any obligation of the Borrower hereunder or under any Note, (A)
taxes imposed on its overall net
 
Table of Contents
9

--------------------------------------------------------------------------------


income, franchise taxes (imposed in lieu of net income taxes) imposed on it, and
backup withholding taxes (including, in each case, any such taxes to the extent
imposed on a branch) (i) by the jurisdiction under the laws of which such Lender
or the Agent, as applicable, is incorporated or organized or any political
combination or subdivision or taxing authority thereof, (ii) by the jurisdiction
in which the Agent’s or such Lender’s, as applicable, principal executive office
or such Lender’s or Agent’s applicable Lending Installation is located, or (iii)
as a result of any other present or former connection between the Agent or such
Lender or the applicable Lending Installation and the jurisdiction of the
Governmental Authority imposing such tax or any political subdivision or taxing
authority thereof or therein (other than any such connection arising solely from
the Agent’s or such Lender’s or the applicable Lending Installation’s having
executed, delivered or performed its obligations or received a payment under, or
enforced, this Agreement or any other Loan Document), (B) any branch profits
taxes imposed by the United States of America or any similar tax imposed by any
other jurisdiction described in clause (A) above, or (C) any withholding taxes
imposed on amounts payable to a Lender at the time such Lender becomes a party
to this Agreement, except to the extent that such Lender’s assignor (if any) was
entitled, at the time of assignment, to receive additional amounts from the
Borrower with respect to such Taxes pursuant to Section 4.5.1.
 
“Existing Letters of Credit” means the letters of credit issued or continued by
any Issuing Lender and outstanding on the Closing Date as set forth on Schedule
1.1C.
 
“Facility Fee” is defined in Section 2.5.1.
 
“Facility Termination Date” means the earlier of (a) November 1, 2011 and (b)
the date of termination in whole of the Aggregate Commitment pursuant to Section
2.5 or Section 9.1.
 
“Federal Funds Effective Rate” means, for any day, an interest rate per annum
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published for such day (or, if such day is not a
Business Day, for the immediately preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations at approximately 12:00 noon (New
York, New York time) on such day on such transactions received by the Agent from
three (3) Federal funds brokers of recognized standing selected by the Agent in
its sole discretion.
 
“Floating Rate Advance” means an Advance which, except as otherwise provided in
Section 2.12, bears interest at the Alternate Base Rate.
 
“Floating Rate Loan” means a Loan which, except as otherwise provided in Section
2.12, bears interest at the Alternate Base Rate.
 
“Foreign Benefit Arrangement” means any employee benefit arrangement mandated by
non-U.S. law that is required to be funded and that is maintained or contributed
to by any Group Member or any of its Controlled Group members.
 
“Foreign Plan” means any employee benefit plan (within the meaning of Section
3(3) of ERISA, whether or not subject to ERISA) that is required to be funded
and that is not subject to U.S. law and is maintained or contributed to by any
Group Member or any of its Controlled Group members.
 
Table of Contents
10

--------------------------------------------------------------------------------


“Foreign Subsidiary” means any Subsidiary of the Borrower that is neither a
Domestic Subsidiary nor a Unrestricted Subsidiary.
 
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
 
“GAAP” means generally accepted accounting principles in effect in the United
States from time to time.
 
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other governmental entity exercising
executive, legislative, judicial, taxing, regulatory or administrative functions
of or pertaining to government, any securities exchange and any self-regulatory
organization.
 
“Group Members” means the collective reference to Holdings, the Borrower and
their respective Restricted Subsidiaries.
 
“Guarantee and Collateral Agreement” means the Guarantee and Collateral
Agreement to be executed and delivered by Holdings, the Borrower and each
Subsidiary Guarantor, substantially in the form of Exhibit E.
 
“Guarantee Obligation” means, as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing Person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees, any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
“Guarantee Obligation” shall not include endorsements of instruments for deposit
or collection in the ordinary course of business.  The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof as determined by the Borrower in good faith.
 
“Guarantors” means the collective reference to Holdings and the Subsidiary
Guarantors.
 
Table of Contents
11

--------------------------------------------------------------------------------


“Holdings” means Wendy’s International Holdings, LLC, a Delaware limited
liability company.
 
“Immaterial Subsidiary” means, at any time, any Subsidiary that is not a
Material Subsidiary.
 
“Income from Continuing Operations” means income from the continuing
operations of Borrower and its Restricted Subsidiaries as set forth in the
Borrower’s consolidated income statement.
 
“Indebtedness” of a Person means, at any time, without duplication, such
Person’s (i) obligations for borrowed money, (ii) obligations representing the
deferred purchase price of Property or services (other than accounts payable
arising in the ordinary course of such Person’s business payable on terms
customary in the trade), (iii) obligations with respect to Indebtedness, whether
or not assumed, secured by Liens on Property now or hereafter owned or acquired
by such Person, (iv) obligations which are evidenced by notes, bonds,
debentures, acceptances, or other instruments, (v) Capitalized Lease
Obligations, (vi) Contingent Obligations (whether or not then due and payable by
such Person), (vii) reimbursement obligations under letters of credit, bankers
acceptances, surety bonds and similar instruments, (viii) Off-Balance Sheet
Liabilities, (ix) Net Mark-to-Market Exposure under Rate Management
Transactions, (x) Rate Management Obligations and (xi) any other obligation for
borrowed money or other financial accommodation which in accordance with
Agreement Accounting Principles would be shown as a liability on the
consolidated balance sheet of such Person; provided, however, that obligations
under operating leases shall not constitute “Indebtedness”.  Notwithstanding the
forgoing, Contingent Obligations and Off-Balance Sheet Liabilities shall only
constitute “Indebtedness” of the Borrower and its Subsidiaries to the extent
such items are reported in the footnotes of the consolidated financial
statements of the Borrower.  For purposes of Section 7.23, Indebtedness of the
type specified in clauses (ix) and (x) of this definition, listed on Schedule
1.1D or any reimbursement obligations under surety bonds referred to in clause
(vii) shall not be deemed to be Indebtedness.
 
“Intellectual Property” means the collective reference to all rights, priorities
and privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how and processes, and all rights to sue at law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.
 
“Interest Period” means, with respect to a Eurodollar Advance, a period of one,
two, three or six months, commencing on a Business Day selected by the Borrower
pursuant to this Agreement. Such Interest Period shall end on but exclude the
day which corresponds numerically to such date one, two, three or six months
thereafter, provided, however, that if there is no such numerically
corresponding day in such next, second, third or sixth succeeding month, such
Interest Period shall end on the last Business Day of such next, second, third
or sixth succeeding month. If an Interest Period would otherwise end on a day
which is not a Business Day, such Interest Period shall end on the next
succeeding Business Day, provided, however, that if said next succeeding
Business Day falls in a new calendar month, such Interest Period shall end on
the immediately preceding Business Day.
 
“Investment” of a Person means any loan, advance (other than commission, travel
and similar advances to officers and employees made in the ordinary course of
business and consistent with past practices), extension of credit (other than
accounts receivable arising in the
 
Table of Contents
12

--------------------------------------------------------------------------------


ordinary course of business on terms customary in the trade) or contribution of
capital by such Person; stocks, bonds, mutual funds, partnership interests,
notes, debentures or other securities owned by such Person; any deposit accounts
and certificate of deposit owned by such Person; and structured notes,
derivative financial instruments and other similar instruments or contracts
owned by such Person.  The amount of any Investment shall be the original cost
of such Investment plus the cost of all additions thereto, without any
adjustments for increases or decreases in value, or write-ups, write-downs or
write-offs with respect to such Investment less all returns of principal or
equity thereon or repayments thereof.
 
“Issuing Lender” means any one of JPMCB, Bank of America, N.A., or Wachovia
Bank, National Association, or any affiliate thereof.
 
“JPMCB” means JPMorgan Chase Bank, N.A., a national banking association, in its
individual capacity, and its successors.
 
“L/C Commitment” means, for each L/C Lender, the obligation of such L/C Lender
to participate in Letters of Credit in an aggregate amount not to exceed the
amount set forth on Schedule 1.1B opposite such L/C Lender’s name, or in any
Assignment Agreement that has become effective pursuant to Section 13.3.2, or
any Commitment and Acceptance that has become effective pursuant to Section
2.23, as any such amount may be modified from time to time pursuant to the terms
hereof.
 
“L/C Disbursement” means a payment made by the Issuing Lender pursuant to a
Letter of Credit.
 
“L/C Exposure” means, with respect to any L/C Lender, at any time, its L/C
Percentage of the L/C Obligations at such time.
 
“L/C Lenders” means the collective reference to JPMCB, Bank of America, N.A.,
and Wachovia Bank, National Association.
 
“L/C Obligations” means, at any time, an amount equal to the sum of (a) the
aggregate then undrawn and unexpired amount of the then outstanding Letters of
Credit and (b) the aggregate amount of drawings under Letters of Credit that
have not then been reimbursed pursuant to Section 3.5.
 
“L/C Participants” means the collective reference to JPMCB, Bank of America,
N.A., and Wachovia Bank, National Association other than the Issuing Lender.
 
“L/C Percentage” means, with respect to any L/C Lender, a portion equal to a
fraction the numerator of which is such L/C Lender’s L/C Commitment at such time
and the denominator of which is the Aggregate L/C Commitment at such time;
provided that in the case of Section 2.21 when any Defaulting Lender shall
exist, “L/C Percentage” shall mean the percentage of the Aggregate L/C
Commitment (disregarding any Defaulting Lender’s L/C Commitment) represented by
such L/C Lender’s L/C Commitment.  If the Aggregate L/C Commitment has been
terminated or expired, a fraction the numerator of which is the aggregate
outstanding principal amount of such L/C Lender’s L/C Exposure and the
denominator of which is the L/C Obligations.
 
“Lenders” means the lending institutions listed on the signature pages of this
Agreement and their respective successors and assigns.
 
Table of Contents
13

--------------------------------------------------------------------------------


“Lending Installation” means, with respect to a Lender or the Agent, the office,
branch, subsidiary or affiliate of such Lender or the Agent listed on the
signature pages hereof or on the administrative information sheets provided to
the Agent in connection herewith or on a Schedule or otherwise selected by such
Lender or the Agent pursuant to Section 2.19.
 
“Letters of Credit” is defined in Section 3.1.
 
“Leverage Ratio” is defined in Section 7.23.
 
“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, the interest of a vendor or lessor under any
conditional sale, Capitalized Lease or other title retention agreement).
 
“Loan” means, with respect to a Lender, such Lender’s loan made pursuant to
ARTICLE II (or any conversion or continuation thereof).
 
“Loan Documents” means this Agreement, the Security Documents and all other
documents, instruments, notes (including any Notes issued pursuant to Section
2.14 (if requested)) and agreements executed and delivered in connection
herewith or therewith, as the same may be amended, restated, supplemented or
otherwise modified and in effect from time to time.
 
“Loan Parties” means each Group Member that is a party to a Loan Document.
 
“Margin Stock” means “margin stock,” as such term is defined in Regulation U.
 
“Market Disruption Loans” means Loans the rate of interest applicable to which
is based upon the Market Disruption Rate, and the Applicable Margin with respect
thereto shall be the same as the Applicable Margin then applicable to Eurodollar
Loans; provided, that, other than with respect to the rate of interest and
Applicable Margin applicable thereto, Market Disruption Loans shall for all
purposes hereunder and under the other Loan Documents be treated as Floating
Rate Loans.
 
“Market Disruption Rate” means, for any day, a rate per annum (rounded upwards,
if necessary, to the next 1/16 of 1%) equal to, in the reasonable discretion of
the Agent, either (i) the Alternate Base Rate for such day or (ii) the rate for
such day reasonably determined by the Agent (after consultation with the
Borrower) to be the cost of funds of representative participating members in the
interbank eurodollar market selected by the Agent (which may include Lenders)
for maintaining loans similar to the relevant Market Disruption Loans.  Any
change in the Market Disruption Rate shall be effective as of the opening of
business on the effective day of any change in the relevant component of the
Market Disruption Rate.  Notwithstanding the foregoing, if the “Market
Disruption Rate” as determined in accordance with the immediately preceding
sentences is less than 3.25% for any Interest Period, then for all purposes of
this Agreement and the other Loan Documents, the “Market Disruption Rate” shall
be deemed equal to 3.25% for such Interest Period.
 
“Material Adverse Effect” means a material adverse effect on (i) the business,
Property, condition (financial or otherwise) or results of operations of the
Borrower and its Subsidiaries taken as a whole, or (ii) the validity or
enforceability of any of the Loan Documents or the rights
Table of Contents
14

--------------------------------------------------------------------------------



or remedies of the Agent or the Lenders thereunder (other than any termination
thereof in accordance with its terms).
 
“Material Indebtedness” means any Indebtedness in an outstanding principal
amount of $25,000,000 or more in the aggregate (or the equivalent thereof in any
currency other than Dollars).
 
“Material Indebtedness Agreement” means any agreement or instrument under which
any Material Indebtedness was created or is governed or which provides for the
incurrence of Indebtedness in an amount which would constitute Material
Indebtedness (whether or not an amount of Indebtedness constituting Material
Indebtedness is outstanding thereunder).
 
“Material Subsidiary” shall mean each Restricted Subsidiary now existing or
hereafter acquired or formed and each successor thereto that (a) for the most
recent fiscal 9-month period of the Borrower before the Closing Date or
thereafter for the most recent fiscal year of the Borrower accounted for more
than 5% (excluding any intercompany adjustments) of the consolidated revenues of
the Borrower or (b) as at the end of such fiscal 9-month period or such fiscal
year, as the case may be, was the owner of more than 5% (excluding any
intercompany adjustments) of the consolidated assets of the Borrower as shown on
the consolidated financial statements of the Borrower and its consolidated
Subsidiaries for such fiscal 9-month period or for such fiscal year, as the case
may be; provided that, notwithstanding the forgoing, Scioto Insurance Company,
Wendy’s of Denver, Inc., Oldemark LLC and The New Bakery Co of Ohio, Inc. each
shall be deemed a “Material Subsidiary.”
 
“Materials of Environmental Concern” means any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products or any hazardous or
toxic substances, materials or wastes, defined or regulated as such in or under
any Environmental Law, including asbestos, toxic molds, polychlorinated
biphenyls and urea-formaldehyde insulation and any other substance, material or
waste that could give rise to liability under any Environmental Law.
 
“Merger Agreement” means that certain Agreement and Plan of Merger, dated as of
April 23, 2008, among WAG, the Borrower and Green Merger Sub, Inc., as amended
by that certain letter agreement, dated as of August 14, 2008, by and between
WAG and the Borrower.
 
“Merger Documentation” means, collectively, the Merger Agreement and all
schedules, exhibits and annexes thereto and all side letters and agreements
affecting the terms thereof or entered into in connection therewith.
 
“Moody’s” means Moody’s Investors Service, Inc., together with its successors.
 
“Mortgaged Properties” means the real properties listed on Schedule 1.1E, as to
which the Collateral Agent, for the benefit of the Secured Parties, shall be
granted a Lien pursuant to the Mortgages.
 
“Mortgages” means each of the mortgages and deeds of trust made by any Loan
Party in favor of, or for the benefit of, the Collateral Agent, for the benefit
of the Secured Parties, substantially in the form of Exhibit G (with such
changes thereto as shall be advisable under the law of the jurisdiction in which
such mortgage or deed of trust is to be recorded).
 
Table of Contents
15

--------------------------------------------------------------------------------


“Multiemployer Plan” means a multiemployer plan, as defined in Section
4001(a)(3) of ERISA, which is covered by Title IV of ERISA and to which any
Group Member or any of its Controlled Group members is obligated to make
contributions.
 
“Net Cash Proceeds” means, in connection with any Disposition or any Casualty
Event involving Real Estate Collateral, the proceeds thereof in the form of cash
and Cash Equivalent Investments (including any such proceeds received by way of
deferred payment of principal pursuant to a note or installment receivable or
purchase price adjustment receivable or otherwise, but only as and when
received), net of (i) attorneys’ fees, accountants’ fees and investment banking
fees, (ii) amounts required to be applied to the repayment of Indebtedness
secured by a Lien expressly permitted hereunder on any asset that is the subject
of such Disposition or Casualty Event involving Real Estate Collateral (other
than any Lien pursuant to a Security Document) and other customary fees and
expenses actually incurred in connection therewith, (iii) taxes paid or
reasonably estimated to be payable as a result thereof (after taking into
account any available tax credits or deductions and any tax sharing
arrangements) and (iv) reasonable reserves for indemnification, adjustment of
purchase price or similar obligations incurred or assumed in connection
therewith (provided that, to the extent and at the time any such amounts are
released from such reserve, such amounts shall constitute Net Cash Proceeds).
 
“Net Mark-to-Market Exposure” of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Rate Management Transactions. “Unrealized
losses” means the fair market value of the cost to such Person of replacing such
Rate Management Transaction as of the date of determination (assuming the Rate
Management Transaction were to be terminated as of that date), and “unrealized
profits” means the fair market value of the gain to such Person of replacing
such Rate Management Transaction as of the date of determination (assuming such
Rate Management Transaction were to be terminated as of that date).
 
“Non-Survey Property” is defined in Section 7.10.3.
 
“Non-U.S. Lender” is defined in Section 4.5.5.
 
“Note” is defined in Section 2.14.4.
 
“Obligations” means the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and Reimbursement Obligations and
interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding) the Loans and all other obligations and
liabilities of the Borrower to the Agent, the Collateral Agent, any Arranger,
any indemnitee under the provisions of Section 10.6.2 or to any Lender (or, in
the case of Specified Swap Agreements, any affiliate of any Lender), whether
direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, this Agreement, any other Loan Document, the Letters of Credit, any
Specified Swap Agreement or any other document made, delivered or given in
connection herewith or therewith, whether on account of principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses (including all
fees, charges and disbursements of counsel to the Agent, the Collateral Agent,
any Arranger or to any Lender that are required to be paid by any Group Member
pursuant hereto) or otherwise.
 
“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
 
Table of Contents
16

--------------------------------------------------------------------------------




“Off-Balance Sheet Liability” of a Person means, without duplication, (i) any
liability under any Sale and Leaseback Transaction which is not a Capitalized
Lease, (ii) any liability under any so-called “synthetic lease” transaction or
“tax ownership operating lease” entered into by such Person, or (iii) any other
obligations arising with respect to any other transaction which is the
functional equivalent of or takes the place of borrowing but which does not
constitute a liability on the consolidated balance sheets of such Person,
excluding (i) Operating Lease Obligations and (ii) any obligations outstanding
that arise in connection with transfers of loan obligations owing to the
Borrower and its Subsidiaries by franchisees and other related assets that are
treated as true sales of financial assets under FASB Statement No. 140, as in
effect from time to time.
 
“Operating Lease” of a Person means any lease of Property (other than a
Capitalized Lease) by such Person as lessee which has an original term
(including any required renewals and any renewals effective at the option of the
lessor) of one year or more.
 
“Operating Lease Obligations” means, as at any date of determination, the total
amount of all future minimum lease payments due under all then existing
Operating Leases of the Borrower and its Subsidiaries.
 
“Other Taxes” is defined in Section 4.5.2.
 
“Participants” is defined in Section 13.2.1.
 
“Patriot Act” means the USA Patriot Act, Title III of Pub. L. 107-56, signed
into law on October 26, 2001.
 
“Payment Date” means the first day of each January, April, July and October.
 
“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.
 
“Permitted Acquisition” is defined in Section 7.18.11.
 
“Permitted Investors” means the collective reference to WAG and its Control
Investment Affiliates.
 
“Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.
 
“Plan” means an employee pension benefit plan, which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
as to which any Group Member or any of its Controlled Group members may have any
liability.
 
“Pledged Stock” means “Pledged Stock” as defined in the Guarantee and Collateral
Agreement.
 
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its principal office in New York
City; each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective.
 
Table of Contents
17

--------------------------------------------------------------------------------




“Pro Forma Adjustments” means, as of any date of determination, in connection
with the calculation of the Leverage Ratio or the Coverage Ratio for any
applicable four fiscal quarter period (such period, the “Reference Period”), the
following adjustments, to the extent applicable:
 
 
(i)
(x) if the Borrower or any Restricted Subsidiary has incurred any Indebtedness
in excess of $5,000,000 in the aggregate during such Reference Period that
remains outstanding on such date of determination or if the transaction giving
rise to the need to calculate the Leverage Ratio or Coverage Ratio is an
incurrence of Indebtedness and the Borrower or any Restricted Subsidiary has
incurred Indebtedness in excess of $5,000,000 during such Reference Period,
Consolidated EBITDAR, Adjusted EBITDA, Consolidated Interest Expense and
Consolidated Rental Expense for such Reference Period will be calculated after
giving effect on a pro forma basis to such Indebtedness as if such Indebtedness
had been incurred on the first day of such Reference Period (except that in
making such computation, the amount of Indebtedness under any revolving credit
facility outstanding on the date of such calculation will be deemed to be (i)
the average daily balance of such Indebtedness during such Reference Period or
such shorter period for which the revolving loans were incurred under such
facility were outstanding or (ii) if such facility was created after the end of
such Reference Period, the average daily balance of such Indebtedness during the
period from the date such revolving loans were incurred under such facility to
the date of such calculation) and the discharge of any other Indebtedness
repaid, repurchased, defeased or otherwise discharged with the proceeds of such
new Indebtedness as if such discharge had occurred on the first day of such
Reference Period; or
 
   
(y) if the Borrower or any Restricted Subsidiary has repaid, repurchased,
defeased or otherwise discharged any Indebtedness in excess of $5,000,000 during
such Reference Period that is no longer outstanding on such date of
determination or if the transaction giving rise to the need to calculate the
Leverage Ratio or Coverage Ratio involves a discharge of Indebtedness,
Consolidated EBITDAR, Adjusted EBITDA, Consolidated Interest Expense and
Consolidated Rental Expense for such Reference Period will be calculated after
giving effect on a pro forma basis to such discharge of such Indebtedness,
including with the proceeds of such new Indebtedness, as if such discharge had
occurred on the first day of such Reference Period;
 
   (ii)  if during such Reference Period the Borrower or any Restricted
Subsidiary has made any Disposition for gross proceeds in excess of $5,000,000
in the aggregate or disposed of any company, division, operating unit, segment,
business, group of related assets or line of business for gross proceeds in
excess of $5,000,000 in the aggregate or if the transaction giving rise to the
need to calculate the Leverage Ratio or Coverage Ratio is such a Disposition:

 
(x) the Consolidated EBITDAR and Adjusted EBITDA for such Reference Period will
be reduced by an amount equal to the Consolidated EBITDAR or Adjusted EDITDA, as
applicable, (if positive) directly attributable to the assets which are the
subject of such disposition for such Reference Period or increased by an amount
equal to the Consolidated EBITDAR or Adjusted EBITDA, as applicable, (if
negative) directly attributable thereto for such Reference Period; and
 
(y) Consolidated Interest Expense and Consolidated Rental Expense for such
Reference Period will be reduced by an amount equal to the Consolidated Interest
Expense or Consolidated Rental Expenses, as applicable, directly attributable to
any Indebtedness of the Borrower or any Restricted Subsidiary repaid,
 
Table of Contents
18

--------------------------------------------------------------------------------


repurchased, defeased or otherwise discharged with respect to the Borrower and
its continuing Restricted Subsidiaries in connection with such Disposition for
such Reference Period (or, if the Capital Stock of any Restricted Subsidiary is
sold, the Consolidated Interest Expense or Consolidated Rental Expense, as
applicable, for such Reference Period directly attributable to the Indebtedness
of such Restricted Subsidiary to the extent the Borrower and its continuing
Restricted Subsidiaries are no longer liable for such Indebtedness after such
sale);
 

 
(iii)
 if during such Reference Period the Borrower or any Restricted Subsidiary (by
merger or otherwise) has made an Investment in an amount in excess of $5,000,000
in the aggregate in any Restricted Subsidiary or the Borrower (or any Person
which becomes a Restricted Subsidiary or is merged with or into the Borrower or
any Restricted Subsidiary) or an acquisition of assets in excess of $5,000,000
in the aggregate, including any acquisition of assets occurring in connection
with a transaction causing a calculation to be made hereunder, which constitutes
all or substantially all of a company, division, operating unit, segment,
business, group of related assets or line of business, Consolidated EBITDAR,
Adjusted EBITDA, Consolidated Interest Expense and Consolidated Rental Expense
for such Reference Period will be calculated after giving pro forma effect
thereto (including the incurrence of any Indebtedness) as if such Investment or
acquisition occurred on the first day of such Reference Period; and
   (iv)
if during such Reference Period (x) any Person that was not the Borrower or a
Restricted Subsidiary that subsequently became a Restricted Subsidiary or was
merged with or into the Borrower or any Restricted Subsidiary during such
Reference Period and (y) has incurred any Indebtedness or has discharged any
Indebtedness, has made any Disposition or any Investment or Acquisition of
assets that would have required an adjustment pursuant to clause (i), (ii) or
(iii) above if made by the Borrower or a Restricted Subsidiary during such
Reference Period, Consolidated EBITDAR, Adjusted EBITDA, Consolidated Interest
Expense and Consolidated Rental Expense for such Reference Period will be
calculated after giving pro forma effect thereto as if such transaction occurred
on the first day of such Reference Period.

 
For purposes of this definition, whenever pro forma effect is to be given to any
calculation under this definition, the pro forma calculations will be determined
in good faith by an Authorized Financial Officer (including pro forma expense
and cost reductions calculated on a basis consistent with Regulation S-X under
the Securities Act).  If any Indebtedness bears a floating rate of interest and
is being given pro forma effect, the interest expense on such Indebtedness will
be calculated as if the rate in effect on the date of determination had been the
applicable rate for the entire period (taking into account any Rate Management
Transaction applicable to such Indebtedness if such Rate Management Transaction
has a remaining term in excess of 12 months).  If any Indebtedness that is being
given pro forma effect bears an interest rate at the option of the Borrower, the
interest rate shall be calculated by applying such optional rate chosen by the
Borrower.
 
“Properties” is defined in Section 6.13.1.
 
“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.
 
“Pro Forma Balance Sheet” is defined in Section 6.4.
 
Table of Contents
19

--------------------------------------------------------------------------------


 
“Pro Rata Share” means, with respect to any Lender, a portion equal to a
fraction the numerator of which is such Lender’s Commitment at such time (in
each case, as adjusted from time to time in accordance with the provisions of
this Agreement) and the denominator of which is the Aggregate Commitment  at
such time, or, if the Aggregate Commitment has been terminated or expired, a
fraction the numerator of which is the aggregate outstanding principal amount of
such Lender’s Loans and L/C Exposure, each at such time, and the denominator of
which is the Aggregate Outstanding Credit Exposure.
 
“Purchasers” is defined in Section 13.3.1.
 
“Rate Management Obligations” of a Person means any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (i) any and all Rate
Management Transactions, and (ii) any and all cancellations, buy backs,
reversals, terminations or assignments of any Rate Management Transactions.
 
“Rate Management Transaction” means any transaction (including an agreement with
respect thereto) now existing or hereafter entered by the Borrower or a
Restricted Subsidiary which is a rate swap, basis swap, forward rate
transaction, commodity swap, commodity option, equity or equity index swap,
equity or equity index option, bond option, interest rate option, foreign
exchange transaction, cap transaction, floor transaction, collar transaction,
forward transaction, currency swap transaction, cross-currency rate swap
transaction, currency option or any other similar transaction (including any
option with respect to any of these transactions) or any combination thereof,
whether linked to one or more interest rates, foreign currencies, commodity
prices, equity prices or other financial measures.
 
“Real Estate Collateral” means any restaurant site which is fee-owned and
operated by the Borrower or any of its Restricted Subsidiaries that is subject
to a Mortgage pursuant to Section 7.12, Section 7.10.1 or Section 7.10.2.
 
“Real Estate Fair Value” means, with respect to any real property, five times
the Trailing 12-month Cash Flow of such real property.
 
“Regulation D” means Regulation D of the Board as from time to time in effect
and any successor thereto or other regulation or official interpretation of said
Board relating to reserve requirements applicable to member banks of the Federal
Reserve System.
 
“Regulation U” means Regulation U of the Board as from time to time in effect
and any successor or other regulation or official interpretation of said Board
relating to the extension of credit by banks, non-banks and non-broker lenders
for the purpose of purchasing or carrying Margin Stock applicable to member
banks of the Federal Reserve System.
 
“Regulation X” means Regulation X of the Board as from time to time in effect
and any successor or other regulation or official interpretation of said Board
relating to the extension of credit by foreign lenders for the purpose of
purchasing or carrying margin stock (as defined therein).
 
“Reimbursement Obligation” means the obligation of the Borrower to reimburse the
Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of
Credit.
 
Table of Contents
20

--------------------------------------------------------------------------------


“Related Business” means any business which is the same as or related to any of
the businesses of the Borrower and its Restricted Subsidiaries on the Closing
Date.
 
“Related Parties” means, with respect to any specified Person, such Person's
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person's Affiliates.
 
“Rental Expense” of a Person means the aggregate fixed amounts payable by such
Person under any Operating Lease.
 
“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC has by regulation waived
the requirement of Section 4043(a) of ERISA that it be notified within thirty
(30) days of the occurrence of such event.
 
“Required Lenders” means Lenders in the aggregate having greater than fifty
percent (50%) of the Aggregate Commitment or, if the Aggregate Commitment has
been terminated, Lenders in the aggregate holding greater than fifty percent
(50%) of the Aggregate Outstanding Credit Exposure.
 
“Requirement of Law” means, as to any Person, the Certificate of Incorporation
and By Laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.
 
“Requisite Disruption Lenders” means the holders of more than 50% of the
Aggregate Commitment.
 
“Reserve Requirement” means, with respect to an Interest Period, the maximum
aggregate reserve requirement (including all basic, supplemental, marginal and
other reserves) which is imposed under Regulation D on “Eurocurrency
liabilities” (as defined in Regulation D).
 
“Restricted Entities” means any institution which is not primarily engaged in
the business of buying, selling or making loans.
 
“Restricted Payment” is defined in Section 7.14.
 
“Restricted Subsidiaries” means, individually and collectively, all Subsidiaries
of the Borrower that are not Unrestricted Subsidiaries.
 
“S&P” means Standard and Poor’s Ratings Group, a division of The McGraw Hill
Companies, Inc., together with its successors.
 
“Sale and Leaseback Transaction” means any sale or other transfer of Property by
any Person with the intent to lease such Property back as lessee.
 
“Sanctioned Country” means a country subject to a sanctions program identified
on the list maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/sdn/, or as otherwise published
from time to time.
 
Table of Contents
21

--------------------------------------------------------------------------------


“Sanctioned Person” means (i) a Person named on the list of “Specially
Designated Nationals” maintained by OFAC available at
http://www.treas.gov/offices/enforcement/ofac/sdn/, or as otherwise published
from time to time, or (ii) (A) an agency of the government of a Sanctioned
Country, (B) an organization controlled by a Sanctioned Country, or (C) a person
resident in a Sanctioned Country, to the extent subject to a sanctions program
administered by OFAC.
 
“Secured Parties” means “Secured Parties” as defined in the Guarantee and
Collateral Agreement.
 
“Security Documents” means the collective reference to the Guarantee and
Collateral Agreement, the Mortgages and all other security documents hereafter
delivered to the Collateral Agent granting a Lien on any property of any Person
to secure the Obligations.
 
“Senior Note Indentures” means the 2011/2014 Indenture and the 2025 Indenture.
 
“Senior Notes” means the 2011 Notes, the 2014 Notes and the 2025 Notes.
 
“Single Employer Plan” means a Plan maintained by the Borrower or any member of
the Controlled Group for employees of the Borrower or any member of the
Controlled Group.
 
“Solvent” means, when used with respect to any Person, that, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person, contingent or otherwise”, as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (b) the present fair saleable value
of the assets of such Person will, as of such date, be greater than the amount
that will be required to pay the liability of such Person on its debts as such
debts become absolute and matured, (c) such Person will not have, as of such
date, an unreasonably small amount of capital with which to conduct its
business, and (d) such Person will be able to pay its debts as they mature.  For
purposes of this definition, (i) “debt” means liability on a “claim”, and (ii)
“claim” means any (x) right to payment, whether or not such a right is reduced
to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal, equitable, secured or unsecured or (y) right to an
equitable remedy for breach of performance if such breach gives rise to a right
to payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured.
 
“Specified Swap Agreement” means any Rate Management Transaction in respect of
interest rates entered into by the Borrower or any Guarantor and any Person that
is a Lender or an affiliate of a Lender at the time such Rate Management
Transaction is entered into.
 
“Subsidiary” of a Person means (i) any corporation more than fifty percent (50%)
of the outstanding securities having ordinary voting power of which shall at the
time be owned or controlled, directly or indirectly, by such Person or by one or
more of its Subsidiaries or by such Person and one or more of its Subsidiaries,
or (ii) any partnership, limited liability company, association, joint venture
or similar business organization more than fifty percent (50%) of the ownership
interests having ordinary voting power of which shall at the time be so owned or
controlled. Unless otherwise expressly provided, all references herein to a
“Subsidiary” shall mean a Subsidiary of the Borrower.
Table of Contents
22

--------------------------------------------------------------------------------



 
“Subsidiary Guarantor” means (i) each Material Subsidiary of the Borrower other
than any Foreign Subsidiary or any Unrestricted Subsidiary and (ii) any
Immaterial Subsidiary designated by the Borrower as Subsidiary Guarantor.
 
“Survey” is defined in Section 7.12.2.
 
“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings, imposed by any Governmental Authority, but
excluding Excluded Taxes and Other Taxes.
 
“Terminated Lender” as defined in Section 2.22.
 
“Title Insurance Company” is defined in Section 7.12.2.
 
“Trailing 12-month Sales” means, at any time, for any restaurant sites owned and
operated by the Borrower or any of its Restricted Subsidiaries, net revenue
generated for the prior 12 month period.
 
“Trailing 12-month Cash Flow” means, at any time, with respect to any restaurant
sites owned and operated by the Borrower or any of its Restricted Subsidiaries,
store-level income (including work opportunity tax credits) generated in the
prior 12 month period before the deduction of (i) interest expense, (ii) expense
for taxes paid or accrued, (iii) depreciation, (iv) amortization, and (v)
corporate overhead expenditures, in each case, calculated in a manner consistent
with the per site cash flow materials provided to the Agent prior to the Closing
Date.
 
“Transferee” is defined in Section 13.4.
 
“Triarc Acquisition” means the acquisition of the Borrower by WAG through the
merger of Green Merger Sub, Inc., a wholly-owned subsidiary of WAG, with and
into the Borrower, with the Borrower being the surviving corporation and a
wholly-owned subsidiary of WAG, in accordance with the Merger Documentation.
 
“Type” means, with respect to any Advance, its nature as a Floating Rate Advance
or a Eurodollar Advance and with respect to any Loan, its nature as a Floating
Rate Loan or a Eurodollar Loan.
 
“United States” means the United States of America.
 
“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.
 
“Unrestricted Subsidiary” means any Subsidiary of the Borrower designated as an
Unrestricted Subsidiary pursuant to Section 7.11.  The Unrestricted Subsidiaries
as of the Closing Date are listed on Schedule 1.1F.
 
“WAG” means Wendy’s /Arby’s Group, Inc. (f/k/a Triarc Companies, Inc.).
 
“WNAP” means Wendy’s National Advertising Program, Inc., an Ohio corporation.
 
1.2.          Other Definitional Provisions.
 
Table of Contents
23

--------------------------------------------------------------------------------


1.2.1               Unless otherwise specified therein, all terms defined in
this Agreement shall have the defined meanings when used in the other Loan
Documents or any certificate or other document made or delivered pursuant hereto
or thereto.
 
1.2.2               As used herein and in the other Loan Documents, and any
certificate or other document made or delivered pursuant hereto or thereto, (i)
accounting terms relating to any Group Member not defined in Section 1.1 and
accounting terms partly defined in Section 1.1, to the extent not defined, shall
have the respective meanings given to them under GAAP, (ii) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (iii) the word “incur” shall be construed to mean incur, create,
issue, assume, become liable in respect of or suffer to exist (and the words
“incurred” and “incurrence” shall have correlative meanings), (iv) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, Capital Stock, securities, revenues, accounts, leasehold
interests and contract rights, and (v) references to agreements or other
Contractual Obligations shall, unless otherwise specified, be deemed to refer to
such agreements or Contractual Obligations as amended, supplemented, restated or
otherwise modified from time to time.
 
1.2.3               The words “hereof”, “herein” and “hereunder” and words of
similar import, when used in this Agreement, shall refer to this Agreement as a
whole and not to any particular provision of this Agreement, and Section,
Schedule and Exhibit references are to this Agreement unless otherwise
specified.
 
1.2.4               The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.
 
ARTICLE II
 
THE CREDITS
 
2.1.           Commitment.  From and including the Closing Date and prior to the
Facility Termination Date, upon the satisfaction of the conditions precedent set
forth in Section 5.1 and 5.2, as applicable, each Lender severally (and not
jointly) agrees, on the terms and conditions set forth in this Agreement, to
make Loans to the Borrower from time to time, in Dollars in an amount not to
exceed in the aggregate at any one time outstanding its Pro Rata Share of the
Aggregate Commitment; provided, that at no time shall the Aggregate Outstanding
Credit Exposure hereunder exceed the Aggregate Commitment. Subject to the terms
of this Agreement, the Borrower may borrow, repay and reborrow Loans at any time
prior to the Facility Termination Date.  The commitment of each Lender to lend
hereunder shall automatically expire on the Facility Termination Date.
 
2.2.           Required Payments; Termination.  Any outstanding Advances and all
other unpaid Obligations shall be paid in full by the Borrower on the Facility
Termination Date.  Notwithstanding the termination of the Commitments under this
Agreement on the Facility Termination Date, until all of the Obligations (other
than contingent indemnity obligations) shall have been fully paid and satisfied
in cash and all financing arrangements among the Borrower and the Lenders
hereunder and under the other Loan Documents shall have been terminated, all of
the rights and remedies under this Agreement and the other Loan Documents shall
survive.
 
Table of Contents
24

--------------------------------------------------------------------------------




2.3.           Ratable Loans.  Each Advance hereunder shall consist of Loans
made from the several Lenders ratably in proportion to the ratio that their
respective Commitments bear to the Aggregate Commitment.
 
2.4.           Types of Advances.  The Advances may be Floating Rate Advances or
Eurodollar Advances, or a combination thereof, selected by the Borrower in
accordance with Sections 2.8 and 2.9.
 
2.5.           Facility Fee; Reductions in Aggregate Commitment.
 
2.5.1               Facility Fee.  The Borrower agrees to pay to the Agent for
the account of each Lender a facility fee (the “Facility Fee”) at a per annum
rate equal to the Applicable Fee Rate for the Facility Fee on the average daily
amount of such Lender’s unused Commitment from and including the Closing Date to
and including the Facility Termination Date, payable quarterly in arrears on
each Payment Date hereafter and on the Facility Termination Date.
 
2.5.2               Reductions in Aggregate Commitment.  The Borrower may
permanently reduce the Aggregate Commitment in whole, or in part, ratably among
the Lenders in integral multiples of $10,000,000, upon at least three (3)
Business Days’ prior written notice to the Agent, which notice shall specify the
amount of any such reduction, provided, however, that the amount of the
Aggregate Commitment may not be reduced below the Aggregate Outstanding Credit
Exposure.  All accrued interest and Facility Fees shall be payable on the
effective date of any termination of the obligations of the Lenders to make
Loans hereunder.
 
2.5.3               Generally.  All fees payable hereunder or under any fee
letter entered into in connection herewith shall be paid on the dates due, in
immediately available funds, to the Agent for distribution, in the case of
Facility Fees to the Lenders.  Fees paid shall not be refundable under any
circumstances except in the case of manifest error in the calculation of any fee
payment.
 
2.6.           Minimum Amount of Each Advance.  Each Eurodollar Advance shall be
in the minimum amount of $5,000,000 (and in multiples of $1,000,000 if in excess
thereof), and each Floating Rate Advance shall be in the minimum amount of
$1,000,000 (and in multiples of $1,000,000 if in excess thereof), provided,
however, that any Floating Rate Advance may be in the amount of the unused
Aggregate Commitment.
 
2.7.           Optional Principal Payments.  The Borrower may from time to time
pay, without penalty or premium, all outstanding Floating Rate Advances, or, in
a minimum aggregate amount of $1,000,000 or any integral multiple of $1,000,000
in excess thereof, any portion of the outstanding Floating Rate Advances on any
Business Day upon notice to the Agent by no later than 12:00 noon (New York, New
York time) on the date of such prepayment.  The Borrower may from time to time
pay, subject to the payment of any funding indemnification amounts required by
Section 4.4 but without penalty or premium, all outstanding Eurodollar Advances,
or, in a minimum aggregate amount of $5,000,000 or any integral multiple of
$1,000,000 in excess thereof, any portion of the outstanding Eurodollar Advances
upon three (3) Business Days’ prior written notice to the Agent.
 
2.8.           Method of Selecting Types and Interest Periods for New
Advances.  The Borrower shall select the Type of Advance and, in the case of
each Eurodollar Advance, the Interest Period applicable thereto from time to
time.  No Interest Period may end after the Facility Termination Date.  The
Borrower shall give the Agent irrevocable notice (a “Borrowing Notice”),
substantially in the form of Exhibit I, not
 
Table of Contents
25

--------------------------------------------------------------------------------


later than 12:00 noon (New York, New York time) on the Borrowing Date of each
Floating Rate Advance and three (3) Business Days before the Borrowing Date for
each Eurodollar Advance, specifying:
 
2.8.1               the Borrowing Date of such Advance, which shall be a
Business Day;
 
2.8.2               the aggregate amount of such Advance;
 
2.8.3               the Type of Advance selected; and
 
2.8.4               in the case of each Eurodollar Advance, the Interest Period
applicable thereto.
 
Not later than 2:00 p.m. (New York, New York time) on each Borrowing Date, each
Lender shall make available its Loan or Loans in funds immediately available in
New York to the Agent at its address specified pursuant to ARTICLE IX.  The
Agent will promptly make the funds so received from the Lenders available to the
Borrower at the Agent’s aforesaid address.
 
2.9.           Conversion and Continuation of Outstanding Advances.  Floating
Rate Advances shall continue as Floating Rate Advances unless and until such
Floating Rate Advances are converted into Eurodollar Advances pursuant to this
Section 2.9 or are repaid in accordance with Section 2.7.  Each Eurodollar
Advance shall continue as a Eurodollar Advance until the end of the then
applicable Interest Period therefor, at which time such Eurodollar Advance shall
be automatically converted into a Floating Rate Advance unless (x) such
Eurodollar Advance is or was repaid in accordance with Section 2.7 or (y) the
Borrower shall have given the Agent a Conversion/Continuation Notice (as defined
below) requesting that, at the end of such Interest Period, such Eurodollar
Advance continue as a Eurodollar Advance for the same or another Interest
Period.  Subject to the terms of Section 2.6 and the first sentence of Section
2.12, the Borrower may elect from time to time to convert all or any part of a
Floating Rate Advance into a Eurodollar Advance; provided that any automatic
conversion of a Eurodollar Advance shall only be made on the last day of the
Interest Period applicable thereto.  The Borrower shall give the Agent
irrevocable notice (a “Conversion/Continuation Notice”) of each conversion of a
Floating Rate Advance into a Eurodollar Advance or continuation of a Eurodollar
Advance not later than 12:00 noon (New York, New York time) on the third (3rd)
Business Day prior to the date of the requested conversion or continuation, as
the case may be, specifying:
 
2.9.1               the requested date of such conversion or continuation which
shall be a Business Day;
 
2.9.2               the aggregate amount and Type of the Advance which is to be
converted or continued; and
 
2.9.3               the amount of such Advance which is to be converted into or
continued as a Eurodollar Advance and the duration of the Interest Period
applicable thereto.
 
2.10.           Changes in Interest Rate, etc.  Each Floating Rate Advance shall
bear interest on the outstanding principal amount thereof, for each day from and
including the date such Advance is made or is automatically converted from a
Eurodollar Advance into a Floating Rate Advance pursuant to Section 2.9, to but
excluding the date it is paid or is converted into a Eurodollar Advance pursuant
to Section 2.9 hereof, at a rate per annum equal to the Alternate Base Rate plus
the Applicable Margin for such day.  Changes in the rate of interest on that
portion of any Advance maintained as a Floating Rate Advance will take effect
simultaneously with each change in the Alternate Base Rate or the Applicable
Margin, as applicable.  Each Eurodollar Advance shall bear interest on the
outstanding principal amount thereof from
 
Table of Contents
26

--------------------------------------------------------------------------------


and including the first day of the Interest Period applicable thereto to (but
not including) the last day of such Interest Period at the interest rate
determined by the Agent as applicable to such Eurodollar Advance based upon the
Borrower’s selections under Sections 2.8 and 2.9 and otherwise in accordance
with the terms hereof.  Changes in the rate of interest on that portion of any
Advance maintained as a Eurodollar Advance will take effect simultaneously with
each change in the Applicable Margin.

 
2.11.           Inability to Determine Interest Rate.  If prior to the first day
of any Interest Period:
 
2.11.1               the Agent shall have reasonably determined (which
determination shall be conclusive and binding upon the Borrower) that, by reason
of circumstances materially and adversely affecting the relevant market,
adequate and reasonable means do not exist for ascertaining the Eurodollar Rate
for such Interest Period, or
 
2.11.2               the Agent shall have received notice from the Requisite
Disruption  Lenders that the Eurodollar Rate determined or to be determined for
such Interest Period will not adequately and fairly reflect the cost to such
Lenders (as conclusively certified by such Lenders) of making or maintaining
their affected Loans during such Interest Period,
 
the Agent shall give written notice thereof to the Borrower and the relevant
Lenders as soon as practicable thereafter.  In the case of any determination
pursuant to Section 2.11.1, such written notice shall set forth in reasonable
detail the circumstances affecting the relevant market and the inability to
ascertain the Eurodollar Rate.  If such notice is given (x) any Eurodollar Loan
requested to be made on the first day of such Interest Period shall be made as
Market Disruption Loan (provided, however, that the Borrower shall have the
right to withdraw any Borrowing Notice after receipt of such notice), (y) any
Loan that were to have been converted on the first day of such Interest Period
to a Eurodollar Loan shall be continued as Market Disruption Loan and (z) any
outstanding Eurodollar Loan shall be converted, on the last day of the
then-current Interest Period, to a Market Disruption Loan.  Until such notice
has been withdrawn by the Agent, no further Eurodollar Loans shall be made or
continued as such, nor shall the Borrower have the right to convert Loans to
Eurodollar Loans.  The Agent shall use reasonable efforts to promptly withdraw
such notice if the circumstances affecting the relevant market which prompted
the giving of such notice no longer exist.
 
2.12.           Eurodollar Advances and Rates Applicable After
Default.  Notwithstanding anything to the contrary contained in Section 2.8,
2.9 or 2.10, during the continuance of a Default or Unmatured Default the
Required Lenders may, at their option, by notice to the Borrower, declare that
no Advance may be made as, converted into or continued as a Eurodollar
Advance.  Upon any failure to pay (i) any principal of any Loan or any
Reimbursement Obligation when due (whether at the stated maturity, by
acceleration or otherwise), such overdue amounts shall bear interest (x) in the
case of the Loans, at the rate that would otherwise be applicable thereto plus
2% per annum or (y) in the case of Reimbursement Obligations, the rate
applicable to Floating Rate Loans plus 2% per annum, or (ii) any interest
payable on any Loan or Reimbursement Obligation, any fee or other amount payable
hereunder when due (whether at the stated maturity, by acceleration or
otherwise), such overdue amounts shall bear interest at a rate per annum equal
to the rate then applicable to Floating Rate Loans plus 2% per annum, in each
case, with respect to clauses (i) and (ii) above, from the date of such non
payment until such amount is paid in full (as well after as before judgment).
 
2.13.           Method of Payment.  All payments of the Obligations hereunder
shall be made, without setoff, deduction, or counterclaim, in immediately
available funds to the Agent at the Agent’s address specified pursuant to
ARTICLE IX, or at any other Lending Installation of the Agent specified in
writing by the Agent to the Borrower, by 12:00 noon (local time) on the date
when due and shall be applied ratably by the Agent among the Lenders.  Each
payment delivered to the Agent for the account of any
 
Table of Contents
27

--------------------------------------------------------------------------------


Lender shall be delivered promptly by the Agent to such Lender in the same type
of funds that the Agent received at its address specified pursuant to ARTICLE
IX or at any Lending Installation specified in a notice received by the Agent
from such Lender.  The Agent is hereby authorized to charge the account of the
Borrower maintained with JPMCB for each payment of principal, interest and fees
as it becomes due hereunder.
 
2.14.           Noteless Agreement; Evidence of Indebtedness.
 
2.14.1               Each Lender shall maintain in accordance with its usual
practice an account or accounts evidencing the Indebtedness of the Borrower to
such Lender resulting from each Loan made by such Lender from time to time,
including the amounts of principal and interest payable and paid to such Lender
from time to time hereunder.
 
2.14.2               The Agent shall also maintain accounts in which it will
record (a) the date and the amount of each Loan made hereunder, the Type thereof
and, in the case of Eurodollar Loans, the Interest Period with respect thereto,
(b) the amount of any principal or interest due and payable or to become due and
payable from the Borrower to each Lender hereunder, (c) the amount of any sum
received by the Agent hereunder from the Borrower and each Lender’s share
thereof, (d) the effective date and amount of each Commitment and Acceptance
delivered to and accepted by it and the parties thereto pursuant to Section
2.23, (e) the effective date and amount of each Assignment Agreement delivered
to and accepted by it and the parties thereto pursuant to Section 13.3 and (f)
all other appropriate debits and credits as provided in this Agreement,
including, without limitation, all fees, charges, expenses and interest.  The
Agent shall make such accounts and related information available to the Borrower
upon the reasonable request of the Borrower.
 
2.14.3               The entries maintained in the accounts maintained pursuant
to clauses (i) and (ii) above shall, absent manifest error, be prima facie
evidence of the existence and amounts of the Obligations therein recorded;
provided, however, that the failure of the Agent or any Lender to maintain such
accounts or any error therein shall not in any manner affect the obligation of
the Borrower to repay the Obligations in accordance with their terms.
 
2.14.4               Any Lender may request that its Loans be evidenced by a
promissory note in substantially the form of Exhibit D (a “Note”).  In such
event, the Borrower shall prepare, execute and deliver to such Lender such Note
payable to the order of such Lender.  Thereafter, the Loans evidenced by such
Note and interest thereon shall at all times (prior to any assignment pursuant
to Section 13.3) be represented by one or more Notes payable to the order of the
payee named therein, except to the extent that any such Lender subsequently
returns any such Note for cancellation and requests that such Loans once again
be evidenced as described in clauses (i) and (ii) above.
 
2.15.           Telephonic Notices.  The Borrower hereby authorizes the Lenders
and the Agent to extend, convert or continue Advances, effect selections of
Types of Advances and to transfer funds based on telephonic notices made by any
person or persons the Agent in good faith and in the absence of gross negligence
or willful misconduct believes to be acting on behalf of the Borrower, it being
understood that the foregoing authorization is specifically intended to allow
Borrowing Notices and Conversion/Continuation Notices to be given
telephonically.  The Borrower agrees to deliver promptly to the Agent a written
confirmation, signed by an Authorized Officer, if such confirmation is requested
by the Agent, of each telephonic notice.  If the written confirmation differs in
any material respect from the action taken by the Agent and the Lenders, the
records of the Agent shall govern absent manifest error.
 
Table of Contents
28

--------------------------------------------------------------------------------



 
2.16.           Interest Payment Dates; Interest and Fee Basis.  Interest
accrued on each Floating Rate Advance shall be payable in arrears on each
Payment Date, commencing with the first such date to occur after the Closing
Date, on any date on which the Floating Rate Advance is prepaid, whether due to
acceleration or otherwise, and at maturity.  Interest accrued on that portion of
the outstanding principal amount of any Floating Rate Advance converted into a
Eurodollar Advance on a day other than a Payment Date shall be payable on the
date of conversion.  Interest accrued on each Eurodollar Advance shall be
payable on the last day of its applicable Interest Period, on any date on which
the Eurodollar Advance is prepaid, whether by acceleration or otherwise, and at
maturity.  Interest accrued on each Eurodollar Advance having an Interest Period
longer than three months shall also be payable on the last day of each
three-month interval during such Interest Period.  Interest on Eurodollar Loans
and fees shall be calculated for actual days elapsed on the basis of a 360-day
year.  Interest on Floating Rate Loans which are calculated on the basis of the
Prime Rate shall be calculated for actual days elapsed on the basis of a 365-day
year or, if applicable, a 366-day year.  Interest shall be payable for the day
an Advance is made but not for the day of any payment on the amount paid if
payment is received prior to 12:00 noon (local time) at the place of
payment.  If any payment of principal of or interest on an Advance, any fees or
any other amounts payable to the Agent or any Lender hereunder shall become due
on a day which is not a Business Day, such payment shall be made on the next
succeeding Business Day and, in the case of a principal payment, such extension
of time shall be included in computing interest, fees and commissions in
connection with such payment.
 
2.17.           Notification of Advances, Interest Rates, Prepayments and
Commitment Reductions; Availability of Loans.  Promptly after receipt thereof,
the Agent will notify each Lender of the contents of each Aggregate Commitment
reduction notice, Borrowing Notice, Conversion/Continuation Notice, and
repayment notice received by it hereunder.  The Agent will notify the Borrower
and each Lender of the interest rate applicable to each Eurodollar Advance
promptly upon determination of such interest rate and will give the Borrower and
each Lender prompt notice of each change in the Alternate Base Rate, the
Applicable Margin and the Applicable Fee Rate.
 
2.18.           Mandatory Prepayments from Dispositions and Casualty Events;
Commitment Termination.  In the event the Borrower shall be required to apply
the Net Cash Proceeds of a Disposition or Casualty Event involving Real Estate
Collateral to the prepayment of the Loans (and reduction of the Commitments)
pursuant to Section 7.17.2, such Net Cash Proceeds shall be applied first, to
Floating Rate Loans and, second, to Eurodollar Loans.  Each prepayment of the
Loans under this Section 2.18 (except in the case of Loans that are Floating
Rate Loans) shall be accompanied by accrued interest to the date of such
prepayment on the amount prepaid.  Upon any such prepayment, the Commitments
shall be automatically reduced by an aggregate amount equal to the aggregate
principal amount of the Loans so prepaid.  Each such notice shall specify the
date of such prepayment and provide a reasonably detailed calculation of the
amount of such prepayment.
 
2.19.           Lending Installations.  Each Lender may book its Loans at any
Lending Installation selected by such Lender and may change its Lending
Installation from time to time.  All terms of this Agreement shall apply to any
such Lending Installation and the Loans and any Notes issued hereunder shall be
deemed held by each Lender for the benefit of any such Lending
Installation.  Each Lender may, by written notice to the Agent and the Borrower
in accordance with ARTICLE VIII, designate replacement or additional Lending
Installations through which Loans will be made by it and for whose account Loan
payments are to be made.
 
2.20.           Non-Receipt of Funds by the Agent.  Unless the Borrower or a
Lender, as the case may be, notifies the Agent prior to the date on which it is
scheduled to make payment to the Agent of (i) in the case of a Lender, the
proceeds of a Loan or (ii) in the case of the Borrower, a payment of principal,
interest or fees to the Agent for the account of the Lenders, that it does not
intend to make such payment,
 
Table of Contents
29

--------------------------------------------------------------------------------


the Agent may assume that such payment has been made.  The Agent may, but shall
not be obligated to, make the amount of such payment available to the intended
recipient in reliance upon such assumption.  If such Lender or the Borrower, as
the case may be, has not in fact made such payment to the Agent, the recipient
of such payment shall, on demand by the Agent, repay to the Agent the amount so
made available together with interest thereon in respect of each day during the
period commencing on the date such amount was so made available by the Agent
until the date the Agent recovers such amount at a rate per annum equal to (x)
in the case of payment by a Lender, the Federal Funds Effective Rate for such
day for the first three (3) days and, thereafter, the interest rate applicable
to the relevant Loan or (y) in the case of payment by the Borrower, the interest
rate applicable to the relevant Loan.
 
2.21.           Defaulting Lenders.  Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
 
2.21.1               fees shall cease to accrue on the unfunded portion of the
Commitment of such Defaulting Lender pursuant to Section 2.5.1.
 
2.21.2               the Commitments, the outstanding Loans and L/C Exposure of
such Defaulting Lender shall not be included in determining whether all Lenders
or the Required Lenders have taken or may take any action hereunder (including
any consent to any amendment or waiver pursuant to Section 9.2); provided that
any waiver, amendment or modification requiring the consent of all Lenders or
each affected Lender which affects such Defaulting Lender differently than other
affected Lenders shall require the consent of such Defaulting Lender.
 
2.21.3               if any Letter of Credit is outstanding at the time a L/C
Lender becomes a Defaulting Lender then
 
 
(i)
all or any part of such L/C Exposure shall be reallocated among the
non-Defaulting Lenders in accordance with their respective L/C Percentages but
only to the extent that (x) such reallocation does not result in any
non-Defaulting Lender’s L/C Exposure exceeding its L/C Commitment, (y) the
Aggregate Outstanding Credit Exposure (excluding outstanding Loans of such
Defaulting Lender) does not exceed the Aggregate Commitment (excluding the
Commitment of such Defaulting Lender) and (z) the conditions set forth in
Section 5.2 are satisfied at such time; and

 
 
(ii)
if the reallocation described in clause (i) above cannot, or can only partially,
be effected, the Borrower shall within one Business Day following notice by the
Agent cash collateralize such Defaulting Lender’s L/C Exposure (after giving
effect to any partial reallocation pursuant to clause (i) above) for so long as
such L/C Exposure is outstanding;

 
 
(iii)
if the Borrower cash collateralizes any portion of such Defaulting Lender’s L/C
Exposure pursuant to clause (ii) above, the Borrower shall not be required to
pay any fees to such Defaulting Lender pursuant to Section 3.10 with respect to
such Defaulting Lender’s L/C Exposure during the period such Defaulting Lender’s
L/C Exposure is cash collateralized;

 
Table of Contents
30

--------------------------------------------------------------------------------



 
 
(iv)
if the L/C Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to Section
3.10 shall be adjusted in accordance with such non-Defaulting Lenders’ L/C
Percentages; or

 
 
(v)
if any Defaulting Lender’s L/C Exposure is neither cash collateralized pursuant
to clause (ii) above nor reallocated pursuant to clause (i) above, then, without
prejudice to any rights or remedies of the Issuing Lender or any L/C Lender
hereunder, all fees that otherwise would have been payable to such Defaulting
Lender pursuant to Section 3.10 shall be payable to the Issuing Lender until
such L/C Exposure is cash collateralized and/or reallocated.

 
2.21.4               in determining the Aggregate L/C Commitment for purposes of
making new extensions of credit pursuant to Section 3.1, the L/C Commitment of
each Defaulting Lender shall be excluded, and, for avoidance of doubt the
Issuing Lender shall not be required to issue, amend or increase any Letter of
Credit unless it has received assurances satisfactory to it that non-Defaulting
L/C Lenders will cover the related exposure and/or the Borrower has provided
cash collateral in respect of the exposure of such Defaulting L/C Lender
satisfactory to it.
 
2.21.5               any amount payable to such Defaulting Lender hereunder
(whether on account of principal, interest, fees or otherwise and including any
amount that would otherwise be payable to such Defaulting Lender pursuant to
Section 2.18 but excluding Section 2.22) shall, in lieu of being distributed to
such Defaulting Lender, be retained by the Agent in a segregated account and,
subject to any applicable requirements of law, be applied at such time or times
as may be determined by the Agent (i) first, to the payment of any amounts owing
by such Defaulting Lender to the Agent hereunder, (ii) second, pro rata, to the
payment of any amounts owing by such Defaulting Lender to the Issuing Lender
hereunder, (iii) third, to the funding of any Loan or the funding or cash
collateralization of any participating interest in any Letter of Credit in
respect of which such Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Agent, (iv) fourth, if so
determined by the Agent and the Borrower, held in such account as cash
collateral for future funding obligations of the Defaulting Lender under this
Agreement, (v) fifth, pro rata, to the payment of any amounts owing to the
Borrower or the Lenders as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower or any Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement and (vi) sixth, to such Defaulting Lender or as otherwise
directed by a court of competent jurisdiction (provided that if such payment is
(x) a prepayment of the principal amount of any Loans or Reimbursement
Obligations which a Defaulting Lender has funded its participation obligations
and (y) made at a time when the conditions set forth in Section 5.2 are
satisfied, such payment shall be applied solely to prepay the Loans of, and
Reimbursement Obligations owed to, all non-Defaulting Lenders according to their
Pro Rata Share prior to being applied to the prepayment of any Loans, or
Reimbursement Obligations owed to, any Defaulting Lender).
 
In the event that the Agent, the Borrower and the Issuing Lender each agrees
that a Defaulting Lender has adequately remedied all matters that caused such
Lender to be a Defaulting Lender, then the L/C Exposure of the L/C Lenders shall
be readjusted to reflect the inclusion of such L/C Lender’s L/C Commitment.
 
Table of Contents
31

--------------------------------------------------------------------------------


2.22.           Replacement of Lender.  If (a) (i) the Borrower is required
pursuant to Section 4.1, 4.2 or 4.5 to make any additional payment to any Lender
or (ii) any Lender’s obligation to make or continue, or to convert Floating Rate
Advances into, Eurodollar Advances shall be suspended pursuant to Section 4.3.1,
or (iii) any Lender fails to consent to any amendment, waiver or consent that
otherwise requires the consent of such Lender under Section 9.2.1, 9.2.2,
9.2.3 or 9.2.4 (any Lender so affected or which fails to so consent, an
“Affected Lender”), so long as (in the case of this clause (iii)) the consent of
the Required Lenders (with the percentage in such definition being deemed to be
75% for this purpose) has been obtained, or (b) (i) any Lender shall become a
Defaulting Lender and (ii) such Defaulting Lender shall fail to cure the default
as a result of which it has become a Defaulting Lender within five Business Days
after the Borrower’s request that it cure such default; then, with respect to
each such Affected Lender or Defaulting Lender (the “Terminated Lender”), the
Borrower may, at its sole expense and effort, upon notice to such Terminated
Lender and the Agent, require such Terminated Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Section 13.3), all its interests, rights and obligations under this Agreement
to an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrower
shall have received the prior written consent of the Agent (and if a L/C
Commitment or L/C Exposure is being assigned, the Issuing Lender), which consent
shall not unreasonably be withheld, (ii) such Terminated Lender shall have
received payment of an amount equal to the outstanding principal of its Loans
and participations in L/C Obligations, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder, from the assignee (to the extent
of such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts, including without limitation payments due to such
Terminated Lender under Sections 4.1, 4.2 and 4.5, and payments, if any, which
would have been due to such Terminated Lender on the day of such assignment
under Section 4.4 had the Loans of such Terminated Lender been prepaid on such
date rather than assigned to the replacement Lender, in each case to the extent
not paid by the purchasing Lender), (iii) in the case of any such assignment
resulting from a claim for compensation under Section 4.1, 4.2 or 4.5, such
assignment will result in a reduction in such compensation or payments, (iv)
such assignment does not conflict with any Requirement of Law (excluding
Certificates of Incorporation and By-Laws or other organizational or governing
documents), and (v) no Default shall have occurred and be continuing at the time
of such assignment.  Such Terminated Lender shall not be required to make any
such assignment if, prior thereto, as a result of a waiver by such Terminated
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment cease to apply.
 
2.23.           Increase of Aggregate Commitment.  At any time prior to the
Facility Termination Date, the Borrower may, on the terms set forth below,
request that the Aggregate Commitment hereunder be increased on one or more
occasions by an aggregate amount of up to $100,000,000 with the consent of the
Agent but without the consent of any other Lenders (except as provided below);
provided, that (i) the Aggregate Commitment hereunder at no time shall exceed
$300,000,000 without the prior written consent of all existing Lenders, (ii) an
increase in the Aggregate Commitment hereunder may only be made if (a) no
Default or Unmatured Default shall have occurred and be continuing on and as of
the date of such increase and (b) the representations and warranties set forth
in ARTICLE VI of this Agreement are true and correct on and as of such date
(except to the extent any such representation or warranty is stated to relate
solely to an earlier date, in which case such representation or warranty shall
have been true and correct on and as of such earlier date), (iii) no Lender’s
respective Commitment shall be increased under this Section 2.23 without such
Lender’s consent and unless and until any Lender so consents, such Lender shall
be deemed to have refused any increase to its Commitment, (iv) each of the then
existing Lenders shall be given the opportunity to participate in the increased
Aggregate Commitment ratably in the proportion that its Commitment bears to the
Aggregate Commitment and (v) to the extent that all or any portion of the
requested increase in the Aggregate Commitment is not fulfilled pursuant to the
preceding clause (iv), the increase shall be funded in such additional amounts
as any Lender, including any new financial institution, the Agent and the
Borrower agree, provided, that any new financial institution which
 
Table of Contents
32

--------------------------------------------------------------------------------


either the Borrower or the Agent invites to become a Lender hereunder shall be
reasonably acceptable to the Borrower and the Agent.  In the event of such a
requested increase in the Aggregate Commitment, any existing Lender which the
Borrower or the Agent invites to increase its Commitment (or any new financial
institution which the Borrower or the Agent invites to become a Lender) may set
the amount of its Commitment at a level agreed to by the Borrower and the
Agent.  In the event that the Borrower and one or more of the Lenders (or new
financial institutions) shall agree upon such an increase in the Aggregate
Commitment (i) the Borrower, the Agent and each Lender increasing its Commitment
(or new financial institution extending a new Commitment) shall enter into an
agreement substantially in the form of Exhibit F hereto (a “Commitment and
Acceptance”) and (ii) the Borrower shall furnish, if requested, a new Note to
each Lender that is increasing its Commitment (or each new financial institution
that is extending a new Commitment).  Upon the execution and delivery of such
Commitment and Acceptance, and upon the Agent’s reallocation of any outstanding
Loans ratably among the Lenders after giving effect to each such increase in the
Aggregate Commitment (subject to Section 4.4), this Agreement shall be deemed to
be amended to increase the Aggregate Commitment accordingly.
 
 
ARTICLE III
 
LETTERS OF CREDIT
 
3.1.           General.  Subject to the terms and conditions set forth herein,
the Borrower may request the issuance of letters of credit (“Letters of Credit”)
for its own account, in a form reasonably acceptable to the Agent and the
Issuing Lender, at any time and from time to time from and including the Closing
Date and prior to the Facility Termination Date.  In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the Borrower to, or entered into by the Borrower with, the Issuing
Lender relating to any Letter of Credit, the terms and conditions of this
Agreement shall control.
 
3.2.           Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions.  To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower shall
hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the Issuing Lender) to the
applicable Issuing Lender and the Agent (reasonably in advance of the requested
date of issuance, amendment, renewal or extension) a notice requesting the
issuance of a Letter of Credit, or identifying the Letter of Credit to be
amended, renewed or extended, and specifying the date of issuance, amendment,
renewal or extension (which shall be a Business Day), the date on which such
Letter of Credit is to expire (which shall comply with Section 3.3), the amount
of such Letter of Credit, the name and address of the beneficiary thereof and
such other information as shall be necessary to prepare, amend, renew or extend
such Letter of Credit.  If requested by the Issuing Lender, the Borrower also
shall submit a letter of credit application on the applicable Issuing Lender's
standard form in connection with any request for a Letter of Credit.  A Letter
of Credit shall be issued, amended, renewed or extended only if (and upon
issuance, amendment, renewal or extension of each Letter of Credit the Borrower
shall be deemed to represent and warrant that), after giving effect to such
issuance, amendment, renewal or extension (i) the L/C Obligations shall not
exceed the Aggregate L/C Commitments and (ii) the sum of the Aggregate
Outstanding Credit Exposures shall not exceed the Aggregate Commitments.
 

3.3.           Expiration Date.  Each Letter of Credit shall expire at or prior
to the close of business on the earlier of (i) the date one year after the date
of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five Business Days prior to the Facility Termination Date; provided that
any Letter of Credit with a term of one year or less may provide for the renewal
thereof for additional periods less then or equal to one year (which shall in no
event extend beyond the date referred to in clause (ii) above).  It is
understood that on
 
Table of Contents
33

--------------------------------------------------------------------------------


the Closing Date Existing Letters of Credit shall be deemed Letters of Credit
issued under this Agreement for all purposes of this Agreement and the other
Loan Documents.
 
3.4.           Participations.  By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the Issuing Lender or the L/C Lenders, the Issuing
Lender hereby grants to each L/C Lender, and each L/C Lender hereby acquires
from the Issuing Lender, a participation in such Letter of Credit equal to such
L/C Lender's L/C Percentage of the aggregate amount available to be drawn under
such Letter of Credit.  In consideration and in furtherance of the foregoing,
each L/C Lender hereby absolutely and unconditionally agrees to pay to the
Agent, for the account of the Issuing Lender, such L/C Lender's L/C Percentage
of each L/C Disbursement made by the Issuing Lender and not reimbursed by the
Borrower on the date due as provided in Section 3.5, or of any reimbursement
payment required to be refunded to the Borrower for any reason.  Each L/C Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.
 
3.5.           Reimbursement.  If the Issuing Lender shall make any L/C
Disbursement in respect of a Letter of Credit, the Borrower shall reimburse such
L/C Disbursement by paying to the Agent an amount equal to such L/C Disbursement
not later than 2:00 p.m., New York City time, on the date that such L/C
Disbursement is made, if the Borrower shall have received notice of such L/C
Disbursement prior to 10:00 a.m., New York City time, on such date, or, if such
notice has not been received by the Borrower prior to such time on such date,
then not later than 2:00 p.m., New York City time, on (i) the Business Day that
the Borrower receives notice of such L/C Disbursement, if such notice is
received on such day prior to 10:00 a.m., New York City time, or (ii) if clause
(i) above does not apply, the Business Day immediately following the day that
the Borrower receives such notice, if such notice is not received prior to such
time on the day of receipt; provided that the Borrower may, subject to the
conditions to borrowing set forth herein, request in accordance with Sections
2.8 and 2.9 that such payment be financed with a Floating Rate Advance in an
equivalent amount and, to the extent so financed, the Borrower's obligation to
make such payment shall be discharged and replaced by the resulting Floating
Rate Advance.  If the Borrower fails to make such payment when due, the Agent
shall notify each L/C Lender of the applicable L/C Disbursement, the payment
then due from the Borrower in respect thereof and such L/C Lender's
L/C  Percentage thereof.  Promptly following receipt of such notice, each L/C
Lender shall pay to the Agent its L/C Percentage of the payment then due from
the Borrower, in the same manner as provided in Section 2.8 with respect to
Loans made by such Lender (and Section 2.8 shall apply, mutatis mutandis, to the
payment obligations of the L/C Lenders), and the Agent shall promptly pay to the
Issuing Lender the amounts so received by it from the L/C Lenders.  Promptly
following receipt by the Agent of any payment from the Borrower pursuant to this
paragraph, the Agent shall distribute such payment to the Issuing Lender or, to
the extent that Lenders have made payments pursuant to this paragraph to
reimburse the Issuing Lender, then to such L/C Lenders and the Issuing Lender as
their interests may appear.  Any payment made by a L/C Lender pursuant to this
paragraph to reimburse the Issuing Lender for any L/C Disbursement (other than
the funding of Floating Rate Advances as contemplated above) shall not
constitute a Loan and shall not relieve the Borrower of its obligation to
reimburse such L/C Disbursement.
 
3.6.           Obligations Absolute.  The Borrower's obligation to reimburse L/C
Disbursements as provided in Section 3.5 shall be absolute, unconditional and
irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit or this
Agreement, or any term or
 
Table of Contents
34

--------------------------------------------------------------------------------


provision therein, (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by
the Issuing Lender under a Letter of Credit against presentation of a draft or
other document that does not comply with the terms of such Letter of Credit, or
(iv) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section, constitute
a legal or equitable discharge of, or provide a right of setoff against, the
Borrower's obligations hereunder.  Neither the Agent, the L/C Lenders nor the
Issuing Lender, nor any of their Related Parties, shall have any liability or
responsibility for any action taken or omitted by such Person in connection with
the issuance or transfer of any Letter of Credit or any payment or failure to
make any payment thereunder (irrespective of any of the circumstances referred
to in the preceding sentence), or any error, omission, interruption, loss or
delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of any technical terms
or any consequence arising from causes beyond the control of such Person;
provided that the foregoing shall not be construed to excuse the Issuing Lender
from liability to the Borrower to the extent of any direct damages (as opposed
to consequential damages, claims in respect of which are hereby waived by the
Borrower to the extent permitted by applicable law) suffered by the Borrower
that are caused by the Issuing Lender's failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof.  The parties hereto expressly agree that,
in the absence of gross negligence or wilful misconduct on the part of the
Issuing Lender (as finally determined by a court of competent jurisdiction), the
Issuing Lender shall be deemed to have exercised care in each such
determination.  In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the Issuing Lender may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.
 
3.7.           Disbursement Procedures.  The Issuing Lender shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit.  The Issuing Lender shall promptly
notify the Agent and the Borrower by telephone (confirmed by telecopy) of such
demand for payment and whether the Issuing Lender has made or will make an L/C
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Lender and the Lenders with respect to any such L/C Disbursement.
 
3.8.           Interim Interest.  If the Issuing Lender shall make any L/C
Disbursement, then, unless the Borrower shall reimburse such L/C Disbursement in
full on the date such L/C Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such L/C Disbursement is
made to but excluding the date that the Borrower reimburses such L/C
Disbursement, at the rate per annum then applicable to Floating Rate Advances;
provided that, if the Borrower fails to reimburse such L/C Disbursement when due
pursuant to Section 3.5, then Section 2.12 shall apply.  Interest accrued
pursuant to this paragraph shall be for the account of the Issuing Lender,
except that interest accrued on and after the date of payment by any L/C Lender
pursuant to Section 3.5 to reimburse the Issuing Lender shall be for the account
of such L/C Lender to the extent of such payment.
 
3.9.           Replacement of the Issuing Lender.  An Issuing Lender may be
replaced at any time by written agreement among the Borrower, the Agent, the
replaced Issuing Lender and the successor Issuing Lender.  The Agent shall
notify the L/C Lenders of any such replacement of the Issuing Lender.  At the
time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Lender pursuant to
Section 3.10.  From and after the effective date of any such
 
Table of Contents
35

--------------------------------------------------------------------------------


replacement, (i) the successor Issuing Lender shall have all the rights and
obligations of the Issuing Lender under this Agreement with respect to Letters
of Credit to be issued thereafter and (ii) references herein to the term
"Issuing Lender" shall be deemed to refer to such successor or to any previous
Issuing Lender, or to such successor and all previous Issuing Lender, as the
context shall require.  After the replacement of an Issuing Lender hereunder,
the replaced Issuing Lender shall remain a party hereto and shall continue to
have all the rights and obligations of an Issuing Lender under this Agreement
with respect to Letters of Credit issued by it prior to such replacement, but
shall not be required to issue additional Letters of Credit.
 
3.10.           Fees and Other Charges.
 
3.10.1               The Borrower will pay a fee, following receipt of an
invoice or other appropriate documentation, on all outstanding Letters of Credit
at a per annum rate equal to the Applicable Margin then in effect with respect
to Eurodollar Loans, shared pursuant to their L/C Percentage among the L/C
Lenders and payable quarterly in arrears on each Payment Date after the issuance
date.  In addition, the Borrower shall pay, following receipt of an invoice or
other appropriate documentation, to the Issuing Lender for its own account a
fronting fee of 0.25% per annum on the undrawn and unexpired amount of each
Letter of Credit, payable quarterly in arrears on each Payment Date after the
issuance date.
 
3.10.2               In addition to the foregoing fees, the Borrower shall pay
or reimburse the Issuing Lender, following receipt of an invoice or other
appropriate documentation, for such normal and customary costs and expenses as
are incurred or charged by the Issuing Lender in issuing, negotiating, effecting
payment under, amending or otherwise administering any Letter of Credit.
 
ARTICLE IV
 
YIELD PROTECTION; TAXES
 
4.1.           Yield Protection.  If, on or after the Closing Date, the adoption
of or any change in any Requirement of Law (excluding Certificates of
Incorporation and By-Laws or other organizational or governing documents) (other
than a change in tax law, as to which Section 4.5, shall govern) or in the
interpretation or application thereof or compliance by any Lender with any
request or directive (whether or not having the force of law, but excluding any
regulation, policy, guideline, directive or interpretation relating to taxes, as
to which Section 4.5 shall govern) from any Governmental Authority charged with
the interpretation or administration thereof, or compliance by any Lender or
applicable Lending Installation with any request or directive (whether or not
having the force of law) of any such Governmental Authority:
 
4.1.1               imposes or increases or deems applicable any reserve,
assessment, insurance charge, special deposit or similar requirement against
assets of, deposits with or for the account of, or credit extended by, any
Lender or any applicable Lending Installation (other than reserves and
assessments taken into account in determining the interest rate applicable to
Eurodollar Advances), or
 
 
4.1.2               imposes any other condition the result of which is to
increase the cost to any Lender or any applicable Lending Installation of
making, funding or maintaining its Commitment or Eurodollar Loans or reduces any
amount receivable by any Lender or any applicable Lending Installation in
connection with its Commitment, Eurodollar Loans or requires any Lender or any
applicable Lending Installation to make any payment calculated
 
Table of Contents
36

--------------------------------------------------------------------------------


by reference to the amount of Commitment or Eurodollar Loans held or interest
received by it, by an amount deemed material by such Lender,
 
and the result of any of the foregoing is to increase the cost to such Lender or
applicable Lending Installation of making or maintaining its Eurodollar Loans or
Commitment or to reduce the return received by such Lender or applicable Lending
Installation in connection with such Eurodollar Loans or Commitment, then,
within thirty (30) days of demand, accompanied by the written statement required
by Section 4.6, by such Lender, the Borrower shall pay such Lender such
additional amount or amounts as will compensate such Lender for such increased
cost or reduction in amount received; provided, that the Borrower shall not be
required to compensate a Lender under this Section for any increased costs or
reductions incurred more than ninety (90) days prior to the date that such
Lender notifies the Borrower in writing of such increased costs or reductions
and of such Lender’s intention to claim compensation therefor; provided,
further, that if such adoption or such change giving rise to such increased
costs or reduction is retroactive, such 90¬day period shall be extended to
include the period of retroactive effect.
 
4.2.           Changes in Capital Adequacy Regulations.  If a Lender determines
the amount of capital required or expected to be maintained by such Lender, any
Lending Installation of such Lender or any corporation controlling such Lender
is increased as a result of a Change, then, within thirty (30) days of demand,
accompanied by the written statement required by Section 4.6, by such Lender,
the Borrower shall pay such Lender the amount necessary to compensate for any
shortfall in the rate of return on the portion of such increased capital which
such Lender determines is attributable to this Agreement, its extensions of
credit or its commitment to extent credit hereunder (after taking into account
such Lender’s policies as to capital adequacy); provided, that the Borrower
shall not be required to pay to such Lender such additional amounts under this
Section for any amount incurred as a result of such Change more than one hundred
eighty (180) days prior to the date that such Lender notifies the Borrower in
writing of such Change and of such Lender’s intention to claim compensation
therefor; provided, further, that if such Change giving rise to such amounts is
retroactive such 180-day period shall be extended to include the period of
retroactive effect.  “Change” means (i) any change after the Closing Date in the
Risk-Based Capital Guidelines or (ii) any adoption of, or change in, or change
in the interpretation or administration of any other Requirement of Law
(excluding Certificates of Incorporation and By-Laws or other organizational or
governing documents) (whether or not having the force of law) after the Closing
Date which affects the amount of capital required or expected to be maintained
by any Lender or any Lending Installation or any corporation controlling any
Lender.  “Risk-Based Capital Guidelines” means (i) the risk-based capital
guidelines in effect in the United States on the Closing Date, including
transition rules, and (ii) the corresponding capital regulations promulgated by
regulatory authorities outside the United States implementing the July 1988
report of the Basle Committee on Banking Regulation and Supervisory Practices
Entitled “International Convergence of Capital Measurements and Capital
Standards,” including transition rules, and any amendments to such regulations
adopted (and adopted by or applicable to such Lender) prior to the Closing Date
or implementing the November 2005 report of the Basle Committee on Banking
Regulation and Supervisory Practices Entitled “International Convergence of
Capital Measurements and Capital Standards - A Revised Framework,” including
transition rules, and any amendments to such regulations adopted (and adopted by
or applicable to such Lender) prior to the Closing Date.
 
4.3.           Availability of Types of Advances.
 
4.3.1               If any Lender determines that maintenance of its Eurodollar
Loans at a suitable Lending Installation would violate any applicable law, rule,
regulation, or directive, whether or not having the force of law; or
 
Table of Contents
37

--------------------------------------------------------------------------------


4.3.2               if the Required Lenders determine that deposits of a type
and maturity appropriate to match fund Eurodollar Advances are not available,
 
then the Agent shall suspend the availability of Eurodollar Advances and require
any affected Eurodollar Advances to be repaid or converted to Floating Rate
Advances on the respective last days of the then current Interest Periods with
respect to such Loans or within such earlier period as required by law, subject
to the payment of any funding indemnification amounts required by Section 4.4.
 
4.4.           Funding Indemnification.  If any payment of a Eurodollar Advance
occurs on a date which is not the last day of the applicable Interest Period,
whether because of acceleration, prepayment or otherwise, or a Eurodollar
Advance is not made or continued, or a Floating Rate Advance is not converted
into a Eurodollar Advance, in any such case, on the date specified by the
Borrower for any reason other than default by the Agent or the Lenders, or a
Eurodollar Advance is not prepaid on the date specified by the Borrower for any
reason, the Borrower will indemnify each Lender for any loss or cost incurred by
it resulting therefrom, including, without limitation, any loss or cost in
liquidating or employing deposits acquired to fund or maintain such Eurodollar
Advance.
 
4.5.           Taxes.
 
4.5.1               Subject to Section 4.5.6, all payments by the Borrower to or
for the account of any Lender or the Agent hereunder or under any Note shall be
made free and clear of and without deduction for any and all Taxes.  If the
Borrower shall be required by law to deduct any Taxes from or in respect of any
sum payable hereunder to any Lender or the Agent, (a) subject to Section 4.5.6,
the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section 4.5) such Lender or the Agent (as the case may be) receives
an amount equal to the sum it would have received had no such deductions been
made, (b) the Borrower shall make such deductions, (c) the Borrower shall pay
the full amount deducted to the relevant authority in accordance with applicable
law and (d) the Borrower shall furnish to the Agent the original or a certified
copy of a receipt evidencing payment thereof (or such other proof of payment
reasonably acceptable to the Agent) within thirty (30) days after such payment
is made.
 
4.5.2               In addition, the Borrower shall pay any present or future
stamp or documentary taxes and any other excise or property taxes, charges or
similar levies which arise from any payment made hereunder or under any Note or
from the execution or delivery of, or otherwise with respect to, this Agreement
or any Note (“Other Taxes”).
 
4.5.3               Subject to Section 4.5.6, the Borrower shall indemnify the
Agent and each Lender for the full amount of Taxes or Other Taxes (including any
Taxes or Other Taxes imposed on amounts payable under this Section 4.5) paid by
the Agent or such Lender as a result of any obligation of the Borrower hereunder
or under any Note and any penalties, interest and reasonable expenses (other
than penalties, interest and expenses caused by the gross negligence or willful
misconduct of the Agent or such Lender) arising therefrom or with respect
thereto.  Payments due under this indemnification shall be made within thirty
(30) days of the date the Agent or such Lender makes demand therefor pursuant to
Section 4.6.
 
4.5.4               Each Lender shall indemnify the Agent within ten (10) days
after demand therefor, for the full amount of any Excluded Taxes attributable to
such Lender that
 
Table of Contents
38

--------------------------------------------------------------------------------


are payable or paid by the Agent, and reasonable expenses arising therefrom or
with respect thereto, whether or not such Excluded Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  A
certificate as to the amount of such payment or liability delivered to any
Lender by the Agent shall be conclusive absent manifest error.
 
4.5.5               Without limiting the generality of the foregoing, in the
event that a Lender is not a “United States Person” as defined in Section
7701(a)(30) of the Code (a “Non-U.S. Lender”), such Non-U.S. Lender shall, to
the extent it is legally entitled to do so, deliver to the Borrower and the
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Non-U.S. Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the request of the Borrower or
the Agent), whichever of the following is applicable:
 
 
(A)
duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States of
America is a party,

 
 
(B)
duly completed copies of Internal Revenue Service Form W-8ECI,

 
 
(C)
in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the Form of Exhibit H to the effect that (i) such Foreign
Lender is not (A) a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, (B) a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, and (C) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code, and (ii) the interest payments in
question are not effectively connected with the United States trade or business
conducted by such Lender (a “U.S. Tax Compliance Certificate”) and (y) duly
completed copies of Internal Revenue Service Form W-8BEN,

 
 
(D)
to the extent a Non-U.S. Lender is not the beneficial owner (for example, where
the Non-U.S. Lender is a partnership or participating Lender granting a typical
participation), an Internal Revenue Service Form W-8IMY, accompanied by a Form
W-8ECI, W-8BEN, U.S. Tax Compliance Certificate, Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided,
that, if the Non-U.S. Lender is a partnership (and not a participating Lender)
and one or more beneficial owners of such Non-U.S. Lender are claiming the
portfolio interest exemption, such Non-U.S. Lender may provide a U.S. Tax
Compliance Certificate on behalf of each such beneficial owner, or

 
 
(E)
any other form prescribed by applicable law as a basis for claiming exemption
from or a reduction in United States federal withholding tax duly completed
together with such supplementary documentation as may be prescribed by

 
Table of Contents
39

--------------------------------------------------------------------------------


                       applicable law to permit the Borrower to determine the
withholding or deduction required to be made.
 
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall promptly
update or replace such form or certification or promptly notify Borrower and the
Agent in writing of its legal inability to do so.
 
4.5.6               Notwithstanding anything to the contrary in this Section
4.5, for any period during which a Lender or the Agent has failed to provide the
Borrower with an appropriate form pursuant to Section 4.5.5 (unless such failure
is due to a change in treaty, law or regulation, or any change in the
interpretation or administration thereof by any Governmental Authority,
occurring subsequent to the date on which a form originally was required to be
provided that renders such Lender or Agent legally unable to provide an
appropriate form pursuant to Section 4.5.5 (including any updated or replacement
form) and such Lender or Agent has notified the Borrower and Agent in writing of
such legal inability), such Lender or the Agent shall not be entitled to gross
up or indemnification under this Section 4.5 with respect to Taxes imposed by
the United States as a result of such failure; provided, that, should a Non-U.S.
Lender which is otherwise exempt from or subject to a reduced rate of
withholding tax become subject to Taxes because of its failure to deliver a form
required under Section 4.5.5 above, the Borrower shall take such steps as such
Non-U.S Lender shall reasonably request (and at such Non-U.S. Lender’s sole
expense) to assist such Non-U.S. Lender to recover such Taxes to the extent that
such steps do not adversely affect the Borrower or its Affiliates.
 
4.5.7               If the U.S. Internal Revenue Service or any other
Governmental Authority of the United States or any other country or any
political subdivision thereof asserts a claim that the Agent did not properly
withhold tax from amounts paid to or for the account of any Lender (because the
appropriate form was not delivered or properly completed, because such Lender
failed to notify the Agent of a change in circumstances which rendered its
exemption from withholding ineffective, or for any other reason), such Lender
shall indemnify the Agent fully for all amounts paid, directly or indirectly, by
the Agent as tax, withholding therefor, or otherwise, including penalties and
interest, and including taxes imposed by any jurisdiction on amounts payable to
the Agent under this subsection, together with all costs and expenses related
thereto (including attorneys fees and time charges of attorneys for the Agent,
which attorneys may be employees of the Agent).  The obligations of the Lenders
under this Section 4.5.7 shall survive the payment of the Obligations and
termination of this Agreement.
 
4.5.8               If a Lender or Agent determines, in its reasonable
discretion, that it is entitled to a refund (whether by way of direct refund,
credit, offset or otherwise) in respect of any Taxes or Other Taxes, which
refund is attributable to amounts paid or indemnified by the Borrower pursuant
to this Section 4.5, such Lender or Agent shall apply for such refund.  Within
thirty (30) days of receipt or deemed receipt of such refund (whether by way of
direct refund, credit, offset or otherwise), such Lender or Agent shall pay to
the Borrower an amount equal to such refund (net of any reasonable out-of-pocket
expenses incurred by such person in obtaining such refund).  In the event such
Lender or Agent is required to repay such refund to the relevant taxing
authority, the Borrower agrees to return the refund to such Lender or
Agent.  This paragraph shall not be construed to require the Agent, the Issuing
Lender or any Lender to make available its Tax returns (or any other information
relating to its taxes that it deems confidential) to the Borrower or any other
Person.
 
Table of Contents
40

--------------------------------------------------------------------------------



 
4.6.           Lender Statements; Survival of Indemnity.  Each Lender shall
deliver a written statement of such Lender to the Borrower (with a copy to the
Agent) as to the amount due, if any, under Section 4.1, 4.2, 4.4 or 4.5.  Such
written statement shall set forth in reasonable detail the calculations upon
which such Lender determined such amount and shall be final, conclusive and
binding on the Borrower in the absence of manifest error.  Determination of
amounts payable under such Sections in connection with a Eurodollar Loan shall
be calculated as though each Lender funded its Eurodollar Loan through the
purchase of a deposit of the type and maturity corresponding to the deposit used
as a reference in determining the Eurodollar Rate applicable to such Loan,
whether in fact that is the case or not.  Unless otherwise provided herein, the
amount specified in the written statement of any Lender shall be payable on
demand after receipt by the Borrower of such written statement.  The obligations
of the Borrower under Sections 4.1, 4.2, 4.4 and 4.5 shall survive payment of
the Obligations and termination of this Agreement.
 
4.7.           Alternative Lending Installation.  To the extent reasonably
possible, each Lender shall designate an alternate Lending Installation with
respect to its Eurodollar Loans to reduce any liability of the Borrower to such
Lender under Sections 4.1, 4.2 and 4.5 or to avoid the unavailability of
Eurodollar Advances under Section 4.3.1, so long as such designation is not, in
the judgment of such Lender, disadvantageous to such Lender.  A Lender’s
designation of an alternative Lending Installation shall not affect the
Borrower’s rights under Section 2.22 to replace a Lender.
 
ARTICLE V
 
CONDITIONS PRECEDENT
 
5.1.           Closing Date.  The agreement of each Lender to make the initial
extension of credit requested to be made by it is subject to the satisfaction,
prior to or concurrently with the making of such extension of credit on the
Closing Date, of the following conditions precedent:
 
5.1.1               The Agent shall have received (i) this Agreement, executed
and delivered by the Agent, Holdings, the Borrower and each Person listed on
Schedule 1.1B, (ii) the Guarantee and Collateral Agreement, executed and
delivered by Holdings, the Borrower and each Subsidiary Guarantor and (iii) an
Acknowledgement and Consent in the form attached to the Guarantee and Collateral
Agreement as Annex I, executed and delivered by each Issuer (as defined therein)
constituting a Subsidiary of a Loan Party (other than WNAP), if any, that is not
a Loan Party.
 
5.1.2               The Lenders shall have received (i) the Pro Forma Balance
Sheet, (ii) audited consolidated financial statements of the Borrower for the
2005, 2006 and 2007 fiscal years, (iii) no later than fifteen (15) days prior to
the Closing Date, unaudited interim consolidated financial statements of
Borrower for the fiscal quarter ended September 30, 2008 and unaudited
consolidated financial statements for the same period of the prior fiscal year,
and (iv) promptly after available to management, monthly financial data
generated by the Borrower’s internal accounting system for use by senior
management for the months of September 2008, October 2008 and November 2008 and
such financial statements or financial data, received pursuant to clauses (iii)
and (iv) above, shall not, in the reasonable judgment of the Lenders, reflect
any material adverse change in the consolidated financial condition of the
Borrower, as reflected in the model and marketing materials posted on Intralinks
and made generally available to prospective lenders.
 
Table of Contents
41

--------------------------------------------------------------------------------




 
5.1.3               The Lenders shall have received reasonably satisfactory
quarterly projections through 2009 and annual projections through 2011, prepared
on a pro forma basis after giving effect to the Triarc Acquisition.
 
5.1.4               All governmental and third party approvals necessary in
connection with the continuing operations of the Group Members and the
transactions contemplated hereby shall have been obtained on reasonably
satisfactory terms and be in full force and effect.  There shall not be any
action, investigation, litigation or proceeding pending or threatened in any
court or before any arbitrator or Governmental Authority that could reasonably
be expected to have a Material Adverse Effect or a material adverse effect on
the transactions contemplated hereby.
 
5.1.5               The Agent shall have received the results of a recent lien
search in each of the jurisdictions where assets of the Loan Parties are
located, and such search shall reveal no liens on any of the assets of the Loan
Parties except for liens permitted by Section 7.19 or discharged on or prior to
the Closing Date pursuant to documentation satisfactory to the Agent.
 
5.1.6               The Lenders and the Agent shall have received all fees
required to be paid to them on the Closing Date, and all expenses for which
invoices have been presented (including the reasonable fees and expenses of
legal counsel), on or before the Closing Date.  All such amounts will be paid
with proceeds of Loans made on the Closing Date and will be reflected in the
funding instructions given by the Borrower to the Agent on or before the Closing
Date.
 
5.1.7               The Agent shall have received (i) the certificates
representing the shares of Capital Stock pledged pursuant to the Guarantee and
Collateral Agreement, together with an undated stock power for each such
certificate executed in blank by a duly authorized officer of the pledgor
thereof and (ii) each promissory note (if any) pledged to the Agent pursuant to
the Guarantee and Collateral Agreement endorsed (without recourse) in blank (or
accompanied by an executed transfer form in blank) by the pledgor thereof.
 
5.1.8               Each document (including any Uniform Commercial Code
financing statement) required by the Security Documents or under law or
reasonably requested by the Agent to be filed, registered or recorded in order
to create in favor of the Collateral Agent, for the benefit of the Secured
Parties, a perfected Lien on the Collateral described therein, prior and
superior in right to any other Person (other than with respect to Liens
expressly permitted by Section 7.19), shall be in proper form for filing,
registration or recordation.
 
5.1.9               The Agent shall have received a solvency certificate from an
Authorized Officer of the Borrower.
 
5.1.10               The Agent shall have received insurance certificates
satisfying the requirements of Section 5.2 of the Guarantee and Collateral
Agreement.
 
5.1.11               The Agent shall have received copies of the articles of
incorporation of each Loan Party, together with all amendments, and a
certificate of good standing, each certified by the appropriate governmental
officer in its jurisdiction of incorporation.
 
5.1.12               The Agent shall have received copies, certified by the
Secretary or Assistant Secretary of each Loan Party, of such Loan Party’s Board
of Directors’ resolutions
 
Table of Contents
42

--------------------------------------------------------------------------------


 and of resolutions or actions of any other body authorizing the execution of
the Loan Documents to which such Loan Party is a party.
 
5.1.13               The Agent shall have received an incumbency certificate,
executed by the Secretary or Assistant Secretary of each Loan Party, which shall
identify by name and title and bear the signatures of the officers of such Loan
Party who executed the Loan Documents to which such Loan Party is a party, upon
which certificate the Agent and the Lenders shall be entitled to rely until
informed of any change in writing by such Loan Party.
 
5.1.14               The Agent shall have received a certificate of the Borrower
executed by an Authorized Officer of the Borrower, stating that on the Closing
Date (a) no Default or Unmatured Default has occurred and is continuing and (b)
all of the representations and warranties contained in ARTICLE VI are true and
correct in all material respects as of the Closing Date (including, without
limitation, the representation and warranty set forth in Section 6.5 regarding
the absence of a material adverse change).
 
5.1.15               The Agent shall have received written opinions of (a) the
Borrower’s and its Subsidiaries’ counsel, Paul, Weiss, Rifkind, Wharton &
Garrison LLP, in substantially the form of Exhibit A and (b) the legal opinion
of local counsel in each of Ohio, Florida and Vermont and of such other special
and local counsel as may be required by the Agent, in each case, in form and
substance reasonably satisfactory to the Agent and addressed to the Agent and
the Lenders.
 
5.1.16               The Agent shall have received any Notes requested by a
Lender pursuant to Section 2.14 payable to the order of each such requesting
Lender.
 
5.1.17               The Agent shall have received evidence reasonably
satisfactory to the Agent that the Loans shall have received a rating from both
Moody’s and S&P.
 
5.1.18               The Agent shall have received information provided by the
Borrower as required by the Patriot Act, including the identity of the Borrower,
the name and address of the Borrower and other information that will allow the
Agent or any Lender, as applicable, to identify the Borrower in accordance with
the Patriot Act.
 
5.2.           Each Advance.  The Lenders shall not be required to make any
Advance unless on the applicable Borrowing Date:
 
5.2.1               There exists no Default or Unmatured Default.
 
5.2.2               The representations and warranties contained in ARTICLE
VI are true and correct in all material respects as of such Borrowing Date
except to the extent any such representation or warranty is stated to relate
solely to an earlier date, in which case such representation or warranty shall
have been true and correct in all material respects on and as of such earlier
date.
 
Each Borrowing Notice with respect to each such Advance shall constitute a
representation and warranty by the Borrower that the conditions contained in
Sections 5.2.1 and 5.2.2 have been satisfied.
 
Table of Contents
43

--------------------------------------------------------------------------------


ARTICLE VI
 
REPRESENTATIONS AND WARRANTIES
 
Holdings and the Borrower hereby jointly and severally represent and warrant to
the Agent and each Lender as of each of (i) the Closing Date and (ii) each date
as required by Section 5.2 that:
 
6.1.           Existence and Standing.  Each Group Member is a corporation,
partnership or limited liability company duly incorporated or organized, as the
case may be, validly existing and (to the extent such concept applies to such
entity) in good standing under the laws of its jurisdiction of incorporation or
organization and has all requisite authority to conduct its business in each
jurisdiction in which its business is conducted, except where the failure to
have such authority could not reasonably be expected to have a Material Adverse
Effect.
 
6.2.           Authorization and Validity.  Each Loan Party has the power and
authority and legal right to execute and deliver the Loan Documents to which
such Loan Party is a party and to perform its obligations thereunder.  The
execution and delivery by each Loan Party of the Loan Documents to which such
Loan Party is a party and the performance of its obligations thereunder have
been duly authorized by corporate, partnership or limited liability company
proceedings, and the Loan Documents to which such Loan Party is a party
constitute legal, valid and binding obligations of such Loan Party enforceable
against such Loan Party in accordance with their terms, except as enforceability
may be limited by bankruptcy, insolvency, reorganization, moratorium or similar
laws affecting the enforcement of creditors’ rights generally and by equitable
principles (regardless of whether enforcement is sought in equity or at law).
 
6.3.           No Conflict; Government Consent.  Neither the execution and
delivery by the Loan Parties of the Loan Documents, nor the consummation of the
transactions therein contemplated, nor compliance with the provisions thereof
will violate (i) any law, rule, regulation, order, writ, judgment, injunction,
decree or award binding on any Group Member or (ii) any Group Member’s articles
or certificate of incorporation, partnership agreement, certificate of
partnership, articles or certificate of organization, by-laws, or operating or
other organizational agreement, as the case may be, or (iii) the provisions of
any Contractual Obligation to which any Group Member is a party or is subject,
or by which it, or its Property, is bound, or conflict with or constitute a
default thereunder, except where such violation, conflict or default could not
reasonably be expected to have a Material Adverse Effect, or result in, or
require, the creation or imposition of any Lien in or on the Property of any
Group Member pursuant to the terms of any such Contractual Obligation.  No
order, consent, adjudication, approval, license, authorization, or validation
of, or filing, recording or registration with, or exemption by, or other action
in respect of any Governmental Authority which has not been obtained by any Loan
Party, is required to be obtained by any Loan Party in connection with the
execution and delivery of the Loan Documents, the borrowings under this
Agreement, the payment and performance by any Loan Party of the Obligations or
the legality, validity, binding effect or, subject to Section 8.16 of the
Guarantee and Collateral Agreement, enforceability of any of the Loan Documents.
 
6.4.           Financial Statements.  (a) The unaudited pro forma consolidated
balance sheet of the Borrower and its consolidated Subsidiaries as at September
29, 2008 (including the notes thereto) (the “Pro Forma Balance Sheet”), copies
of which have heretofore been furnished to each Lender, has been prepared giving
effect (as if such events had occurred on such date) to (i) the consummation of
the Triarc Acquisition and (ii) the payment of fees and expenses in connection
with the foregoing.  The Pro Forma Balance Sheet has been prepared based on the
information available to the Borrower as of the date of delivery thereof, and
presents fairly on a pro forma basis the estimated financial position of
Borrower and its consolidated Subsidiaries as at September 29, 2008, assuming
that the events specified in the
 
Table of Contents
44

--------------------------------------------------------------------------------


preceding sentence had actually occurred at such date; provided, however, that
the Pro Forma Balance Sheet shall include management’s good faith estimate of
any adjustments for purchase price accounting in connection with the Triarc
Acquisition.
 
(b) The audited consolidated balance sheets of the Borrower and its consolidated
Subsidiaries as at January 1, 2006, December 31, 2006 and December 30, 2007, and
the related consolidated statements of income and of cash flows for the fiscal
years ended on such dates, reported on by and accompanied by an unqualified
report from the Borrower’s auditors, present fairly the consolidated financial
condition of the Borrower and its consolidated Subsidiaries as at such date, and
the consolidated results of its operations and its consolidated cash flows for
the respective fiscal years then ended.  The unaudited consolidated balance
sheet of the Borrower and its consolidated Subsidiaries as at September 28,
2008, and the related unaudited consolidated statements of income and cash flows
for the nine-month period ended on such date, present fairly the consolidated
financial condition of the Borrower and its consolidated Subsidiaries as at such
date, and the consolidated results of its operations and its consolidated cash
flows for the nine-month period then ended (subject to normal year end audit
adjustments).  All such financial statements, including the related schedules
and notes thereto, have been prepared in accordance with GAAP applied
consistently throughout the periods involved (except as approved by the
aforementioned firm of accountants and disclosed therein).  No Group Member has
any material Guarantee Obligations, Contingent Obligations, liabilities for
taxes, or any long term leases or unusual forward or long term commitments,
including any interest rate or foreign currency swap or exchange transaction or
other obligation in respect of derivatives, that, in each case, are required to
be disclosed under GAAP but are not reflected in most recent unaudited and
audited financial statements referred to in this paragraph (other than the
Obligations of the Loan Parties) or provided pursuant to Section 7.1, as the
case may be.  During the period from December 30, 2007 to and including the date
hereof there has been no Disposition by any Group Member of any material part of
their business or Property, taken as a whole (other than the Triarc
Acquisition).
 
6.5.           Material Adverse Change.  Since the most recent audited financial
statements referred to in Section 6.4 or provided pursuant to Section 7.1.1, as
the case may be, there has been no change in the business, Property, condition
(financial or otherwise) or results of operations of the Borrower and its
Subsidiaries, taken as a whole, which has had or could reasonably be expected to
have a Material Adverse Effect.
 
6.6.           Taxes.  Each Group Member has filed or caused to be filed all
material United States federal tax returns and all other material tax returns
which are required to be filed and has paid all taxes due pursuant to said
returns or pursuant to any material assessment received by it, except (i) such
taxes, if any, which are being contested or will be contested in good faith and
as to which adequate reserves have been provided on the books of the relevant
Group Member in accordance with Agreement Accounting Principles or (ii) where
the failure to file such return or pay such taxes could not reasonably be
expected to have a Material Adverse Effect.  No tax liens have been filed and no
claims are being asserted in writing with respect to any such taxes which in
either case could reasonably be expected to have a Material Adverse Effect,
except any such liens or claims with respect to taxes which are being contested
or will be contested in good faith and as to which adequate reserves have been
provided on the books of the relevant Group Member in accordance with Agreement
Accounting Principles.  The charges, accruals and reserves on the books of each
Group Member in respect of any taxes are adequate in accordance with Agreement
Accounting Principles.
 
6.7.           Litigation.  There is no litigation, arbitration, governmental
investigation, proceeding or inquiry pending or, to the knowledge of any
Authorized Officer of Holdings or the Borrower, threatened against or affecting
any Group Member which could reasonably be expected to have a Material Adverse
Effect or which seeks to prevent, enjoin or delay the making of any Loans,
provided that such litigation,
 
Table of Contents
45

--------------------------------------------------------------------------------


arbitration, governmental investigation, proceeding or inquiry is reasonably
likely to be determined adversely to such Group Member, and provided further
that such proviso will not apply as of the Closing Date.
 
6.8.           Material Subsidiaries.  Schedule 6.8 contains an accurate list of
all Material Subsidiaries of any Loan Party as of the Closing Date, setting
forth their respective jurisdictions of organization and the percentage of each
class of Capital Stock owned directly or indirectly by any Loan Party.  All of
the issued and outstanding shares of Capital Stock of the Borrower and each
Material Subsidiary have been (to the extent such concepts are relevant with
respect to such ownership interests) duly authorized and issued and are fully
paid and non-assessable.  There are no outstanding subscriptions, options,
warrants, calls, rights or other agreements or commitments (other than
Compensatory Awards) of any nature relating to any Capital Stock of the Borrower
or any Material Subsidiary, except as permitted by the Loan Documents.
 
6.9.           Employee Benefit Plans.  (a) Except as set forth on Schedule 6.9
or could not reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect: (i) each Group Member and each of its Controlled Group
members is in compliance with the applicable provisions of ERISA and the
provisions of the Code relating to Plans and the regulations and published
interpretations thereunder; (ii) no ERISA Event has occurred; (iii) the present
value of all accumulated benefit obligations under each Plan (based on the
assumptions used for purposes of Statement of Financial Accounting Standards
No. 87) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed by more than a material amount the fair market
value of the assets of such Plan allocable to such accrued benefits; and (iv)
the present value of all accumulated benefit obligations of all underfunded
Plans (based on the assumptions used for purposes of Statement of Financial
Accounting Standards No. 87) did not, as of the date of the most recent
financial statements reflecting such amounts, exceed by more than a material
amount the fair market value of the assets of all such underfunded Plans.
 
(b)  Except as, in the aggregate, could not reasonably be expected to have a
Material Adverse Effect: (i) all employer and employee contributions required by
applicable law or by the terms of any Foreign Benefit Arrangement or Foreign
Plan have been made, or, if applicable, accrued in accordance with normal
accounting practices; (ii) the accrued benefit obligations of each Foreign Plan
(based on those assumptions used to fund such Foreign Plan) with respect to all
current and former participants do not exceed the assets of such Foreign Plan by
more than a material amount; (iii) each Foreign Plan that is required to be
registered has been registered and has been maintained in good standing with
applicable regulatory authorities; and (iv) each such Foreign Benefit
Arrangement and Foreign Plan is in compliance (A) with all material provisions
of applicable law and all material applicable regulations and published
interpretations thereunder with respect to such Foreign Benefit Arrangement or
Foreign Plan and (B) with the terms of such plan or arrangement.
 
6.10.           Accuracy of Information.  No written information, exhibits or
reports (other than projections and pro forma financial information) furnished
by or on behalf of any Loan Party to the Agent or to any Lender in connection
with the negotiation of, or compliance with, the Loan Documents (taken as a
whole), as of the date furnished, contains any material misstatement of fact or
omit to state a material fact or any fact necessary to make the statements
contained therein not materially misleading in light of the circumstances and
purposes for which such information was provided at such time.  The projections
and pro forma financial information contained in the materials referenced above
are based upon good faith estimates and assumptions believed by management of
the Borrower to be reasonable at the time made, it being recognized by the
Lenders that such financial information as it relates to future events is not to
be viewed as fact and that actual results during the period or periods covered
by such financial information may differ from the projected results set forth
therein by a material amount.  As of the Closing Date, there is no fact known to
any Loan Party that could reasonably be expected to have a
 
Table of Contents
46

--------------------------------------------------------------------------------


Material Adverse Effect that has not been expressly disclosed herein, in the
other Loan Documents or in any other documents, certificates and statements
furnished to the Agent and the Lenders for use in connection with the
transactions contemplated hereby and by the other Loan Documents.
 
6.11.           Regulations of the Board.  No Group Member is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose, whether immediate, incidental or ultimate of buying or
carrying Margin Stock, and Margin Stock constitutes less than 25% of the value
of those assets of the Group Members which are subject to any limitation on
sale, pledge, or other restriction hereunder.  No part of the proceeds of any
Loans, and no other extensions of credit hereunder, will be used (a) for
“buying” or “carrying” any Margin Stock for any purpose that violates any
provision of the regulations of the Board or (b) for any purpose that violates
any applicable provision of the regulations of the Board.  If reasonably
requested by any Lender or the Agent, the Borrower will furnish to the Agent and
each Lender a statement to the foregoing effect in conformity with the
requirements of FR Form G-3 or FR Form U 1, as applicable, referred to in
Regulation U.  Except as set forth on Schedule 6.11, no Loan Party is subject to
regulation under any Requirement of Law (other than Regulation X of the Board)
that limits its ability to incur Indebtedness.
 
6.12.           Compliance With Laws.  Each Group Member has complied with all
applicable Requirements of Law of any domestic or foreign Governmental Authority
having jurisdiction over the conduct of their respective businesses or the
ownership of their respective Property, including, without limitation,
Environmental Laws, except where failure to so comply could not reasonably be
expected to result in a Material Adverse Effect.
 
6.13.           Environmental Matters.  Except as, in the aggregate, could not
reasonably be expected to have a Material Adverse Effect:
 
6.13.1               the facilities and properties owned, leased or operated by
any Group Member (the “Properties”) do not contain, and have not previously
contained, any Materials of Environmental Concern in amounts or concentrations
or under circumstances that constitute or constituted a violation of, or could
reasonably be expected to give rise to liability under, any Environmental Law;
 
6.13.2               no Group Member has received or is aware of any notice of
violation, alleged violation, non-compliance, liability or potential liability
regarding environmental matters or compliance with Environmental Laws with
regard to any of the Properties or the business operated by any Group Member
(the “Business”), nor does Holdings or the Borrower have knowledge or reason to
believe that any such notice will be received or is being threatened;
 
6.13.3               Materials of Environmental Concern have not been
transported or disposed of from the Properties in violation of, or in a manner
or to a location that could reasonably be expected to give rise to liability
under, any Environmental Law;
 
6.13.4               no judicial proceeding or governmental or administrative
action is pending or, to the knowledge of Holdings and the Borrower, threatened,
under any Environmental Law to which any Group Member is or will be named as a
party with respect to the Properties or the Business, nor are there any consent
decrees or other decrees, consent orders, administrative orders or other orders,
or, to the knowledge of Holdings and the Borrower, other administrative or
judicial requirements outstanding under any Environmental Law with respect to
the Properties or the Business;
 
Table of Contents
47

--------------------------------------------------------------------------------



 
6.13.5               there has been no release or threat of release of Materials
of Environmental Concern at or from the Properties, or arising from or related
to the operations of any Group Member in connection with the Properties or
otherwise in connection with the Business, in violation of or in amounts or in a
manner that could reasonably be expected to give rise to liability under
Environmental Laws;
 
6.13.6               the Business, the Properties and all operations at the
Properties are in compliance, and have at all prior times been in compliance,
with all applicable Environmental Laws; and
 
6.13.7               no Group Member has assumed or retained any liability of
any other Person under or related to any Environmental Laws.
 
6.14.           Investment Company Act.  No Group Member is an “investment
company” or a company “controlled” by an “investment company”, within the
meaning of the Investment Company Act of 1940, as amended.
 
6.15.           Public Utility Holding Company Act.  No Group Member is a
“holding company” or a “subsidiary company” of a “holding company”, or an
“affiliate” of a “holding company” or of a “subsidiary company” of a “holding
company”, within the meaning of the Public Utility Holding Company Act of 2005.
 
6.16.           Insurance.  The Borrower maintains, and has caused each
Restricted Subsidiary to maintain, insurance on such of their respective
Property in such amounts and against such risks (and with such risk retention)
as the Borrower, in the exercise of its reasonable judgment, deems necessary or
appropriate.
 
6.17.           No Default or Unmatured Default.  No Group Member is in default
under or with respect to any of its Contractual Obligations in any respect that
could reasonably be expected to have a Material Adverse Effect.  No Default or
Unmatured Default has occurred and is continuing.
 
6.18.           Ownership of Property; Liens.  Each Group Member has title in
fee simple to, or a valid leasehold interest in, all its real property, and good
title to, or a valid leasehold interest in, all its other Property, and none of
such property is subject to any Lien except as permitted by Section
7.19.  Schedule 6.18 lists all of the real property owned by the Borrower and
its Restricted Subsidiaries and used in the Business.
 
6.19.           Intellectual Property.  Each Group Member owns or has the right
to use all Intellectual Property that is material to its business as currently
conducted, free of all Liens, except permitted by Section 7.19, and takes
reasonable actions to protect and maintain such Intellectual Property.  On the
date hereof, all material Intellectual Property owned by each Group Member is
valid, unexpired and enforceable, and has not been abandoned.  To the knowledge
of Holdings and the Borrower, the current operation of the business of each
Group Member and each Group Member’s use of its Intellectual Property does not
infringe or violate the Intellectual Property rights of any other Person in any
material respect, and to the knowledge of Holdings and the Borrower, the
material Intellectual Property owned by the Group Members is not being infringed
or violated by any other Person in any material respect.  No holding or decision
has been rendered by any Governmental Authority, and no claim, action or
proceeding is pending, that limits, cancels or questions the validity,
enforceability, ownership or use of, or any Group Member’s rights in, any
Intellectual Property owned or exclusively licensed by any Group Member in any
respect that could reasonably be expected to have a Material Adverse Effect, and
Holdings and the Borrower know of no valid basis for same.
 
Table of Contents
48

--------------------------------------------------------------------------------


6.20.           Labor Matters.  Except as, in the aggregate, could not
reasonably be expected to have a Material Adverse Effect:  (a) there are no
strikes or other labor disputes against any Group Member pending or, to the
knowledge of Holdings or the Borrower, threatened; (b) hours worked by and
payment made to employees of each Group Member have not been in violation of the
Fair Labor Standards Act or any other applicable Requirement of Law dealing with
such matters; and (c) all payments due from any Group Member on account of
employee health and welfare insurance have been paid or accrued as a liability
on the books of the relevant Group Member.
 
6.21.           Use of Proceeds.  The proceeds of the Loans and the Letters of
Credit shall be used to finance the working capital needs and general corporate
purposes of the Borrower and its Subsidiaries.
 
6.22.           Security Documents.
 
6.22.1               The Guarantee and Collateral Agreement is effective to
create in favor of the Collateral Agent, for the benefit of the Secured Parties,
a legal, valid and enforceable security interest in the Collateral described
therein and proceeds thereof.  In the case of the Pledged Stock described in the
Guarantee and Collateral Agreement, when stock certificates representing such
Pledged Stock are delivered to the Collateral Agent, and in the case of the
other Collateral described in the Guarantee and Collateral Agreement, when
financing statements and other filings specified on Schedule 6.22.1 in
appropriate form are filed in the offices specified on Schedule 6.22.2 and other
actions described on Schedule 6.22.1 are taken, the Guarantee and Collateral
Agreement shall constitute, except as provided in Schedule 6.22.1, a fully
perfected Lien on, and security interest in, all right, title and interest of
the Loan Parties in such Collateral and the proceeds thereof, as security for
the Obligations, in each case prior and superior in right to any other Person
(except, in the case of Collateral other than Pledged Stock, Liens permitted by
Section 7.19).
 
6.22.2               Each of the Mortgages is effective to create in favor of
the Collateral Agent, for the benefit of the Secured Parties, a legal, valid and
enforceable Lien on the Mortgaged Properties described therein and proceeds
thereof, and when the Mortgages are filed in the offices specified on Schedule
6.22.2, each such Mortgage shall constitute a fully perfected Lien on, and
security interest in, all right, title and interest of the Loan Parties in the
Mortgaged Properties and the proceeds thereof, as security for the Obligations,
in each case prior and superior in right to any other Person.  
 
6.23.           Solvency.  As of the Closing Date, each Loan Party is and, after
giving effect to the incurrence of all Indebtedness and obligations being
incurred in connection herewith, will be Solvent.  The Loan Parties, taken as a
whole, are Solvent.
 
6.24.           Regulation H.  No Mortgage encumbers improved real property that
is located in an area that has been identified by the Secretary of Housing and
Urban Development as an area having special flood hazards and in which flood
insurance has been made available under the National Flood Insurance Act of
1968.
 
6.25.           Certain Documents.  The Borrower has delivered to the Agent a
complete and correct copy of the Senior Note Indentures, including any
amendments, supplements or modifications with respect to any of the foregoing.
 
6.26.           Unrestricted Subsidiaries.  As of the September 28, 2008, the
aggregate amount of revenues of all Unrestricted Subsidiaries listed on Schedule
1.1F does not exceed $250,000,000 and the aggregate amount of total assets of
all Unrestricted Subsidiaries listed on Schedule 1.1F does not exceed
$60,000,000.
 
Table of Contents
49

--------------------------------------------------------------------------------


6.27.           Triarc Aquisition.  The acquisition of the Borrower by WAG has
been consummated.
 
6.28.           Underwriting Insurance Policies.  No Group Member (other than
Scioto Insurance Company) is underwriting any insurance policy.
 
6.29.           Compliance with OFAC Rules and Regulations.  None of Holdings,
Borrower or any of their respective Subsidiaries (i) is a Sanctioned Person,
(ii) has any of its assets in Sanctioned Countries, or (iii) derives any of its
operating income from investments in, or transactions with Sanctioned Persons or
Sanctioned Countries.  No part of the proceeds of any Loan hereunder will be
used directly or indirectly to fund any operations in, finance any investments
or activities in or make any payments to, a Sanctioned Person or a Sanctioned
Country.  If Holdings or the Borrower has knowledge that any of clauses (i),
(ii), or (iii) above become applicable to them or any of their respective
Subsidiaries, the Borrower shall, within five (5) business days of obtaining
such knowledge, provide the Agent with a written notice thereof.
 
6.30.           Foreign Assets Control Regulations, Etc..  No Group Member is in
violation of (a) any of the foreign assets control regulations of the United
States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) or any
enabling legislation or executive order relating thereto or (b) the Patriot
Act.  No Group Member (i) is a blocked person described in Section 1 of the
Anti-Terrorism Order or (ii) to the best of Borrower’s or Holdings’ knowledge,
engages in any dealings or transactions, or is otherwise associated, with any
such blocked person.
 
ARTICLE VII
 
COVENANTS
 
During the term of this Agreement, unless the Required Lenders shall otherwise
consent in writing, Holdings and the Borrower hereby jointly and severally agree
that:
 
7.1.           Financial and Collateral Reporting.  Borrower will furnish to the
Agent (for further distribution by the Agent to the Lenders):
 
7.1.1               Within ninety (90) days after the close of each of its
fiscal years, financial statements prepared in accordance with GAAP on a
consolidated basis for itself and its Subsidiaries, including a balance sheet as
of the end of such period, a statement of income and a statement of cash flows,
setting forth in each case in comparative form the figures for the previous
year, accompanied by an audit report, without a “going concern” or like
qualification or exception, or qualification arising out of the scope of the
audit, of a nationally recognized firm of independent public accountants with
respect to such consolidated financial statements.
 
7.1.2               On the date that is the earlier of (i) the date on which
Borrower’s financial statements shall have been filed with the Security Exchange
Commission and (ii) the day which is fifty-five (55) days after the close of the
first three (3) quarterly periods of each of its fiscal years, for itself and
its Subsidiaries, a consolidated unaudited balance sheet as at the close of each
such period and a consolidated statement of income and consolidated statement of
cash flows, in each case, for the period from the beginning of such fiscal year
to the end of such quarter and setting forth in each case in comparative form
the figures for
 
Table of Contents
50

--------------------------------------------------------------------------------


the previous year, all prepared in accordance with GAAP and certified by an
Authorized Financial Officer that, to the best of his or her knowledge, such
financial statements are prepared in accordance with Agreement Accounting
Principles and are fairly stated in all material respects, subject to the
absence of footnote disclosure and normal year-end audit adjustments.
 
7.1.3               If outstanding Loans exceed 25% of the Aggregate Commitment
for a period of 30 consecutive days, as soon as available, but in any event not
later than thirty (30) days after the end of such fiscal month period during
which such period of 30 consecutive days concluded, monthly management reports
detailing period and year to date Income from Continuing Operations,
Consolidated Indebtedness and Consolidated EBITDAR, certified by an Authorized
Financial Officer that, to the best of his or her knowledge, such financial data
are prepared in accordance with past business practice.
 
7.1.4               Together with the financial statements required under
Sections 7.1.1 and 7.1.2, a compliance certificate in substantially the form of
Exhibit B signed by an Authorized Financial Officer (i) showing financial data
and calculations in reasonable detail (including itemized Pro Forma Adjustments)
to determine compliance with Sections 7.23 and 7.24 of this Agreement and the
baskets set forth in Sections 7.11, 7.17 and 7.18 of this Agreement and stating
that such data and computations are complete and correct in all material
respects, (ii) solely in the case of a compliance certificate delivered in
connection with the financial statements required under Section 7.1.1,
identifying all then existing Material Subsidiaries, and (iii) stating that no
Default or Unmatured Default exists, or if any Default or Unmatured Default
exists, stating the nature and status thereof (it being understood and agreed
that the calculations set forth in such compliance certificate, other than any
pro forma adjustments, shall be prepared in accordance with Agreement Accounting
Principles).
 
7.1.5               As soon as possible and in any event within thirty (30) days
after an Authorized Officer of the Borrower or any of its Subsidiaries obtains
knowledge that any Reportable Event has occurred with respect to any Plan, a
statement, signed by an Authorized Officer of the Borrower, describing said
Reportable Event and the action which the Borrower proposes to take with respect
thereto.
 
7.1.6               As soon as possible and in any event within ten (10) days
after receipt by an Authorized Officer of the Borrower, a copy of (a) any notice
or claim to the effect that any Group Member is or may be liable to any Person
as a result of the release by any Group Member, or any other Person of any toxic
or hazardous waste or substance into the environment, and (b) any notice
alleging any violation of any Environmental Laws or any federal, state or local
health or safety law or regulation by any Group Member, which in the case of
either clause (a) or (b), could reasonably be expected to have a Material
Adverse Effect.
 

7.1.7               Promptly after the filing of any registration statement or
annual, quarterly, monthly or other regular report or any special report on Form
8-K which any Group Member files with the Securities and Exchange Commission,
including, without limitation, any certification or other filing required by
Sections 302 and 906 of the Sarbanes-Oxley Act of 2002 and all rules and
regulations related thereto, notice that such filings have been made.
 
Table of Contents
51

--------------------------------------------------------------------------------


7.1.8               Promptly after an Authorized Officer of the Borrower obtains
knowledge thereof, notice of any upgrading or downgrading of the rating of the
Borrower’s commercial paper or senior unsecured long-term debt by Moody’s or
S&P.
 
7.1.9               As soon as available, and in any event no later than
forty-five (45) days after the end of each fiscal year of the Borrower, a
detailed consolidated budget for each quarter of the following fiscal year
(including a projected consolidated balance sheet of the Borrower and its
Subsidiaries as of the end of the following fiscal year, the related
consolidated statements of projected cash flow and projected income and a
description of the underlying assumptions applicable thereto), and, as soon as
available, significant revisions, if any, of such budget and projections with
respect to such fiscal year, which projections shall in each case be accompanied
by a certificate of an Authorized Officer stating that such projections are
based on reasonable estimates, information and assumptions and that such
Authorized Officer has no reason to believe that such projections are incorrect
or misleading in any material respect.
 
7.1.10               No later than five (5) Business Days or, if impractical,
such shorter time as reasonably determined by the Borrower, prior to the
effectiveness thereof, copies of substantially final drafts of any proposed
amendment, supplement, waiver or other modification with respect to the Senior
Note Indentures.
 
7.1.11               Simultaneously with the delivery of the financial
statements referred to in Section 7.1.1, a detailed itemization of each of the
Borrower’s and its Subsidiaries’ fee owned restaurant sites with respect to
which the Agent has retained a Mortgage required by Section 7.12 or
7.10 specifying, for each such property, the address thereof, the Trailing
12-month Sales and the Trailing 12-month Cash Flow.
 
7.1.12               Such other information regarding the financial position or
business of any Group Member as the Agent or any Lender (acting through the
Agent) may from time to time reasonably request.
 
7.2.           Use of Proceeds.  Borrower will, and will cause each Restricted
Subsidiary to, use the proceeds of the Advances for general corporate purposes,
including without limitation commercial paper liquidity support, and for
Permitted Acquisitions and Restricted Payments permitted hereunder.  The
Borrower shall use the proceeds of the Advances in compliance with all
applicable Requirement of Law and any such use shall not result in a violation
of any such Requirement of Law, including, without limitation, (i) Regulations U
and X, and (ii) the Securities Act of 1933, as amended, the Securities Exchange
Act of 1934, as amended, and the Sarbanes-Oxley Act of 2002, as amended, in each
case, including all rules and regulations promulgated thereunder.  Without in
any way limiting the foregoing, the Borrower will not, nor will it permit any
Restricted Subsidiary to, use any of the proceeds of the Advances to purchase or
carry any Margin Stock; provided, however, that the Borrower may use proceeds of
the Advances for the repurchase of the Borrower’s Capital Stock for retirement
to the extent such repurchase is exempt from Regulation U.
 
7.3.           Notice of Default.  The Borrower will, upon an Authorized Officer
of the Borrower obtaining knowledge thereof, give prompt notice in writing to
the Agent (for itself and the Lenders) of:
 
7.3.1               the occurrence of any Default or Unmatured Default;
 
7.3.2               any (i) default or event of default by a Group Member under
any Contractual Obligation of any Group Member that could reasonably be expected
to have a
 
Table of Contents
52

--------------------------------------------------------------------------------


Material Adverse Effect, or (ii) litigation, investigation or proceeding that
may exist at any time between any Group Member and any Governmental Authority
that could reasonably be expected to have a Material Adverse Effect;
 
7.3.3               any litigation or proceeding affecting any Group Member (i)
in which the aggregate stated amount of such claim is $25,000,000 which is not
covered by insurance (it being understood that notice of any litigation or
proceeding referred to in this clause (i) shall only be required on a quarterly
basis contemporaneously with the delivery of any financial statements pursuant
to Section 7.1.1 or 7.1.2, as the case may be, unless such litigation or
proceeding could reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect), (ii) in which injunctive or similar relief is
sought and could reasonably be excepted to have a Material Adverse Effect, or
(iii) which relates to any Loan Document;
 
7.3.4               an ERISA Event, as soon as possible and in any event within
thirty (30) days after any Loan Party knows or has reason to know thereof; and
 
7.3.5               any development or event that has had or could reasonably be
expected to have a Material Adverse Effect.
 
Each notice pursuant to this Section 7.3 shall be accompanied by a statement of
an Authorized Officer setting forth details of the occurrence referred to
therein and stating what action the relevant Group Member proposes to take with
respect thereto.
 
7.4.           Conduct of Business.
 
7.4.1               The Borrower will, and will cause each Restricted Subsidiary
to substantially continue to engage in the restaurant operating and/or
franchising business, any other franchising business or any other business
conducted by the Borrower or any of its Subsidiaries on the Closing Date, or in
each case, any Related Business.
 
7.4.2               Holdings and the Borrower will, and will cause each
Restricted Subsidiary to, do all things necessary to remain duly incorporated or
organized, validly existing and (to the extent such concept applies to such
entity) in good standing as a corporation, partnership or limited liability
company in its jurisdiction of incorporation or organization, as the case may
be, and maintain all requisite authority to conduct its business in each
jurisdiction in which its business is conducted, except, in the case of a
Restricted Subsidiary, where the failure to do so would not reasonably be
expected to have a Material Adverse Effect, and except as otherwise permitted by
the terms of this Agreement.
 
7.5.           Taxes.  Holdings and the Borrower will, and will cause each
Restricted Subsidiary to, file or cause to be filed all material United States
federal tax returns and all other material tax returns which are required to be
filed and will, and will cause each Restricted Subsidiary to, pay all taxes due
pursuant to said returns or pursuant to any material assessment received by it,
except (i) such taxes, if any, which are then being contested in good faith and
as to which adequate reserves will have been provided on the books of the
relevant Group Member in accordance with Agreement Accounting Principles or (ii)
where the failure to file such return or pay such taxes could not reasonably be
expected to have a Material Adverse Effect.
 
7.6.           Insurance.  Holdings and the Borrower will, and will cause each
Restricted Subsidiary to, maintain with financially sound and reputable
insurance companies insurance on their respective property
 
Table of Contents
53

--------------------------------------------------------------------------------


in at least such amounts and against at least such risks (but including in any
event public liability, product liability and business interruption) as are
usually insured against by companies engaged in the same or a similar business.
 
7.7.           Maintenance of Rights; Compliance with Laws and Contractual
Obligations.  Holdings and the Borrower will, and will cause each Restricted
Subsidiary to, (i) take all reasonable action to maintain all rights, privileges
and franchises necessary or desirable in the normal conduct of its business,
except as otherwise permitted by this Agreement and except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect; (ii) comply with all Contractual Obligations and Requirements of Law,
including, without limitation, all Environmental Laws, except to the extent that
failure to comply therewith could not, in the aggregate, reasonably be expected
to have a Material Adverse Effect; and (iii) pay, discharge or otherwise satisfy
at or before maturity or before they become delinquent, as the case may be, all
its material obligations of whatever nature, except where (x) the amount or
validity thereof is currently being contested in good faith by appropriate
proceedings and reserves in conformity with GAAP with respect thereto have been
provided on the books of the relevant Group Member or (y) the failure to do so
could not reasonably be expected to have a Material Adverse Effect.
 
7.8.           Maintenance of Properties.  Holdings and the Borrower will, and
will cause each Restricted Subsidiary to, cause all material property necessary
in the conduct of the business of any Group Member to be maintained and kept in
good condition, repair and working order (ordinary wear and tear and damage due
to casualty excepted) and will cause to be made all necessary repairs, renewals,
replacements, betterments and improvements thereof, all as in the judgment of
the Borrower may be necessary so that the business carried on in connection
therewith may be properly and advantageously conducted at all times; provided,
however, that nothing in this Section shall prevent Holdings, the Borrower or
any Restricted Subsidiary from (i) discontinuing the operation or maintenance of
any of such properties if such discontinuance is, in the reasonable business
judgment of the Borrower, desirable in the conduct of the business of any Group
Member, or otherwise the failure to do so could not reasonably be expected to
have a Material Adverse Effect or (ii) consummating any transaction permitted by
Section 7.16 or 7.17.
 
7.9.           Inspection; Keeping of Books and Records.  Holdings and the
Borrower will, and will cause each Restricted Subsidiary to, permit the Agent
and the Lenders, by their respective representatives and agents, to inspect any
of the Property, books and financial records of Holdings, the Borrower and each
Restricted Subsidiary, to examine and make copies of the books of accounts and
other financial records of Holdings, the Borrower and each Restricted
Subsidiary, and to discuss the affairs, finances and accounts of Holdings, the
Borrower and each Restricted Subsidiary with, and to be advised as to the same
by, their respective officers and employees, at such reasonable times during
normal, non-peak business hours and intervals as the Agent may reasonably
request and having due regard for, and with minimal disruption of, the ongoing
business of the Group Members; provided, that prior to the occurrence and
continuation of a Default, (i) the Agent and the Lenders shall be limited (in
the aggregate) to one such inspection or visit in each fiscal year of the
Borrower, (ii) no such inspection or visit shall be required at any time that
the Aggregate Outstanding Credit Exposure equals zero, (iii) no Group Member
shall be responsible for the costs and expenses incurred by the Agent, any
Lender, or their representatives in connection with such inspection or visit and
(iv) the Agent and each Lender, as applicable, shall give the Borrower not less
than five (5) Business Days’ prior written notice of its intent to conduct such
inspection or visit.  Holdings and the Borrower shall, and cause each Restricted
Subsidiary to, keep and maintain, in all material respects, books of record and
account in which entries in conformity with Agreement Accounting Principles (or
in case of Scioto Insurance Company and Oldemark LLC, in conformity with
Vermont’s statutory basis of accounting) shall be made of all dealings and
transactions in relation to their respective businesses and activities.
 
Table of Contents
54

--------------------------------------------------------------------------------



 
7.10.           Additional Collateral, etc.
 
7.10.1               Upon receipt of the restaurant site itemization referred to
in Section 7.1.11, the Agent shall calculate the ratio of (i) the aggregate
Trailing 12-month Cash Flow (as specified on such itemization) of the restaurant
sites upon which a perfected Lien of first-priority has been granted in favor of
the Collateral Agent, for the benefit of the Secured Parties (or will be granted
pursuant to Section 7.12), to (ii) the Aggregate Commitment (the “Collateral
Coverage Ratio”).  To the extent that the Collateral Coverage Ratio is less than
18%, the Agent may, in is sole discretion, request that the Borrower grant, or
cause any of its Restricted Subsidiaries to grant, a Lien on additional
restaurant sites which are fee-owned and operated by the Borrower or any
Restricted Subsidiary such that the Collateral Coverage Ratio is restored to
20%.  The Agent and the Borrower shall within 30 days mutually agree upon the
designation of such additional restaurant sites which are fee-owned and operated
by the Borrower or any of its Restricted Subsidiaries and on which a Lien shall
be granted.  If such an agreement cannot be reached within this period, the
Agent shall, in its sole discretion, designate such additional restaurant sites
which are fee-owned and operated by the Borrower or any of its Restricted
Subsidiaries (excluding restaurant sites which are put up for sale by the
Borrower in good faith).  In designating such additional restaurant sites which
are fee-owned and operated by the Borrower or any of its Restricted
Subsidiaries, the Agent shall use reasonable efforts to minimize the Borrower’s
and its Restricted Subsidiaries’ out-of-pocket costs, including (without
limitation) mortgage recording taxes and title insurance premiums.  Upon any
such designation, the applicable Group Members owning such restaurant sites
shall promptly, but not later than 90 days (or within such longer period as
agreed thereto by the Agent, in its sole discretion, but in any event no later
than within 150 days) thereafter, (i) execute and deliver a first priority
Mortgage, in favor of the Collateral Agent, for the benefit of the Secured
Parties, covering such real properties, (ii) if requested by the Collateral
Agent, provide the Secured Parties with (x) title and extended coverage
insurance covering such real property in an amount at least equal to 110% of the
Real Estate Fair Value of such real properties (or such other amount as shall be
reasonably specified by the Collateral Agent) together with such title
endorsements as may be reasonably requested by the Collateral Agent, provided,
however, that for any jurisdiction wherein a zoning endorsement is unavailable
or the cost of the issuance of the zoning endorsement for such real property is
calculated as a percentage of the premium for the applicable title insurance
policy, in lieu of such zoning endorsement, the applicable Group Member shall
deliver a zoning compliance report or a letter from the applicable municipality
which demonstrates that the current use of such real property is in compliance
with applicable zoning requirements and (A) a Survey certified to the Collateral
Agent and the Title Insurance Company in a manner satisfactory to them, dated a
date reasonably satisfactory to the Collateral Agent and the Title Insurance
Company by an independent professional licensed land surveyor reasonably
satisfactory to the Collateral Agent and the Title Insurance Company, or (B) in
the absence of a Survey, the title and extended coverage insurance shall not
contain a general survey exception and shall contain, to the extent available in
the particular jurisdiction and applicable to the particular property,a survey
endorsement, an access endorsement, a contiguity endorsement and a comprehensive
endorsement, and (y) any consents or estoppels reasonably deemed necessary or
advisable by the Collateral Agent in connection with such Mortgage, each of the
foregoing in form and substance reasonably satisfactory to the Collateral Agent
and (iii) if requested by the Collateral Agent, deliver to the Collateral Agent
legal opinions relating to the matters described above, which opinions shall be
in form and substance, and from counsel, reasonably satisfactory to the
Collateral Agent.
 
Table of Contents
55

--------------------------------------------------------------------------------


7.10.2               From time to time, each Group Member shall have the right
to request a release of the Lien on one or more restaurant sites which are
fee-owned and operated by the Borrower or any of its Restricted Subsidiaries to
the extent that in exchange a perfected Lien of first priority has been granted
to the Collateral Agent, for the benefit of the Secured Parties, in one or more
restaurant sites which are fee-owned and operated by the Borrower or any of its
Restricted Subsidiaries, reasonably acceptable to the Agent, so long as (i) the
Borrower has delivered to the Agent a certificate signed by an Authorized
Financial Officer certifying that (x) after giving effect to such an exchange,
the Collateral Coverage Ratio equals or exceeds 20% and (y) the Trailing
12-month Cash Flow of the restaurant sites upon which a perfected Lien of
first-priority has been granted pursuant to this paragraph is no less than the
Trailing 12-month Cash Flow of the restaurant sites which are being replaced,
and (ii) the applicable Group Members owning such replacement sites shall have
(x) executed and delivered a first priority Mortgage, in favor of the Collateral
Agent, for the benefit of the Secured Parties, covering such real properties,
(y) if requested by the Collateral Agent, provided the Secured Parties with (A)
title and extended coverage insurance covering such real properties in an amount
at least equal to 110% of the Real Estate Fair Value of such real properties (or
such other amount as shall be reasonably specified by the Collateral Agent)
together with such title endorsements as may be reasonably requested by the
Collateral Agent, provided, however, that for any jurisdiction wherein a zoning
endorsement is unavailable or the cost of the issuance of the zoning endorsement
for such real property is calculated as a percentage of the premium for the
applicable title insurance policy, in lieu of such zoning endorsement, the
applicable Group Member shall deliver a zoning compliance report or a letter
from the applicable municipality which demonstrates that the current use of such
real property is in compliance with applicable zoning requirements, as well as
(aa) a Survey certified to the Collateral Agent and the Title Insurance Company
in a manner satisfactory to them, dated a date reasonably satisfactory to the
Collateral Agent and the Title Insurance Company by an independent professional
licensed land surveyor reasonably satisfactory to the Collateral Agent and the
Title Insurance Company, or (bb) in the absence of a Survey, the title and
extended coverage insurance shall not contain a general survey exception and
shall contain, to the extent available in the particular jurisdiction and
applicable to the particular property, a survey endorsement, an access
endorsement, a contiguity endorsement and a comprehensive endorsement, and (B)
any consents or estoppels reasonably deemed necessary or advisable by the
Collateral Agent in connection with such Mortgages, each of the foregoing in
form and substance reasonably satisfactory to the Collateral Agent and (z) if
requested by the Collateral Agent, delivered to the Collateral Agent legal
opinions relating to the matters described above, which opinions shall be in
form and substance, and from counsel, reasonably satisfactory to the Collateral
Agent.  If the conditions listed in the preceding sentence are met, the Agent
shall instruct the Collateral Agent to release the Lien on such fee-owned
restaurant sites which are being replaced.

     7.10.3               If with respect to any Mortgaged Property (i) the
applicable Group Member neither delivers a Survey complying with the
requirements of Section 7.12.2(i), nor delivers each of the title endorsements
referred to in Section 7.12.2(ii) with respect to the Collateral Agent’s title
insurance policy issued with respect to such Mortgaged Property (such Mortgaged
Property being referred to as a “Non-Survey Property”), and (ii) either (x) the
Agent determines or becomes aware that the applicable restaurant building is not
located on the land that is covered by the Collateral Agent’s title insurance
policy issued with respect to such Non-Survey Property, or (y) (A) a third party
makes a title claim with respect to such Non-Survey Property and (B) as a result
thereof the applicable Group Member is no longer able to operate the restaurant
located on such Non-Survey Property,  
 
Table of Contents
56

--------------------------------------------------------------------------------


 
and (C) the existence and potential adverse affect of such title claim would
have been disclosed by a Survey of such Non-Survey Property, then, the Agent
may, in its sole discretion, request that the Borrower grant, or cause any of
its Restricted Subsidiaries to grant, a Lien on additional restaurant sites
which are fee-owned and operated by the Borrower or any Restricted Subsidiary
such that (aa) after giving effect thereto (excluding the Trailing 12-month Cash
Flow of such Non-Survey Property), the Collateral Coverage Ratio equals or
exceeds 20% and (bb) the Trailing 12-month Cash Flow of the restaurant sites
upon which a perfected Lien of first-priority has been granted pursuant to this
paragraph is no less than the Trailing 12-month Cash Flow of the Non-Survey
Property.  The Agent and the Borrower shall within 30 days mutually agree upon
the designation of such additional restaurant sites which are fee-owned and
operated by the Borrower or any of its Restricted Subsidiaries and on which a
Lien shall be granted.  If such an agreement cannot be reached within this
period, the Agent shall, in its sole discretion, designate such additional
restaurant sites which are fee-owned and operated by the Borrower or any of its
Restricted Subsidiaries (excluding restaurant sites which are put up for sale by
the Borrower in good faith).  In designating such additional restaurant sites
which are fee-owned and operated by the Borrower or any of its Restricted
Subsidiaries, the Agent shall use reasonable efforts to minimize the Borrower’s
and its Restricted Subsidiaries’ out-of-pocket costs, including (without
limitation) mortgage recording taxes and title insurance premiums.  Upon any
such designation, the applicable Group Members owning such restaurant sites
shall promptly, but not later than 90 days (or within such longer period as
agreed thereto by the Agent, in its sole discretion, but in any event no later
than within 150 days) thereafter, (i) execute and deliver a first priority
Mortgage, in favor of the Collateral Agent, for the benefit of the Secured
Parties, covering such real properties, (ii) if requested by the Collateral
Agent, provide the Secured Parties with (x) title and extended coverage
insurance covering such real properties in an amount at least equal to 110% of
the Real Estate Fair Value of such real property (or such other amount as shall
be reasonably specified by the Collateral Agent) together with such title
endorsements as may be reasonably requested by the Collateral Agent, provided,
however, that for any jurisdiction wherein a zoning endorsement is unavailable
or the cost of the issuance of the zoning endorsement for such real property is
calculated as a percentage of the premium for the applicable title insurance
policy, in lieu of such zoning endorsement, the applicable Group Member shall
deliver a zoning compliance report or a letter from the applicable municipality
which demonstrates that the current use of such real property is in compliance
with applicable zoning requirements, as well as (A) a Survey certified to the
Collateral Agent and the Title Insurance Company in a manner satisfactory to
them, dated a date reasonably satisfactory to the Collateral Agent and the Title
Insurance Company by an independent professional licensed land surveyor
reasonably satisfactory to the Collateral Agent and the Title Insurance Company,
or (B) in the absence of a Survey, the title and extended coverage insurance
shall not contain a general survey exception and shall contain, to the extent
available in the particular jurisdiction and applicable to the particular
property, a survey endorsement, an access endorsement, a contiguity endorsement
and a comprehensive endorsement, and (y) any consents or estoppels reasonably
deemed necessary or advisable by the Collateral Agent in connection with such
Mortgage, each of the foregoing in form and substance reasonably satisfactory to
the Collateral Agent and (iii) if requested by the Collateral Agent, deliver to
the Collateral Agent legal opinions relating to the matters described above,
which opinions shall be in form and substance, and from counsel, reasonably
satisfactory to the Collateral Agent.  If the conditions listed in this Section
are met, the Agent shall instruct the Collateral Agent to release the Lien on
such fee-owned restaurant sites which are being replaced.
 
Table of Contents
57

--------------------------------------------------------------------------------


7.10.4               With respect to any new Material Subsidiary that is a
Domestic Subsidiary created or acquired after the Closing Date by any Group
Member (which, for the purposes of this paragraph, shall include (x) any
existing Material Subsidiary that ceases to be a Foreign Subsidiary and (y) any
Immaterial Subsidiary that is designated as Subsidiary Guarantor), promptly (i)
execute and deliver to the Collateral Agent such amendments to the Guarantee and
Collateral Agreement necessary or advisable to grant to the Collateral Agent,
for the benefit of the Secured Parties, a perfected first priority security
interest in the Capital Stock of such new Subsidiary that is owned by any Group
Member, (ii) deliver to the Collateral Agent the certificates representing such
Capital Stock, together with undated stock powers, in blank, executed and
delivered by a duly authorized officer of the relevant Group Member, (iii) cause
such new Subsidiary (A) to become a party to the Guarantee and Collateral
Agreement, (B) to take such actions necessary or advisable to grant to the
Collateral Agent, for the benefit of the Secured Parties, a perfected first
priority security interest in the Collateral described in the Guarantee and
Collateral Agreement with respect to such new Subsidiary, including the filing
of Uniform Commercial Code financing statements in such jurisdictions as may be
required by the Guarantee and Collateral Agreement or by law or as may be
requested by the Collateral Agent and (C) to deliver to the Collateral Agent a
closing certificate of such Subsidiary, substantially in the form satisfactory
to the Collateral Agent, with appropriate insertions and attachments, and (iv)
if requested by the Collateral Agent, deliver to the Collateral Agent legal
opinions relating to the matters described above, which opinions shall be in
form and substance, and from counsel, reasonably satisfactory to the Collateral
Agent.
 
7.11.           Designation of Unrestricted Subsidiaries.  At any time after the
Closing Date, the Borrower may, in addition to the Unrestricted Subsidiaries
listed on Schedule 1.1F on the Closing Date, designate any Restricted Subsidiary
as an Unrestricted Subsidiary or any Unrestricted Subsidiary as a Restricted
Subsidiary upon prior written notice to the Agent; provided that (a)
Subsidiaries of the Borrower that are not Material Subsidiaries shall be the
only Subsidiaries eligible to be designated as Unrestricted Subsidiaries on
Schedule 1.1F or pursuant to this Section 7.11, (b) in the case of designation
of any Subsidiary as an Unrestricted Subsidiary, immediately before and after
giving effect to such designation, (i) no Default or Unmatured Default shall
have occurred and be continuing and (ii) the Borrower shall be in compliance
with the covenants set forth in Sections 7.23 and 7.24 (it being understood that
as a condition precedent to the effectiveness of any such designation, the
Borrower shall deliver to the Agent a certificate of an Authorized Officer
setting forth in reasonable detail the calculations demonstrating such
compliance), (c) no Subsidiary may be designated an Unrestricted Subsidiary if
it owns any Capital Stock of, or holds any Indebtedness of, any other Restricted
Subsidiary, (d) if a Subsidiary is being designated as an Unrestricted
Subsidiary hereunder, (i) the sum of (A) the net tangible assets of such
Subsidiary as of such date of designation (the “Designation Date”), as set forth
on such Subsidiary’s most recent balance sheet, plus (B) the aggregate amount of
total assets of all Unrestricted Subsidiaries listed on Schedule 1.1F on the
Closing Date that are still Unrestricted Subsidiaries as of the Designation Date
plus (C) the aggregate amount of total assets of all Unrestricted Subsidiaries
designated as Unrestricted Subsidiaries pursuant to this Section 7.11 prior to
the Designation Date (in each case measured as of such Designation Date) and
that are still Unrestricted Subsidiaries as of the Designation Date shall not
exceed $75,000,000 and (ii) the sum of (A) the revenues contributed by such
Subsidiary as of the Designation Date, plus (B) the aggregate amount of revenues
contributed by all Unrestricted Subsidiaries listed on Schedule 1.1F on the
Closing Date that are still Unrestricted Subsidiaries as of the Designation Date
plus (C) the aggregate amount of total revenues of all Unrestricted Subsidiaries
designated as Unrestricted Subsidiaries pursuant to this Section 7.11 prior to
the Designation Date (in each case measured as of the Designation Date) and that
are still Unrestricted Subsidiaries as of the Designation Date shall not exceed
$275,000,000, and (e) the Borrower shall have delivered to the Agent a
certificate of an Authorized Officer certifying compliance with the provisions
of this Section 7.11 
 
Table of Contents
58

--------------------------------------------------------------------------------


setting forth in reasonable detail the computations necessary to determine such
compliance.  Notwithstanding the foregoing, the designation of any Restricted
Subsidiary as an Unrestricted Subsidiary after the Closing Date shall constitute
an investment by the Group Members, as applicable, therein at the Designation
Date in an amount equal to the net book value of the applicable parties’
investment therein.  Any Subsidiary of an Unrestricted Subsidiary shall
automatically be deemed to be an Unrestricted Subsidiary.  The designation of
any Unrestricted Subsidiary as a Restricted Subsidiary shall constitute (i) the
incurrence at the time of designation of all investments, Indebtedness and Liens
of such Subsidiary existing at such time and (ii) a return on any investment by
the Borrower or any Restricted Subsidiary in Unrestricted Subsidiaries pursuant
to the preceding sentence in an amount equal to the fair market value at the
date of such designation of the Borrower’s and its Restricted Subsidiaries’ (as
applicable) investment in such Subsidiary.
 
7.12.           Mortgages.  Within 90 days (or within such longer period as
agreed thereto by the Agent, in its sole discretion, but in any event no later
than within 150 days) after the Closing Date, the Agent shall have received the
following documents with respect to the Mortgaged Properties:
 
 
7.12.1               The Agent shall have received a Mortgage with respect to
each Mortgaged Property, executed and delivered by a duly authorized officer of
each party thereto.
 
7.12.2               If requested by the Collateral Agent, the Agent shall have
received, and the title insurance company issuing the policy referred to in
Section 7.12.3 (the “Title Insurance Company”) shall have received either (i)
maps or plats of an as-built survey (each a “Survey”) of the sites of the
Mortgaged Properties certified to the Collateral Agent and the Title Insurance
Company in a manner satisfactory to them, dated a date reasonably satisfactory
to the Collateral Agent and the Title Insurance Company by an independent
professional licensed land surveyor reasonably satisfactory to the Collateral
Agent and the Title Insurance Company, or (ii) in the absence of a Survey for
any Mortgaged Property, the title insurance policy delivered pursuant to Section
7.12.3 shall not contain a general survey exception and shall contain, to the
extent available in the particular jurisdiction and applicable to the particular
property, a survey endorsement, an access endorsement, a contiguity endorsement,
and a comprehensive endorsement; provided, that the Borrower shall not be in
default of this Section 7.12.2 if the Borrower fails to satisfy clauses (i) or
(ii) in respect of any one or more Mortgaged Properties, then in such event the
provisions of Section 7.10.3 shall apply with respect to such Mortgaged
Properties.
 
7.12.3               The Agent shall have received in respect of each Mortgaged
Property a mortgagee’s title insurance policy (or policies) or marked up
unconditional binder for such insurance, in each case covering such Mortgaged
Property in an amount at least equal to 110% of the Real Estate Fair Value of
such Mortgaged Property (or such other amount as shall be reasonably specified
by the Collateral Agent) and otherwise in form and substance reasonably
satisfactory to the Collateral Agent.  Each such policy shall include such title
endorsements (excluding, with respect to any Mortgaged Property, the title
endorsements referenced in Section 7.12.2(ii) in the event that Section
7.10.3 is applicable to such Mortgaged Property) as may be reasonably requested
by the Collateral Agent, provided, however, that (1) for any jurisdiction
wherein a zoning endorsement is unavailable or the cost of the issuance of the
zoning endorsement for the applicable Mortgaged Property is calculated as a
percentage of the premium for the applicable title insurance policy, in lieu of
such zoning endorsement, the applicable Group Member shall use commercially
reasonable efforts to deliver a zoning compliance report or a letter from the
applicable municipality
 
Table of Contents
59

--------------------------------------------------------------------------------


which demonstrates that the current use of such Mortgaged Property is in
compliance with applicable zoning requirements, and (2) in no event shall the
Borrower be required to obtain a new Survey in order to procure the issuance of
a zoning endorsement.  The Agent shall have received evidence reasonably
satisfactory to it that all premiums in respect of each such policy, all charges
for mortgage recording tax, and all related expenses, if any, have been paid.
 
7.12.4               With respect to each Mortgaged Property which is located in
a “special flood hazard area” (A) a policy of flood insurance that (1) covers
any parcel of improved real property that is encumbered by any Mortgage (2) is
written in an amount not less than the outstanding principal amount of the
Indebtedness secured by such Mortgage that is reasonably allocable to such real
property or the maximum limit of coverage made available with respect to the
particular type of property under the National Flood Insurance Act of 1968,
whichever is less, and (3) has a term ending not later than the maturity of the
Indebtedness secured by such Mortgage and (B) confirmation that the Borrower has
received the notice required pursuant to Section 208(e)(3) of Regulation H.
 
7.12.5               The Agent shall have received a copy of all recorded
documents referred to, or listed as exceptions to title in, the title policy or
policies referred to in Section 7.12.3 and a copy of all other material
documents affecting the Mortgaged Properties.
 
7.13.           Environmental Laws.  Holdings and the Borrower will, and will
cause each Restricted Subsidiary to:
 
7.13.1               comply in all material respects with, and use commercially
reasonable efforts to ensure compliance in all material respects by all tenants
and subtenants, if any, with, all applicable Environmental Laws, and obtain and
comply in all material respects with and maintain, and use commercially
reasonable efforts to ensure that all tenants and subtenants obtain and comply
in all material respects with and maintain, any and all licenses, approvals,
notifications, registrations or permits required by applicable Environmental
Laws except to the extent failure to do so could not reasonably be expected to
have a Material Adverse Effect.
 
7.13.2               conduct and complete all investigations, studies, sampling
and testing, and all remedial, removal and other actions required under
Environmental Laws and promptly comply in all material respects with all lawful
orders and directives of all Governmental Authorities regarding Environmental
Laws except to the extent failure to do so could not reasonably be expected to
have a Material Adverse Effect..
 
7.14.           Dividends.  Each of Holdings and the Borrower shall not, and
shall not permit any of its Restricted Subsidiaries to, declare or pay any
dividend (other than dividends payable solely in common stock of the Person
making such dividend) on, or make any payment on account of, or set apart assets
for a sinking or other analogous fund for, the purchase, redemption, defeasance,
retirement or other acquisition of, any Capital Stock of any Group Member,
whether now or hereafter outstanding, or make any other distribution in respect
thereof, either directly or indirectly, whether in cash or property or in
obligations of any Group Member (collectively, “Restricted Payments”), except
that:
 
7.14.1               any Restricted Subsidiary may make Restricted Payments to
the Borrower or any Subsidiary Guarantor;
 
Table of Contents
60

--------------------------------------------------------------------------------


7.14.2               any Restricted Subsidiary which is not a Subsidiary
Guarantor may make Restricted Payments to any Restricted Subsidiary which is not
a Subsidiary Guarantor;
 
7.14.3               the Borrower may pay dividends to Holdings to permit
Holdings to pay operating expenses not to exceed in any fiscal year an amount
equal to $500,000;
 
7.14.4               Holdings, the Borrower and each Restricted Subsidiary may
pay dividends and make other payments or distributions permitted under Section
7.20.3 or Section 7.20.5;
 
7.14.5               any Group Member or any of its Control Group members may
pay dividends on or award dividend equivalent rights in respect of Compensatory
Awards in the ordinary course of business and consistent with the past
practices; and
 
7.14.6               the Borrower may make Restricted Payments in any fiscal
year in an amount not to exceed (i) $5,000,000 plus (ii) the Available Amount
(it being understood that the Borrower shall determine whether any such
Restricted Payment is being made pursuant to clause (i) or clause (ii) of this
Section 7.14.6 at the time such Restricted Payment is made), so long as, after
giving effect to such Restricted Payment, (x) no Default or Unmatured Default
shall have occurred and be continuing, (y) outstanding Loans shall not exceed
20% of the Aggregate Commitment, and (z) the Leverage Ratio for the period of
the four consecutive fiscal quarters of the Borrower most recently ended prior
to such Restricted Payment for which financial statements have been
delivered shall not exceed, with respect to any period ending on or before
December 31, 2009, 3.50 to 1.00, with respect to any period ending on or before
December 31, 2010 but after December 31, 2009, 2.75 to 1.00, or with respect to
any period ending after December 31, 2010, but ending on or before the Facility
Termination Date, 2.25 to 1.0.
 
7.15.           Indebtedness.  Each of Holdings and the Borrower shall not, and
shall not permit any of its Restricted Subsidiaries to, create, incur, assume or
suffer to exist any Indebtedness, except:
 
7.15.1               Indebtedness of any Loan Party pursuant to any Loan
Document;
 
7.15.2               Indebtedness of (a) the Borrower to any Restricted
Subsidiary and of any Subsidiary Guarantor to the Borrower or any Restricted
Subsidiary and (b) any Subsidiary that is not a Subsidiary Guarantor to (i) any
other Subsidiary that is not a Guarantor or (ii) the Borrower or any Subsidiary
Guarantor, in the case of clause (ii), in an aggregate principal amount not to
exceed $10,000,000 at any one time outstanding; provided that any such
Indebtedness of a Loan Party to a Subsidiary that is not a Loan Party shall be
subordinated to the Obligations on terms reasonably satisfactory to the Agent;
 
7.15.3               Guarantee Obligations incurred in the ordinary course of
business (i) by the Borrower or any of its Restricted Subsidiaries of
obligations of any Subsidiary Guarantor; (ii) by any Restricted Subsidiary that
is not a Subsidiary Guarantor of any obligations of any other Restricted
Subsidiary that is not a Subsidiary Guarantor or (iii) by the Borrower or any
Restricted Subsidiary of the obligations of any Subsidiary that is not a
Subsidiary Guarantor; provided that, in the case of clause (iii), such other
obligations shall not exceed $10,000,000 at any time outstanding;
 
7.15.4               Indebtedness outstanding on the date hereof and listed on
Schedule 7.15 and any refinancings, refundings, renewals or extensions thereof
(without shortening the
Table of Contents
61

--------------------------------------------------------------------------------


 
maturity of or increasing the principal amount thereof (other than with respect
to capitalized interest or fees thereon));
 
7.15.5               Indebtedness arising under any performance or surety bond
entered into in the ordinary course of business;
 
7.15.6               Rate Management Obligations under Rate Management
Transactions permitted by Section 7.21;
 
7.15.7               contingent indemnification obligations of the Borrower and
any Restricted Subsidiary to financial institutions, in each case to the extent
in the ordinary course of business and on terms and conditions which are within
the general parameters customary in the banking industry, entered into to obtain
cash management services or deposit account overdraft protection services (in
amount similar to those offered for comparable services in the financial
industry) or other services in connection with the management or opening of
deposit accounts or incurred as a result of endorsement of negotiable
instruments for deposit or collection purposes and other customary, contingent
loss indemnification obligations of the Borrower and its Subsidiaries incurred
in the ordinary course of business;
 
7.15.8               contingent liabilities of the Borrower or any Restricted
Subsidiary in respect of any purchase price adjustment, earn-out provision or
any non-competition or consulting agreement or deferred compensation agreement,
in each case, owing in connection with the Triarc Acquisition or any Permitted
Acquisition;
 
7.15.9               Indebtedness owing to the issuer of any insurance policy by
the Person purchasing such policy for the benefit of the Borrower and its
Restricted Subsidiaries for the purpose of financing the purchase of such policy
by the Borrower or any of its Restricted Subsidiaries, in an aggregate
outstanding principal amount not to exceed the premiums owed under such policy;
 
7.15.10                         Indebtedness of Holdings in connection with
loans by the Borrower permitted by Section 7.18.14;
 
7.15.11                         Indebtedness of any Foreign Subsidiary incurred
in the ordinary course of business not to exceed $10,000,000 at any time
outstanding;
 
7.15.12                         Indebtedness permitted to be incurred pursuant
to Section 7.26; and
 
7.15.13                         additional Indebtedness of the Borrower or any
of its Restricted Subsidiaries so long as the Borrower shall be in compliance,
after giving effect to such incurrence of Indebtedness, with the Leverage Ratio
and Coverage Ratio, recomputed as at the last day of the most recently ended
fiscal quarter of the Borrower for which the relevant information is available
as if such incurrence of Indebtedness had occurred on the first day of each
relevant period for testing such compliance.
 
7.16.           Merger; Dissolution.  Each of Holdings and the Borrower shall
not, and shall not permit any of its Restricted Subsidiaries to, merge or
consolidate with or into any other Person, liquidate, wind-up, dissolve or
convey, lease, sell, transfer or otherwise dispose of, in one transaction or a
series of transactions, all or substantially all of its consolidated business or
Property, whether now or hereafter acquired, except:
 
Table of Contents
62

--------------------------------------------------------------------------------


7.16.1               any Restricted Subsidiary of the Borrower may be merged or
consolidated with or into the Borrower (provided that the Borrower shall be the
continuing or surviving corporation) or with or into any Subsidiary Guarantor
(provided that the Subsidiary Guarantor shall be the continuing or surviving
corporation);
 
7.16.2               any Restricted Subsidiary of the Borrower that is not a
Subsidiary Guarantor may be merged or consolidated with or into any Restricted
Subsidiary that is not a Subsidiary Guarantor;
 
7.16.3               any Restricted Subsidiary of the Borrower may convey, sell,
lease, transfer or otherwise dispose of all or substantially all of its business
or Property to the Borrower or any Subsidiary Guarantor;
 
7.16.4               any Restricted Subsidiary that is not a Subsidiary
Guarantor may convey, sell, lease, transfer or otherwise dispose of all or
substantially all of its business or Property to any other Restricted Subsidiary
that is not a Subsidiary Guarantor;
 
7.16.5               any Restricted Subsidiary that is not a Material Subsidiary
may liquidate, wind-up or dissolve;
 
7.16.6               any Investment expressly permitted by Section 7.18 may be
structured as a merger, consolidation or amalgamation; and
 
7.16.7               Dispositions permitted by Section 7.17.
 
7.17.           Sale of Assets; Casualty Events.
 
7.17.1               Each of Holdings and the Borrower shall not, and shall not
permit any of its Restricted Subsidiaries to Dispose of any Property that is not
Real Estate Collateral, whether now owned or hereafter acquired, or, in the case
of any Restricted Subsidiary, issue or sell any shares of such Restricted
Subsidiary’s Capital Stock to any Person, except:
 
 
(i)
Dispositions of inventory in the ordinary course of business;

 
 
(ii)
Dispositions of assets, issuance or sale of Capital Stock by (x) the Borrower or
any other Loan Party to any other Loan Party, (y) any Restricted Subsidiary that
is not a Loan Party to the Borrower or to any other Restricted Subsidiary or (z)
the Borrower or any other Loan Party to any other Restricted Subsidiary that is
not a Loan Party, in each case, to the extent not otherwise prohibited by this
Agreement; provided that, in the case of clause (z), such Dispositions shall not
exceed $5,000,000;

 
 
(iii)
Dispositions, in the ordinary course of business of the Borrower or any
Restricted Subsidiary, of obsolete property or property no longer used in the
business of the Borrower or its Restricted Subsidiaries;

 
 
(iv)
Dispositions or issuances or sales of Capital Stock permitted under Section
7.14 or Section 7.18;

 
 
63

--------------------------------------------------------------------------------


 
 
(v)
Dispositions of restaurants (including the Disposition of real property and
other related Property) to franchisees of the Borrower or a Restricted
Subsidiary or to a joint venture or partnership of which the Borrower or a
Restricted Subsidiary holds an equity or partnership interest;

 
 
(vi)
sales of loans made by the Borrower or any of its Restricted Subsidiaries to
franchisees to the extent such loans are permitted by Section 7.18;

 
 
(vii)
Dispositions of Cash Equivalent Investments in the ordinary course of business;

 
 
(viii)
the discount or write-off of accounts receivable overdue by more than 90 days or
the sale of any such accounts receivable for the purpose of collection to any
collection agency, in each case in the ordinary course of business;

 
 
(ix)
licenses and sublicenses of Intellectual Property rights to any Person in the
ordinary course of business;

 
 
(x)
a true lease or sublease of any property not constituting Indebtedness;

 
 
(xi)
the liquidation, dissolution, consolidation or merger of any Subsidiary of the
Borrower, to the extent such liquidation, dissolution, consolidation or merger
is permitted pursuant to Section 7.16;

 
 
(xii)
sale and leaseback transactions permitted by Section 7.26;

 
 
(xiii)
Dispositions of Property permitted by Section 7.19; and

 
 
(xiv)
any other Disposition of Property by Holdings, the Borrower or any Restricted
Subsidiary, provided that (i) Holdings, the Borrower or such Restricted
Subsidiary, as the case may be, receives consideration at least equal to the
fair market value (such fair market value to be determined on the date of
contractually agreeing to such Disposition), as determined in good faith by an
Authorized Officer, of the property or asset subject to such Disposition; (ii)
70% of the consideration from such Disposition received by the Borrower or such
Subsidiary, as the case may be, is in the form of cash or Cash Equivalents;
(iii) the aggregate amount of all such Dispositions shall not exceed $95,000,000
during the term of this Agreement and (iv) the Borrower shall be in compliance,
on a pro forma basis after giving effect to such Disposition, with the covenant
contained in Section 7.23, recomputed as at the last day of the most recently
ended fiscal quarter of the Borrower for which the relevant information is
available as if such Disposition had occurred on the first day of each relevant
period for testing such compliance.

 
7.17.2    Subject to the right to substitute Real Estate Collateral pursuant to
Section 7.10.2 (in which case this Section 7.17.2 shall not apply), each of
Holdings and the Borrower shall not, and shall not permit any of its Restricted
Subsidiaries to Dispose of any Real Estate Collateral, whether now owned or
hereafter acquired, to any Person (other than the Borrower or any Subsidiary
Guarantor) unless
 
Table of Contents
64

--------------------------------------------------------------------------------


  (i)
 
 
Holdings, the Borrower or such Restricted Subsidiary, as the case may be,
receives consideration at least equal to the fair market value (such fair market
value to be determined on the date of contractually agreeing to such
Disposition), as determined in good faith by an Authorized Officer, of the
property or asset subject to such Disposition;
 
 (ii)
 
70% of the consideration from such Disposition received by the Borrower or such
Subsidiary, as the case may be, is in the form of cash or Cash Equivalents; and
 
 (iii)
 
within ten (10) Business Days of Holdings, the Borrower or any Restricted
Subsidiary receiving any Net Cash Proceeds in excess of $1,000,000 in the
aggregate during any fiscal year as a result of any such Disposition of Real
Estate Collateral, the relevant Person shall (x) either (A) cause 100% of the
amount of such Net Cash Proceeds of such Disposition exceeding $1,000,000 in the
aggregate during such fiscal year (“Excess Net Cash Proceeds”) to be applied
toward the permanent reduction of the Commitments and the prepayment of Loans as
set forth in Section 2.18; (B) deposit such Excess Net Cash Proceeds into a
segregated collateral account, under the sole control of the Agent, that
includes only proceeds from Dispositions of Real Estate Collateral and Casualty
Events involving Real Estate Collateral and interest earned thereon (“Collateral
Account”) and is free from all other Liens (other than Liens in favor of the
Secured Parties), all on terms and pursuant to arrangements reasonably
satisfactory to the Agent in its reasonable determination (which may include, at
the Agent’s reasonable request, customary officer’s certificates and opinions of
counsel and shall include release provisions requiring the Agent to release
deposits in the Collateral Account as requested to permit the Borrower or its
Subsidiaries to apply such Excess Net Cash Proceeds in the manner described in
the immediately succeeding paragraph below, unless a Default has occurred and is
continuing) or (C) invest Excess Net Cash Proceeds of such Disposition in
Additional Assets constituting Real Estate Collateral and (y) cause any non-cash
consideration received in connection with any such Disposition to be subjected
to a perfected first-priority security interest as Collateral under the Security
Documents to secure the Obligations on terms and pursuant to arrangements
reasonably satisfactory to the Agent in its reasonable determination (which may
include, at the Agent’s reasonable request, customary officer’s certificates and
legal opinions).  So long as no Default has occurred and is continuing, an
amount equal to 100% of the Excess Net Cash Proceeds deposited into the
Collateral Account may be withdrawn by the Borrower (or such Subsidiary, as the
case may be) to be invested by the Borrower or such Subsidiary in Additional
Assets constituting Real Estate Collateral to be owned by the Borrower or a
Subsidiary Guarantor within 365 days of the date of the receipt of Excess Net
Cash Proceeds with respect to the related Disposition, and the Agent shall
promptly be granted a perfected first-priority security interest on all such
Additional Assets as Collateral under the Security Documents to secure the
Obligations on terms and pursuant to arrangements reasonably satisfactory to the
Agent in its reasonable determination (which may include, at the Agent’s
reasonable request, customary officer’s certificates and legal opinions).  If
the Borrower shall determine that it will not or does not intend to use any
amount then deposited in the Collateral Account to invest, or to have a
Subsidiary invest, in Additional Assets, such amount shall be applied toward the
prepayment of the Loans (and reduction of the Commitments) in accordance with
Section 2.18.

 
To the extent any Real Estate Collateral is Disposed of as permitted by this
Section 7.17 to any Person other than Holdings, the Borrower or any Restricted
Subsidiary (other than any Foreign Subsidiary), such Collateral shall be sold
free and clear of the Liens created by the Loan
 
Table of Contents
65

--------------------------------------------------------------------------------


Documents, and the Agent shall be authorized to take any actions deemed
appropriate in order to effect the foregoing.
 
7.17.3                      In the event of a Casualty Event involving Real
Estate Collateral, the Net Proceeds (excluding Net Cash Proceeds less than or
equal to $1,000,000 in the aggregate during any fiscal year) of any such
Casualty Event shall be deemed Excess Net Cash Proceeds received upon a
Disposition of Real Estate Collateral and such Excess Net Cash Proceeds shall be
utilized in accordance with Section 7.17.2(iii).
 
7.18.           Investments and Acquisitions.  Each of Holdings and the Borrower
shall not, and shall not permit any of its Restricted Subsidiaries to, make or
suffer to exist any Investments or to become a partner in any partnership or
joint venture, or to make any Acquisition of any Person, except:
 
7.18.1               cash and Cash Equivalent Investments
 
7.18.2               other Investments in existence on the Closing Date and
described on Schedule 7.18;
 
7.18.3               Investments consisting of (a) intercompany asset
dispositions to the extent permitted by Section 7.17 and (b) intercompany loans
and advances permitted by Section 7.15;
 
7.18.4               extensions of trade credit in the ordinary course of
business;
 
7.18.5               Guarantee Obligations permitted by Section 7.15 and Rate
Management Transactions permitted by Section 7.21;
 
7.18.6               loans and advances to employees of any Group Member in the
ordinary course of business (including for travel, entertainment and relocation
expenses) in an aggregate amount for all Group Members not to exceed $2,500,000
at any one time outstanding;
 
7.18.7               intercompany Investments by any Group Member in the
Borrower or any Person that, prior to such investment, is a Subsidiary
Guarantor;
 
7.18.8               Investments in trade receivables or received in connection
with the bankruptcy or reorganization of suppliers and customers and in
settlement of delinquent obligations of, and other disputes with, customers and
suppliers arising in the ordinary course of business;
 
7.18.9              Investments consisting of deposit accounts maintained by the
Borrower and its Restricted Subsidiaries in the ordinary course of business;

7.18.10            Investments consisting of partnership or other equity
interests in any partnership, joint venture or other Person so long as such
partnership, joint venture or Person is in a line of business that does not
violate the terms or provisions of Section 7.4.1;
 
7.18.11            acquisitions meeting the following requirements or otherwise
approved by the Required Lenders (each such Acquisition constituting a
“Permitted Acquisition”):
 
Table of Contents
66

--------------------------------------------------------------------------------


 
(a)
no Default or Unmatured Default shall have occurred and be continuing or would
result from such Acquisition or the incurrence of any Indebtedness in connection
therewith and, both before and immediately after giving effect to such
Acquisition, all of the representations and warranties contained herein shall be
true and correct in all material respects, unless such representation and
warranty is made as of a specific date, in which case, such representation or
warranty shall be true and correct in all material respects as of such date; and

 
 
(b)
the purchase is consummated pursuant to a negotiated acquisition agreement on a
non-hostile basis and approved by the target company’s board of directors (and
shareholders, if necessary) prior to the consummation of the Acquisition; and

 
 
(c)
the Borrower shall be in compliance, on a pro forma basis after giving effect to
such acquisition, with the covenants contained in Section 7.23 and Section 7.24,
in each case recomputed as at the last day of the most recently ended fiscal
quarter of the Borrower for which the relevant information is available as if
such acquisition had occurred on the first day of each relevant period for
testing such compliance; and

 
 
(d)
the aggregate consideration for all acquisitions pursuant to this Section
7.18.11 shall not exceed $75,000,000; and

 
 
(e)
the business being acquired shall be in a line of business permitted under
Section 7.4.1; and

 
7.18.12                         Investments in Unrestricted Subsidiaries or
Restricted Subsidiaries which are not Subsidiary Guarantors in an aggregate
amount (valued at cost) not to exceed $5,000,000 at any time outstanding;
 
7.18.13                         so long as no Default or Unmatured Default has
occurred and is continuing at the time of such Investment, in addition to
Investments otherwise expressly permitted by this Section, Investments by the
Borrower or any of its Restricted Subsidiaries in an aggregate amount (valued at
cost) not to exceed $15,000,000 at any time outstanding;
 
7.18.14                         so long as no Default or Unmatured Default has
occurred and is continuing at the time of such Investment, loans to Holdings in
an aggregate amount not to exceed $10,000,000 at any time outstanding;
 
7.18.15                         Investments (including an investment in any
Unrestricted Subsidiary) with the proceeds (in the form of cash or other
property) contributed to the Borrower in exchange for common equity; and
 
7.18.16                         Investments for the purpose of purchasing loan
obligations of franchisees of the Borrower to the extent they are guaranteed by
the Borrower and accounted for as contingent obligations on the balance sheet of
the Borrower delivered pursuant to Section 5.1.2 in an aggregate amount (valued
at cost) not to exceed $15,000,000 at any time outstanding.
 
7.19.           Liens.  Each of Holdings and the Borrower shall not, and shall
not permit any of its Restricted Subsidiaries to, create, incur, or suffer to
exist any Lien in, of or on the Property of the Borrower or any of its
Restricted Subsidiaries, except:
 
Table of Contents
67

--------------------------------------------------------------------------------


7.19.1               the interest of a lessor under a Capitalized Lease or
otherwise securing Capitalized Lease Obligations;
 
7.19.2               Liens existing on the Closing Date and described in
Schedule 7.19;
 
7.19.3               Liens for taxes, assessments or governmental charges or
levies on its Property if the same shall not at the time be delinquent or
thereafter can be paid without penalty, or are being contested in good faith and
by appropriate proceedings and for which adequate reserves in accordance with
Agreement Accounting Principles shall have been set aside on its books;
 
7.19.4               Liens imposed by law, such as landlords’ carriers’,
materialmen’s, processors’, warehousemen’s and mechanics’ liens and other
similar liens arising in the ordinary course of business which secure payment of
obligations not more than sixty (60) days past due or which are being contested
in good faith by appropriate proceedings and for which adequate reserves in
accordance with Agreement Accounting Principles shall have been set aside on its
books;
 
7.19.5               Liens arising out of pledges or deposits under worker’s
compensation laws, unemployment insurance, old age pensions, or other social
security or retirement benefits, or similar legislation;
 
7.19.6               deposits to secure the performance of bids, trade contracts
(other than for borrowed money), leases, statutory obligations, surety,
indemnity and appeal and release bonds, performance bonds and other obligations
of a like nature incurred in the ordinary course of business;
 
7.19.7               easements, reservations, rights-of-way, restrictions,
survey exceptions, encroachments, covenants, minor defects, irregularities and
other similar encumbrances as to real property of the Borrower and its
Restricted Subsidiaries which customarily exist on properties of corporations
engaged in similar activities and similarly situated and which do not materially
detract from the value of the property subject thereto or interfere with the
conduct of the business of the Borrower or such Restricted Subsidiary conducted
at the property subject thereto;
 
7.19.8               Liens existing on property or assets at the time of
acquisition thereof by the Borrower or a Restricted Subsidiary, provided that
(i) such Liens existed at the time of such acquisition and were not created in
anticipation thereof; and (ii) any such Lien does not encumber any other
property or assets (other than additions thereto and property in replacement or
substitution thereof);
 
7.19.9               Liens existing on property or assets of a Person which
becomes a Restricted Subsidiary of the Borrower; provided that (i) such Liens
existed at the time such Person became a Restricted Subsidiary and were not
created in anticipation thereof, and (ii) any such Lien does not encumber any
other property or assets (other than additions thereto and property in
replacement or substitution thereof);
 
7.19.10            Liens arising by reason of any judgment, decree or order of
any court or other Governmental Authority or in connection with arbitration
proceedings, if appropriate legal proceedings are being diligently prosecuted
and shall not have been finally terminated or the period within which such
proceedings may be initiated shall not have expired, in an
 
Table of Contents
68

--------------------------------------------------------------------------------


aggregate amount not to exceed, when taken together with all Liens securing
bonds to stay judgments or in connection with appeals as permitted by Section
7.19.5, $25,000,000 at any time outstanding;
 
7.19.11                         purchase money Liens (including Liens to which
any property is subject at the time of acquisition thereof) securing purchase
money Indebtedness (other than Capitalized Leases) incurred by the Borrower or
any of its Restricted Subsidiaries after the Closing Date to finance the
acquisition or construction of assets used in its business, if (i) at the time
of such incurrence, no Default or Unmatured Default has occurred and is
continuing or would result from such incurrence, (ii) such Indebtedness has a
scheduled maturity and is not due on demand, (iii) such Indebtedness does not
exceed the lower of the fair market value or the cost of the applicable fixed
assets and related fees and expenses on the date acquired and (iv) such
Indebtedness does not exceed $80,000,000 in the aggregate at any time
outstanding; provided that such Liens shall not apply to any Property of the
Borrower or its Restricted Subsidiaries other than that financed (including
improvements thereto) and insurance proceeds thereof;
 
7.19.12                         the title of a lessor in or to Property subject
to an operating lease or subject to a Sale and Leaseback Transaction permitted
under Sections 7.15, 7.17 and 7.26;
 
7.19.13                         Liens from time to time created pursuant to this
Agreement or the Security Documents;
 
7.19.14                         municipal and zoning ordinances, which are not
violated in any material respect by the existing improvements and the present
use made by the Borrower or any Restricted Subsidiary of real property;
 
7.19.15                         customary rights of set off, revocation, refund
or chargeback under deposit agreements or under the Uniform Commercial Code of
banks or other financial institutions where the Borrower or its Restricted
Subsidiaries maintains deposits in the ordinary course of business permitted by
this Agreement;
 
7.19.16                         Liens arising from the granting of a license or
sublicense of Intellectual Properties rights to any person in the ordinary
course of business of the Borrower and its Restricted Subsidiaries;
 
7.19.17                         Liens attaching solely to cash earnest money
deposits made by the Borrower or any of its Restricted Subsidiaries in
connection with any letter of intent or purchase agreement entered into by it in
connection with a Permitted Acquisition;
 
7.19.18                         Liens deemed to exist in connection with
repurchase agreements and other similar Investments to the extent such
Investments are permitted under Section 7.18;
 
7.19.19                         Liens arising by operation of law on insurance
policies and proceeds thereof to secure premiums thereunder;
 
7.19.20                         any extension, renewal or replacement (or
successive extensions, renewals or replacements) in whole or in part of any Lien
referred to in any other subsection in this Section 7.19, provided, however,
that the principal amount of Indebtedness secured thereby shall not exceed the
principal amount of Indebtedness so secured prior to such extension, renewal or
replacement and that such extension, renewal or replacement Lien
 
Table of Contents
69

--------------------------------------------------------------------------------


shall be limited to all or a part of the assets which secured the Lien so
extended, renewed or replaced (plus improvements and construction on such real
property);
 
7.19.21                         Liens arising out of conditional sale, title
retention, consignment or similar arrangements for the sale of goods entered
into in the ordinary course of business and consistent with past practices
 
7.19.22                         Liens arising from the filing of UCC financing
statements solely as a precautionary measure in connection with operating leases
or consignment of goods;
 
7.19.23                         Liens securing Indebtedness permitted by Section
7.15.11; and
 
7.19.24                         other Liens securing Indebtedness in an
aggregate amount not to exceed $25,000,000 at any time outstanding.
 
In addition to the foregoing, neither the Borrower nor any of its Restricted
Subsidiaries shall become a party to any agreement, note, indenture or other
instrument, which would prohibit the creation of a Lien on any of their
properties or other assets, whether now owned or hereinafter acquired, in favor
of the Collateral Agent for the benefit of itself and the Secured Parties to
secure their Obligations under the Loan Documents, except the Senior Note
Indentures, agreements and instruments relating to purchase money Indebtedness,
Capitalized Lease Obligations and any other Indebtedness secured solely by the
assets financed with such Indebtedness and the proceeds thereof (including
insurance proceeds) and the accessions and attachments thereto, and agreements
relating to Indebtedness permitted to be incurred pursuant to Section 7.15.11 to
the extent such prohibition is limited to property and assets owned by Foreign
Subsidiaries and agreements and instruments relating to Liens permitted pursuant
to Sections 7.19.6, 7.19.8, 7.19.9, 7.19.12 and 7.19.15.
 
7.20.           Transactions with Affiliates.  Holdings and the Borrower will
not, and will not permit any Restricted Subsidiaries to, enter into any material
transaction (including, without limitation, the purchase or sale of any Property
or service) with, or make any payment or transfer to, any Affiliate (other than
Holdings, the Borrower or Restricted Subsidiaries) except upon fair and
reasonable terms no less favorable to Holdings, the Borrower or such Restricted
Subsidiary than Holdings, the Borrower or such Restricted Subsidiary would
obtain in a comparable arm’s-length transaction.  Notwithstanding the foregoing,
the following shall be permitted:
 
7.20.1               expense reimbursement, indemnities, salaries and other
director or employee compensation (including expense reimbursement, indemnities
and Compensatory Awards) to current or former employees, consultants, advisors,
officers or directors of Holdings, the Borrower or any Restricted Subsidiaries
in the ordinary course of business and consistent with prior practices;

 
7.20.2               transactions with customers, clients, suppliers, joint
venture partners or purchasers or sellers of goods and services, in each case in
the ordinary course of business and otherwise not prohibited by the Loan
Documents;
 
7.20.3               payments for the provision of legal, accounting, and
financial reporting, treasury and financial planning, tax and other management
and administrative services to the extent (x) attributable to the operations,
administration or management of, or incurred on behalf of or for the benefit of,
Holdings, the Borrower, any Restricted Subsidiaries or WAG in its capacity as
the parent of Holdings and deducted from revenues in determining Consolidated
Net Income, (y) incurred in the ordinary course of business and (z) not to
 
Table of Contents
70

--------------------------------------------------------------------------------


exceed in any fiscal year an amount equal to $75,000,000; provided that
Holdings, the Borrower or any Restricted Subsidiaries may enter into any
services agreement consistent with the provisions of this Section 7.20.3;
 
7.20.4               employment, secondment, compensation, indemnification,
noncompetition or confidentiality arrangements with current or former officers,
employees, consultants, advisors or directors of Holdings, the Borrower or any
Restricted Subsidiary entered into in the ordinary course of business;
 
7.20.5               Holdings, the Borrower and any Restricted Subsidiaries may
make payments to the direct or indirect parent of Holdings (and the Borrower and
any Restricted Subsidiaries may make payments to each other and to Holdings and
to any other direct or indirect subsidiary of Holdings) for the taxes (including
any interest, penalties or expenses related thereto) attributable to Holdings,
the Borrower or any Restricted Subsidiaries but not payable directly by
Holdings, the Borrower or any Restricted Subsidiaries (regardless of whether or
not such amounts are payable as taxes by the direct or indirect parent of
Holdings) either because (a) Holdings, the Borrower or any Restricted
Subsidiaries are members of a consolidated, combined or similar tax group of
which a direct or indirect parent of Holdings is the common parent or (b)
Holdings is a disregarded entity for applicable tax purposes, in an amount not
to exceed the taxes that would have been payable by Holdings, the Borrower or
any Restricted Subsidiaries on a stand-alone basis or as a stand-alone group
consisting of Holdings, the Borrower and/or any Restricted Subsidiaries (as the
case may be), in each case as determined in Holdings’ reasonable discretion;
provided, that Holdings, the Borrower or any Restricted Subsidiaries, at the
sole discretion of Holdings, may enter into any tax sharing agreement consistent
with the provisions of this Section 7.20.5 with any Person with which Holdings,
the Borrower or any Restricted Subsidiaries are required or permitted to file a
consolidated, combined or similar tax return or with which Holdings, the
Borrower or any Restricted Subsidiaries are part of a consolidated, combined or
similar group for tax purposes and make payments pursuant thereto;
 
7.20.6               transactions listed on Schedule 7.20;
 
7.20.7               dividends, distributions and other payments permitted under
Section 7.14; and
 
7.20.8               Investments permitted under Sections 7.18.6, 7.18.12,
7.18.14 and 7.18.15.
 
7.21.               Rate Management Transactions.  The Borrower will not, nor
will it permit any Restricted Subsidiary to, enter into or remain liable upon
any Rate Management Transaction except for those entered into in the ordinary
course of business for bona fide hedging purposes and not for speculative
purposes.
 
7.22.           Subsidiary Covenants.  Except for any of the following permitted
elsewhere under this Agreement, the Borrower will not, and will not permit any
Restricted Subsidiary to, create or otherwise cause to become effective any
consensual encumbrance or restriction of any kind on the ability of any
Restricted Subsidiary (a) to pay dividends or make any other distribution on its
stock or other ownership interests, (b) to pay any Indebtedness or other
obligation owed to the Borrower or any other Restricted Subsidiary, (c) to make
loans or advances or other Investments in the Borrower or any other Restricted
Subsidiary or (d) to sell, transfer or otherwise convey any of its property to
the Borrower or any other Restricted Subsidiary, in each case, other than (i)
restrictions imposed by this Agreement, (ii) customary
 
Table of Contents
71

--------------------------------------------------------------------------------


 restrictions and conditions contained in agreements relating to the sale of a
Subsidiary, assets, Capital Stock or other equity interests pending such sale,
provided that such restrictions and conditions apply only to the Subsidiary,
assets, Capital Stock or other equity interests that is to be sold and such sale
shall be permitted hereunder, (iii) restrictions imposed on Foreign Subsidiaries
by agreements relating to Indebtedness permitted to be incurred under Section
7.15.11 to the extent such restrictions are limited to  such Foreign
Subsidiaries and their property and assets, (iv) restrictions on cash or other
deposit or net worth requirements imposed by customers or contracts entered into
in the ordinary course of business or restrictions imposed by applicable law,
(v) restrictions imposed by the holder of a Lien permitted by Section 7.19,
solely on the transfer of assets subject thereto, (vi) any encumbrance or
restriction with respect to a Restricted Subsidiary of the Borrower pursuant to
an agreement relating to any Indebtedness issued or incurred by such Restricted
Subsidiary on or prior to the date on which such Restricted Subsidiary became a
Restricted Subsidiary of the Borrower or was acquired by the Borrower and
outstanding on such date, (vii) any such encumbrance or restriction consisting
of customary non-assignment provisions in leases, licenses, joint venture
agreements or similar agreements, to the extent such provisions restrict the
transfer of or interests in the lease, license, joint venture agreement or
similar agreement, as applicable, and (viii) restrictions imposed by law or
contained in agreements described on Schedule 7.22.
 
7.23.           Maximum Consolidated Indebtedness to Adjusted EBITDA.  The
Borrower will not permit the ratio (the “Leverage Ratio”), determined as of the
end of each of its fiscal quarters for the then most-recently ended four fiscal
quarters, of (i) Consolidated Indebtedness to (ii) Adjusted EBITDA, to be
greater than or equal to (A) 3.75 to 1.00 00 for any period ending on or before
December 31, 2009; (B) 3.00 to 1.00 for any period ending on or before December
31, 2010 but after December 31, 2009; and (C) 2.50 to 1.00 for any period ending
on or before December 31, 2011 but after December 31, 2010.  For purposes of
this Section, Adjusted EBITDA shall be calculated in accordance with the Pro
Forma Adjustments.
 
7.24.           Minimum Fixed Charge Coverage Ratio.  The Borrower will not
permit the ratio (the “Coverage Ratio”), determined as of the end of each of its
fiscal quarters for the then most-recently ended four fiscal quarters, of (i)
Consolidated EBITDAR to (ii) the sum of (x) Consolidated Rental Expense plus (y)
Consolidated Interest Expense, to be less than or equal to (A) 2.15 to 1.00 for
any period ending on or before December 31, 2009; (B) 2.35 to 1.00 for any
period ending on or before December 31, 2010 but after December 31, 2009; and
(C) 2.50 to 1.00 for any period ending on or before December 31, 2011 but after
December 31, 2010.  For purposes of this Section, Consolidated EBITDAR,
Consolidated Rental Expense and Consolidated Interest Expense shall be
calculated in accordance with the Pro Forma Adjustments.
 
7.25.           Modifications of Certain Debt Instruments.  Each of Holdings and
the Borrower shall not, and shall not permit any of its Restricted Subsidiaries
to, amend, modify, waive or otherwise change, or consent or agree to any
amendment, modification, waiver or other change to, any of the terms of the
Senior Notes or the 2025 Debentures (other than any such amendment,
modification, waiver or other change that (i) (x) would extend the maturity or
reduce the amount of any payment of principal thereof or reduce the rate or
extend any date for payment of interest thereon and (y) does not involve the
payment of a consent fee; or (ii) would not materially and adversely affect the
Agent and the Lenders).
 
7.26.           Sale and Leaseback Transactions.  Each of Holdings and the
Borrower shall not, and shall not permit any of its Restricted Subsidiaries to,
enter into any Sale and Leaseback Transaction; provided that such Sale Leaseback
Transactions in an amount of up to $30,000,000 in the aggregate during the term
of this Agreement may be consummated by the Borrower and its Restricted
Subsidiaries.
 
Table of Contents
72

--------------------------------------------------------------------------------


7.27.           Capital Expenditures.  Each of Holdings and the Borrower shall
not, and shall not permit any of its Restricted Subsidiaries to, make any
Capital Expenditure, except Capital Expenditures of the Borrower and its
Restricted Subsidiaries not exceeding $150,000,000 in any fiscal year; provided,
that (a) up to 50% of any such amount referred to above, if not so expended in
the fiscal year for which it is permitted, may be carried over for expenditure
in the next succeeding fiscal year and (b) Capital Expenditures made pursuant to
this Section during any fiscal year shall be deemed made, first, in respect of
amounts permitted for such fiscal year as provided above and, second, in respect
of amounts carried over from the prior fiscal year pursuant to clause (a) above.
 
7.28.           Organizational Separateness.  Each of Holdings and the Borrower
shall not, and shall not permit any of its Restricted Subsidiaries to, take any
action that would cause any creditor of such Person to reasonably believe that
such creditor is relying on the credit of Arby’s and its Subsidiaries.  In
furtherance thereof, but without limitation, Holdings and the Borrower shall,
and shall cause its Restricted Subsidiaries to, (a) maintain separate books,
records and separate bank accounts in their own names; (b) act solely in their
own names or the names of their managers and through authorized officers and
agents; (c) not make or agree to make any payment to a creditor of Arby’s or any
of its Subsidiaries in its capacity as such; (d) not commingle any money of
Arby’s and its Subsidiaries with any money of Holdings and its Subsidiaries; and
(e) not take any action, or conduct its affairs in a manner, which could
reasonably be expected to result in the separate corporate existence of Arby’s
and its Subsidiaries from Holdings and its Subsidiaries being
ignored.  Notwithstanding the forgoing, nothing in this Section 7.28 shall apply
in respect of any Plan, any Foreign Plan, any Foreign Benefit Arrangement or any
Compensatory Award or shall prohibit Holdings, the Borrower or any Restricted
Subsidiary from entering into agreements or arrangements permitted by Section
7.20.
 
7.29.           Changes in Fiscal Periods.  Each of Holdings and the Borrower
shall not, and shall not permit any of its Restricted Subsidiaries to, permit
the fiscal year of the Borrower to end on a day other than the Sunday closest to
December 31 or change the Borrower’s method of determining fiscal quarters.
 
7.30.           Payments for Consent.  Each of Holdings and the Borrower shall
not, and shall not permit any of its Restricted Subsidiaries to, directly or
indirectly, pay or cause to be paid any consideration to or for the benefit of
any Lender for or as an inducement to any consent, waiver or amendment of any of
the terms or provisions of this Agreement unless such consideration is offered
to be paid to all Lenders that consent, waive or agree to amend in the time
frame set forth in the solicitation documents relating to such consent, waiver
or agreement.
 
7.31.           Underwriting of Insurance Policies.  Each of Holdings and the
Borrower shall not, and shall not permit any of its Restricted Subsidiaries to,
(i) underwrite new insurance policies or (ii) except as required by law or
regulation, amend, modify, waive or otherwise change, or consent or agree to any
amendment, modification, waiver or other change to, any of the terms of any
insurance policy underwritten by Holdings or any of its Subsidiaries that would
extend the expiration date of such insurance policy or increase the amount of
coverage thereunder.
 
7.32.           Pledge of WNAP Interests.  Each of Holdings and the Borrower
shall not, and shall not permit any Restricted Subsidiary to, pledge,
collaterally assign or otherwise encumber any interest in the Capital Stock of
WNAP to any Person other than the Secured Parties pursuant to the Guarantee and
Collateral Agreement.
 
Table of Contents
73

--------------------------------------------------------------------------------


ARTICLE VIII
 
DEFAULTS
 
The occurrence of any one or more of the following events shall constitute a
Default:
 
8.1           Any representation or warranty made or deemed made by or on behalf
of any Loan Party to the Lenders or the Agent under or in connection with this
Agreement, any Loan or any certificate or written information delivered in
connection with this Agreement or any other Loan Document shall be false in any
material respect on the date as of which made or deemed made.
 
8.2           Nonpayment of (i) principal of any Loan or Reimbursement
Obligation when due, or (ii) interest upon any Loan or any Reimbursement
Obligation, or any fee or other Obligations under any of the Loan Documents
within five (5) days after the same becomes due.
 
8.3           The breach by the Borrower or Holdings of any of the terms or
provisions of Sections 7.3.1, 7.4.2, 7.10 (other than Section 7.10.4), 7.12 or
7.14 through 7.29, 7.31 or, by any Loan Party, Section 5.5 and the proviso of
Section 6.3(a) of the Guarantee and Collateral Agreement.
 
8.4           The breach by the Borrower or Holdings (other than a breach which
constitutes a Default under another Section of this ARTICLE VIII) of any of the
terms or provisions of this Agreement which is not remedied within thirty (30)
days after the earlier to occur of (i) the date on which the Agent or any Lender
sends written notice thereof to the Borrower or (ii) the date on which an
Authorized Officer of the Borrower has actual knowledge of such breach.
 
8.5           (i) Failure of any Group Member to pay when due (after giving
effect to any applicable grace period) any Material Indebtedness; (ii) the
default by any Group Member in the performance (beyond the applicable grace
period with respect thereto, if any) of any term, provision or condition
contained in any Material Indebtedness Agreement, or any other event shall occur
or condition exist, the effect of which default, event or condition is to cause,
or to permit the holder(s) of such Material Indebtedness or the lender(s) under
any Material Indebtedness Agreement to cause, such Material Indebtedness to
become due prior to its stated maturity or any commitment to lend under any
Material Indebtedness Agreement to be terminated prior to its stated expiration
date; (iii) any Material Indebtedness of any Group Member shall be declared to
be due and payable or required to be prepaid or repurchased (other than by a
regularly scheduled payment) prior to the stated maturity thereof; or (iv) any
Group Member shall not pay, or admit in writing its inability to pay, its debts
generally as they become due.
 
8.6           Any Group Member (excluding any Immaterial Subsidiary) shall (i)
have an order for relief entered with respect to it under the Federal bankruptcy
laws as now or hereafter in effect, (ii) make an assignment for the benefit of
creditors, (iii) apply for, seek, consent to, or acquiesce in, the appointment
of a receiver, custodian, trustee, examiner, liquidator or similar official for
it or for all or any substantial part of its Property, (iv) institute any
proceeding seeking an order for relief under the Federal bankruptcy laws as now
or hereafter in effect or seeking to adjudicate it a bankrupt or insolvent, or
seeking dissolution, winding up, liquidation, reorganization, arrangement,
adjustment or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors or fail to file an
answer or other pleading denying the material allegations of any such proceeding
filed against it, (v) take any corporate or partnership action to authorize or
effect any of the foregoing actions set forth in this Section 8.6 or (vi) fail
to contest in good faith any appointment or proceeding described in Section 8.7.
 
Table of Contents
74

--------------------------------------------------------------------------------



 
8.7           Without the application, approval or consent of any Group Member,
a receiver, trustee, examiner, liquidator or similar official shall be appointed
for any Group Member (excluding any Immaterial Subsidiary) or for all or any
substantial part of its Property, or a proceeding described in Section 8.6(iv)
shall be instituted against any Group Member (excluding any Immaterial
Subsidiary) and such appointment continues undischarged or such proceeding
continues undismissed or unstayed for a period of sixty (60) consecutive days.
 
8.8           Any court, government or governmental agency shall condemn, seize
or otherwise appropriate, or take custody or control of, all or any substantial
part of the Property of any Group Member which, when taken together with all
other Property of Group Members so condemned, seized, appropriated, or taken
custody or control of, during the twelve-month period ending with the month in
which any such action occurs, constitutes a substantial part of the Property of
all Group Members, taken as a whole.
 
8.9           Any Group Member shall fail within forty-five (45) days to pay,
bond or otherwise discharge one or more judgments or orders for the payment of
money in excess of $25,000,000 (or the equivalent thereof in currencies other
than Dollars) in the aggregate, which judgment(s), in any such case, is/are not
stayed on appeal or otherwise being appropriately contested in good faith and
with respect to which adequate reserves have been set aside on its books in
accordance with GAAP.
 
8.10           (i) Any ERISA Event shall have occurred; (ii) a trustee shall be
appointed by a United States district court to administer any Plan, (iii) the
PBGC shall institute proceedings to terminate any Plan; (iv) any Group Member or
any of its Controlled Group members shall have been notified by the sponsor of a
Multiemployer Plan that it has incurred or will be assessed withdrawal liability
to such Multiemployer Plan and such entity does not have reasonable grounds for
contesting such withdrawal liability or is not contesting such withdrawal
liability in a timely and appropriate manner; or (v) any other event or
condition shall occur or exist with respect to a Plan; and in each case in
clauses (i) through (v) above, such event or condition, together with all other
such events or conditions, if any, could reasonably be expected to result in a
Material Adverse Effect.
 
8.11           Any Change in Control shall occur.
 
8.13           Any Loan Document (other than any Security Document) shall cease,
for any reason, to be in full force or effect other than in accordance with its
terms or any action shall be taken by any Loan Party to discontinue or to assert
the invalidity or unenforceability of any Loan Document.
 
8.14           Any of the Security Documents shall cease, for any reason, to be
in full force and effect other than in accordance with its terms, or any Loan
Party shall so assert, or any Lien created by any of the Security Documents
shall cease to be enforceable and of the same effect and priority purported to
be created thereby (except as permitted by the Security Documents).
 
8.15           The guarantee contained in Section 2 of the Guarantee and
Collateral Agreement shall cease, for any reason, to be in full force and effect
other than in accordance with its terms or any Loan Party shall so assert; or
 
8.16           Holdings shall (i) conduct, transact or otherwise engage in, any
material business or operations other than those incidental or related to its
ownership of the Capital Stock of the Borrower and its status as a holding
company, (ii) incur, create, assume or suffer to exist any Indebtedness, except
(w) nonconsensual obligations imposed by operation of law, (x) obligations
pursuant to the Loan Documents to which it is a party, (y) obligations with
respect to its Capital Stock and (z) Indebtedness permitted to be incurred under
this Agreement, or (iii) own, lease, manage or otherwise operate any material
properties or
Table of Contents
75

--------------------------------------------------------------------------------


 
assets (excluding cash and Cash Equivalent Investments) other than the ownership
of shares of Capital Stock of the Borrower and making or owning other
Investments permitted under this Agreement and activities related hereto and
thereto; provided that, notwithstanding the foregoing, Holdings may enter into a
services agreement as contemplated in Section 7.20.3 and a tax sharing agreement
as contemplated in Section 7.20.5.
 
ARTICLE IX
 
ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES
 
9.1.           Acceleration.  If any Default described in Section 8.6 or 8.7
occurs with respect to any Group Member (excluding any Immaterial Subsidiary),
the obligations of the Lenders to make any extension of credit hereunder shall
automatically terminate and the Loans (with accrued interest thereon) and all
other amounts owing under this Agreement and the other Loan Documents (including
all amounts of L/C Obligations, whether or not the beneficiaries of the then
outstanding Letters of Credit shall have presented the documents required
thereunder) shall immediately become due and payable without any election or
action on the part of the Agent or any Lender.  If any other Default occurs, the
Required Lenders (or the Agent with the consent of the Required Lenders) may
terminate or suspend the obligations of the Lenders to make any extension of
credit hereunder, or declare the Loans (with accrued interest thereon) and all
other amounts owing under this Agreement and the other Loan Documents (including
all amounts of L/C Obligations, whether or not the beneficiaries of the then
outstanding Letters of Credit shall have presented the documents required
thereunder) to be due and payable, or both, whereupon the Obligations shall
become immediately due and payable, without presentment, demand, protest or
notice of any kind, all of which the Borrower hereby expressly waives.  With
respect to all Letters of Credit with respect to which presentment for honor
shall not have occurred at the time of an acceleration pursuant to this
paragraph, the Borrower shall at such time deposit in a cash collateral account
opened by the Agent an amount equal to the aggregate then undrawn and unexpired
amount of such Letters of Credit.  Amounts held in such cash collateral account
shall be applied by the Agent to the payment of drafts drawn under such Letters
of Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay other
obligations of the Borrower hereunder and under the other Loan Documents.  After
all such Letters of Credit shall have expired or been fully drawn upon, all
Reimbursement Obligations shall have been satisfied and all other obligations of
the Borrower hereunder and under the other Loan Documents shall have been paid
in full, the balance, if any, in such cash collateral account shall be returned
to the Borrower (or such other Person as may be lawfully entitled thereto).
 
If, after acceleration of the maturity of the Obligations or termination of the
obligations of the Lenders to make any extension of credit hereunder as a result
of any Default (other than any Default as described in Section 8.6 or 8.7 with
respect to the Borrower) and before any judgment or decree for the payment of
the Obligations due shall have been obtained or entered, the Required Lenders
(in their sole discretion) shall so direct, the Agent shall, by notice to the
Borrower, rescind and annul such acceleration and/or termination.
 
9.2.           Amendments. Subject to the provisions of this Section 9.2, the
Required Lenders (or the Agent with the consent in writing of the Required
Lenders) and the Borrower may enter into agreements supplemental hereto for the
purpose of adding or modifying any provisions to the Loan Documents or changing
in any manner the rights of the Lenders or the Borrower hereunder or thereunder
or waiving any Default hereunder or thereunder; provided, however, that no such
supplemental agreement shall, without the consent of each adversely affected
Lender:
 
Table of Contents
76

--------------------------------------------------------------------------------


9.2.1               Extend the Facility Termination Date or, if different, the
final maturity of any Loan, or postpone any regularly scheduled payment of
principal of any Loan, or reduce or forgive all or any portion of the principal
amount thereof or of any Reimbursement Obligation; or reduce the rate or amount
of (or extend the time of payment for) interest or fees thereon or on any
Reimbursement Obligation (other than a waiver of the application of the default
rate of interest pursuant to Section 2.12).
 
9.2.2               Reduce the percentage specified in the definition of
“Required Lenders” or any other percentage of Lenders specified to be the
applicable percentage in this Agreement to act on specified matters or amend the
definition of “Pro Rata Share” or “L/C Percentage”.
 
9.2.3               Increase the amount of the Commitment or L/C Commitment of
any Lender hereunder (except as permitted pursuant to Section 2.23), or permit
the Borrower to assign all or any portion of its rights or obligations under
this Agreement (except as permitted by Section 13.1).
 
9.2.4               Amend this Section 9.2.
 
9.2.5               Release all or substantially all of the Collateral or
release all or substantially all of the Guarantors from their obligations under
the Guarantee and Collateral Agreement, except explicitly permitted hereunder.
 
No amendment of any provision of this Agreement relating to the Agent or the
Issuing Lender shall be effective without the written consent of the Agent or
the Issuing Lender, as applicable.  The Agent may waive payment of the fee
required under Section 13.3.3 without obtaining the consent of any other party
to this Agreement.
 
9.3.           Preservation of Rights.  No delay or omission of the Lenders or
the Agent to exercise any right under the Loan Documents shall impair such right
or be construed to be a waiver of any Default or Unmatured Default or an
acquiescence therein, and the making of a Loan or the issuance of a Letter of
Credit notwithstanding the existence of a Default or Unmatured Default or the
inability of the Borrower to satisfy the conditions precedent to such Loan shall
not constitute any waiver or acquiescence.  Any single or partial exercise of
any such right shall not preclude other or further exercise thereof or the
exercise of any other right, and no waiver, amendment or other variation of the
terms, conditions or provisions of the Loan Documents whatsoever shall be valid
unless in writing signed by the Lenders required pursuant to Section 9.2 (or by
the Agent with the consent of such requisite Lenders), and then only to the
extent in such writing specifically set forth.  All remedies contained in the
Loan Documents or by law afforded shall be cumulative and all shall be available
to the Agent and the Lenders until all of the Obligations have been paid in full
in cash.

 
ARTICLE X
 
GENERAL PROVISIONS
 
10.1.           Survival of Representations.  All representations and warranties
of Holdings and the Borrower contained in this Agreement shall survive the
making of the Loans herein contemplated.
 
10.2.           Governmental Regulation.  Anything contained in this Agreement
to the contrary notwithstanding, no Lender shall be obligated to extend credit
to the Borrower in violation of any limitation or prohibition provided by any
applicable statute or regulation; provided that, any Lender that
 
Table of Contents
77

--------------------------------------------------------------------------------


fails to make a Loan or otherwise extend credit to the Borrower pursuant to this
Agreement shall be a Defaulting Lender.
 
10.3.           Headings.  Section headings in the Loan Documents are for
convenience of reference only, and shall not govern the interpretation of any of
the provisions of the Loan Documents.
 
10.4.           Entire Agreement.  The Loan Documents embody the entire
agreement and understanding among the Loan Parties, the Agent and the Lenders
and supersede all prior agreements and understandings among the Loan Parties,
the Agent and the Lenders relating to the subject matter thereof other than
those contained in the fee letters described in Section 11.13 which shall
survive and remain in full force and effect during the term of this Agreement.
 
10.5.           Several Obligations; Benefits of this Agreement.  The respective
obligations of the Lenders hereunder are several and not joint and no Lender
shall be the partner or agent of any other (except to the extent to which the
Agent is authorized to act as such).  The failure of any Lender to perform any
of its obligations hereunder shall not relieve any other Lender from any of its
obligations hereunder.  This Agreement shall not be construed so as to confer
any right or benefit upon any Person other than the parties to this Agreement
and their respective successors and assigns, provided, however, that the parties
hereto expressly agree that the Arrangers shall enjoy the benefits of the
provisions of Sections 10.6, 10.9 and 11.11 to the extent specifically set forth
therein and shall have the right to enforce such provisions on their own behalf
and in their own name to the same extent as if they were parties to this
Agreement.
 
10.6.           Expenses; Indemnification.
 
10.6.1               The Borrower shall reimburse the Agent and the Arrangers
for any reasonable and documented out-of-pocket costs and expenses (including
reasonable and documented attorneys’ and paralegals’ fees, disbursements and
other charges of one counsel for each applicable jurisdiction) paid or incurred
by the Agent or the Arrangers in connection with the preparation, negotiation,
documentation, execution, syndication, distribution (including, without
limitation, via the internet), review, amendment, modification, waiver and
administration of the Loan Documents.  The Borrower also agrees to reimburse the
Agent, the Arrangers and the Lenders for any reasonable and documented
out-of-pocket costs and expenses (including reasonable and documented attorneys’
and paralegals’ fees, disbursements and other charges of one counsel) paid or
incurred by the Agent, the Arrangers or any Lender in connection with the
enforcement of the Loan Documents.
 
10.6.2               The Borrower hereby further agrees to indemnify the Agent,
the Arrangers, the L/C Lenders, each Lender, their respective affiliates, and
each of their directors, officers, agents and employees (each, an “Indemnified
Party”), against all losses, claims, damages, penalties, judgments, costs,
liabilities and expenses (including, without limitation, all reasonable and
documented expenses of litigation or preparation therefor whether or not the
Agent, the Arrangers, any Lender or any affiliate is a party thereto, and all
the reasonable and documented attorneys’ and paralegals’ fees, disbursements and
other charges of one counsel for all affected Indemnified Parties, unless any
affected Indemnified Party shall have reasonably determined that there may be
legal defenses available to it that are different from or additional to those of
the other Indemnified Parties and that a single counsel for all Indemnified
Parties cannot (due to conflicts or otherwise) undertake the pursuit of such
legal defenses, in which event such Indemnified Party shall be entitled to
separate counsel and Borrower agrees to reimburse such Indemnified Party for the
 
Table of Contents
78

--------------------------------------------------------------------------------


 reasonable and documented attorneys’ and paralegals’ fees, disbursements and
other charges of such separate counsel) which any of them may pay or incur
arising out of or relating to this Agreement, the other Loan Documents, the
transactions contemplated hereby or the direct or indirect application or
proposed application of the proceeds of any Loan hereunder except to the extent
that any of the foregoing is found by a court of competent jurisdiction to have
arisen from an Indemnified Party’s gross negligence, bad faith or willful
misconduct.  The obligations of the Borrower under this Section 10.6 shall
survive the termination of this Agreement.
 
10.7.           Accounting.  Except as provided to the contrary herein, all
accounting terms used in the calculation of Capital Expenditures and any
financial covenant or test shall be interpreted and all accounting
determinations hereunder in the calculation of Capital Expenditures and any
financial covenant or test shall be made in accordance with Agreement Accounting
Principles, provided that for the purposes of Sections 7.22 and 7.23,
“consolidated” with respect to any Person shall mean, unless expressly stated to
be otherwise, such Person consolidated with the other Group Members and shall
not include any Unrestricted Subsidiary, provided further that the parties
acknowledge such definition of “consolidated” is not in accordance with
Agreement Accounting Principles to the extent Unrestricted Subsidiaries are not
consolidated with such Person.  If any changes in GAAP are hereafter required or
permitted and are adopted by the Borrower or any of its Subsidiaries with the
agreement of its independent certified public accountants and such changes
result in a change in the method of calculation of Capital Expenditures, any of
the financial covenants, tests, restrictions or standards herein or in the
related definitions or terms used therein (“Accounting Changes”), the parties
hereto agree, at the Borrower’s request, to enter into negotiations, in good
faith, in order to amend such provisions in a credit neutral manner so as to
reflect equitably such changes with the desired result that the criteria for
evaluating the Borrower’s and its Subsidiaries’ financial condition shall be the
same after such changes as if such changes had not been made; provided, however,
until such provisions are amended in a manner reasonably satisfactory to the
Borrower, the Agent and the Required Lenders, no Accounting Change shall be
given effect in such calculations.  In the event such amendment is entered into,
all references in this Agreement to Agreement Accounting Principles shall mean
GAAP as of the date of such amendment, subject to further modification in
accordance with this Section 10.7.  Notwithstanding the foregoing, all financial
statements to be delivered by the Borrower pursuant to Section 7.1 shall be
prepared in accordance with GAAP as in effect at such time.
 
10.8.           Severability of Provisions.  Any provision in any Loan Document
that is held to be inoperative, unenforceable, or invalid in any jurisdiction
shall, as to that jurisdiction, be inoperative, unenforceable, or invalid
without affecting the remaining provisions in that jurisdiction or the
operation, enforceability, or validity of that provision in any other
jurisdiction, and to this end the provisions of all Loan Documents are declared
to be severable.
 
10.9.           Nonliability of Lenders.  The relationship between the Borrower
on the one hand and the Lenders and the Agent on the other hand shall be solely
that of borrower and lender.  Neither the Agent nor any Arranger or Lender shall
have any fiduciary responsibilities to the Borrower.  Neither the Agent nor any
Arranger or Lender undertakes any responsibility to the Borrower to review or
inform the Borrower of any matter in connection with any phase of the Borrower’s
business or operations.  The Borrower agrees that neither the Agent, nor any
Arranger or Lender shall have liability to the Borrower (whether sounding in
tort, contract or otherwise) for losses suffered by the Borrower in connection
with, arising out of, or in any way related to, the transactions contemplated
and the relationship established by the Loan Documents, or any act, omission or
event occurring in connection therewith, unless it is determined by a court of
competent jurisdiction that such losses resulted from the gross negligence, bad
faith or willful misconduct of the party from which recovery is sought.
 
Table of Contents
79

--------------------------------------------------------------------------------




 
10.10.      Releases of Guarantees and Liens.
 
10.10.1                         Notwithstanding anything to the contrary
contained herein or in any other Loan Document, the Collateral Agent is hereby
irrevocably authorized by each Lender (without requirement of notice to or
consent of any Lender except as expressly required by Section 9.2.5) to take any
action requested by the Borrower having the effect of releasing any Collateral
or Guarantee Obligations (and at the Borrower’s request and expense shall take
such action) (i) to the extent necessary to permit consummation of any
transaction not prohibited by any Loan Document or that has been consented to in
accordance with Section 9.2 or (ii) under the circumstances described in Section
9.2.5.  In connection with any Disposition or release of any Collateral pursuant
to the terms of any Loan Document, at the Borrower’s request and expense, the
Agent or Collateral Agent, as applicable, shall (without recourse and without
any representation or warranty) execute and deliver or cause to be executed and
delivered to the Borrower such documents (including UCC-3 termination
statements) as the Borrower may reasonably request to evidence or effect such
release.
 
10.10.2                         At such time as the Loans, the Reimbursement
Obligations and the other Obligations under the Loan Documents (other than
contingent obligations and obligations under or in respect of Rate Management
Transactions) shall have been paid in full, the Commitments have been terminated
and all Letters of Credit outstanding shall either be (i) terminated or (ii)
cash collateralized on terms reasonably acceptable to the Agent, the Collateral
shall be released from the Liens created by the Security Documents, and the
Security Documents and all obligations (other than those expressly stated to
survive such termination) of the Agent and each Loan Party under the Security
Documents shall terminate, all without delivery of any instrument or performance
of any act by any Person.  In connection with the repayment of the Loans, the
Reimbursement Obligations and the other Obligations under the Loan Documents, at
the Borrower’s request and expense, the Agent or Collateral Agent, as
applicable, shall (without recourse and without any representation or warranty)
execute and deliver or cause to be executed and delivered to the Borrower such
documents (including UCC-3 termination statements) as the Borrower may
reasonably request to evidence or effect such release and termination.
 
10.11.    Confidentiality.  Each Lender agrees to hold any confidential
information which it may receive from the Borrower pursuant to this Agreement in
confidence, except for disclosure (i) to its Affiliates and to other Lenders and
their respective Affiliates that agree to be bound by the provisions of this
Section 10.11, for use solely in connection with the transactions contemplated
hereby, (ii) to legal counsel, accountants, and other professional advisors to
such Lender or to a Transferee who need to know such confidential information
for use in evaluation, arranging and making the Loans and Letters of Credit
available to the Borrower, in each case which have been informed as to the
confidential nature of such information and that agree to be bound by the
provisions of this Section 10.11, (iii) upon demand of bank examiners and other
officials having regulatory jurisdiction over it who are informed of the
confidential nature of the information, (iv) to any Person as required by law,
regulation, or legal process, (v) to any Person to the extent required by order
of any court or administrative agency or in connection with any legal proceeding
to which such Lender is a party, (vi) to such Lender’s direct or indirect
contractual counterparties in Rate Management Transactions or to legal counsel,
accountants and other professional advisors to such counterparties, in each case
which have been informed as to the confidential nature of such information and
that agree to be bound by the provisions of this Section 10.11, and (vii)
permitted by Section 13.4.
 
With respect to disclosures made under clause (iv) and (v) above, each Lender
agrees to give the Borrower written notice to the extent it is legally permitted
to do so as soon as practicable after
 
Table of Contents
80

--------------------------------------------------------------------------------


learning that disclosure must be made, describing the confidential information
that will be disclosed and the approximate date of said disclosure.  Each Lender
understands and agrees that it is responsible for any breach of its
confidentiality obligations contained in this Section by any of its Affiliates.
 
10.12.                      Nonreliance.  Each Lender hereby represents that it
is not relying on or looking to any Margin Stock for the repayment of the Loans
or L/C Obligations provided for herein or as collateral in the extension or
maintenance of such extension of credit.
 
10.13.                      Disclosure.  The Borrower and each Lender hereby
acknowledge and agree that JPMCB and/or its Affiliates from time to time may
hold investments in, make other extension of credit to or have other
relationships with the Borrower and its Affiliates.
 
10.14.                      USA Patriot Act.  Each Lender and the Agent (for
itself and not on behalf of any other party) hereby notifies the Borrower that,
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender or the Agent, as applicable, to identify the Borrower in
accordance with the Patriot Act.
 
10.15.                      Advertising, Promotion and Marketing.  The Agent and
each Lender listed on Schedule 1.1B may, and the Borrower hereby authorizes the
Agent and each such Lender to, include references to the Borrower and utilize
any logo or other distinctive symbol associated with the Borrower in connection
with any closing announcement, league table or, with the prior written consent
of the Borrower, announcement of participation in the syndication of the Credit
Agreement.
 
ARTICLE XI
 
THE AGENT
 
11.1.           Appointment; Nature of Relationship.  JPMCB is hereby appointed
by each of the Lenders as its contractual representative hereunder and under
each other Loan Document, and each of the Lenders irrevocably authorizes the
Agent to act as the contractual representative of such Lender with the rights
and duties expressly set forth herein and in the other Loan Documents.  The
Agent agrees to act as such contractual representative upon the express
conditions contained in this ARTICLE XI. Notwithstanding the use of the defined
term “Agent,” it is expressly understood and agreed that the Agent shall not
have any fiduciary responsibilities to any Lender by reason of this Agreement or
any other Loan Document and that the Agent is merely acting as the contractual
representative of the Lenders with only those duties as are expressly set forth
in this Agreement and the other Loan Documents.  In its capacity as the Lenders’
contractual representative, the Agent (i) does not hereby assume any fiduciary
duties to any of the Lenders, (ii) is a “representative” of the Lenders within
the meaning of the term “secured party” as defined in Section 9-102 of the New
York Uniform Commercial Code and (iii) is acting as an independent contractor,
the rights and duties of which are limited to those expressly set forth in this
Agreement and the other Loan Documents.  Each of the Lenders hereby agrees to
assert no claim against the Agent, in its capacity as such, under or in
connection with this Agreement or any other Loan Document on any agency theory
or any other theory of liability for breach of fiduciary duty, all of which
claims each Lender hereby waives.
 
11.2.           Powers.  The Agent shall have and may exercise such powers under
the Loan Documents as are specifically delegated to the Agent by the terms of
each thereof, together with such powers as are reasonably incidental
thereto.  The Agent shall have no implied duties to the Lenders, or any
obligation to the Lenders to take any action thereunder except any action
specifically provided by the Loan Documents to be taken by the Agent.
 
Table of Contents
81

--------------------------------------------------------------------------------


11.3.           General Immunity.  Neither the Agent nor any of its directors,
officers, agents or employees shall be liable to the Borrower, the Lenders or
any Lender for any action taken or omitted to be taken by it or them hereunder
or under any other Loan Document or in connection herewith or therewith except
to the extent such action or inaction is determined by a court of competent
jurisdiction to have arisen from the gross negligence, bad faith or willful
misconduct of such Person.
 
11.4.           No Responsibility for Loans, Recitals, etc.  Neither the Agent
nor any of its directors, officers, agents or employees shall be responsible for
or have any duty to ascertain, inquire into, or verify (a) any statement,
warranty or representation made in connection with any Loan Document or any
borrowing hereunder; (b) the performance or observance of any of the covenants
or agreements of any obligor under any Loan Document, including, without
limitation, any agreement by an obligor to furnish information directly to each
Lender; (c) the satisfaction of any condition specified in ARTICLE V, except
receipt of items required to be delivered solely to the Agent; (d) the existence
or possible existence of any Default or Unmatured Default; (e) the validity,
enforceability, effectiveness, sufficiency or genuineness of any Loan Document
or any other instrument or writing furnished in connection therewith; (f) the
value, sufficiency, creation, perfection or priority of any Lien in any
collateral security (if any); or (g) the financial condition of any Group
Member.  The Agent shall have no duty to disclose to the Lenders information
that is not required to be furnished by the Borrower to the Agent at such time,
but is voluntarily furnished by the Borrower to the Agent (in its individual
capacity).
 
11.5.           Action on Instructions of Lenders.  The Agent shall in all cases
be fully protected in acting, or in refraining from acting, hereunder and under
any other Loan Document in accordance with written instructions signed by the
Required Lenders (or all of the affected Lenders in the event and to the extent
that this Agreement expressly requires such), and such instructions and any
action taken or failure to act pursuant thereto shall be binding on all of the
Lenders.  The Lenders hereby acknowledge that the Agent shall be under no duty
to take any discretionary action permitted to be taken by it pursuant to the
provisions of this Agreement or any other Loan Document unless it shall be
requested in writing to do so by the Required Lenders (or all of the affected
Lenders in the event and to the extent that this Agreement expressly requires
such). T he Agent shall be fully justified in failing or refusing to take any
action hereunder and under any other Loan Document unless it shall first be
indemnified to its satisfaction by the Lenders pro rata against any and all
liability, cost and expense that it may incur by reason of taking or continuing
to take any such action.
 
11.6.           Employment of Agents and Counsel.  The Agent may execute any of
its duties as Agent hereunder and under any other Loan Document by or through
employees, agents, and attorneys-in-fact and shall not be answerable to the
Lenders, except as to money or securities received by it or its authorized
agents, for the default or misconduct of any such agents or attorneys-in-fact
selected by it with reasonable care.  The Agent shall be entitled to advice of
counsel concerning the contractual arrangement between the Agent and the Lenders
and all matters pertaining to the Agent’s duties hereunder and under any other
Loan Document.
 
11.7.           Reliance on Documents; Counsel.  The Agent shall be entitled to
rely upon any Note, notice, consent, certificate, affidavit, letter, telegram,
statement, paper or document believed by it to be genuine and correct and to
have been signed or sent by the proper Person or Persons, and, in respect to
legal matters, upon the opinion of counsel selected by the Agent, which counsel
may be employees of the Agent.
 
11.8.           Agent’s Reimbursement and Indemnification.  The Lenders agree to
reimburse and indemnify the Agent ratably in proportion to the Lenders’ Pro Rata
Shares of the Aggregate Commitment (or, if the Aggregate Commitment has been
terminated, of the Aggregate Outstanding Credit Exposure) (i) subject to Section
3.4, for any amounts not reimbursed by the Borrower for which the Agent is
entitled
 
Table of Contents
82

--------------------------------------------------------------------------------


 to reimbursement by the Borrower under the Loan Documents, (ii) for any other
expenses incurred by the Agent on behalf of the Lenders, in connection with the
preparation, execution, delivery, administration and enforcement of the Loan
Documents (including, without limitation, for any expenses incurred by the Agent
in connection with any dispute between the Agent and any Lender or between two
or more of the Lenders) and (iii) for any liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind and nature whatsoever which may be imposed on, incurred by or
asserted against the Agent in any way relating to or arising out of the Loan
Documents or any other document delivered in connection therewith or the
transactions contemplated thereby (including, without limitation, for any such
amounts incurred by or asserted against the Agent in connection with any dispute
between the Agent and any Lender or between two or more of the Lenders), or the
enforcement of any of the terms of the Loan Documents or of any such other
documents, provided that (i) no Lender shall be liable for any of the foregoing
to the extent any of the foregoing is found in a final non-appealable judgment
by a court of competent jurisdiction to have resulted from the gross negligence
or willful misconduct of the Agent and (ii) any indemnification required
pursuant to Section 4.5.7 shall, notwithstanding the provisions of this Section
11.8, be paid by the relevant Lender in accordance with the provisions
thereof.  The obligations of the Lenders under this Section 11.8 shall survive
payment of the Obligations and termination of this Agreement.
 
11.9.           Notice of Default.  The Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Unmatured Default
hereunder unless the Agent has received written notice from a Lender or the
Borrower referring to this Agreement describing such Default or Unmatured
Default and stating that such notice is a “notice of default”.  In the event
that the Agent receives such a notice, the Agent shall give prompt notice
thereof to the Lenders.
 
11.10.         Rights as a Lender.  In the event the Agent is a Lender, the
Agent shall have the same rights and powers hereunder and under any other Loan
Document with respect to its Commitment and its Loans as any Lender and may
exercise the same as though it were not the Agent, and the term “Lender” or
“Lenders” shall, at any time when the Agent is a Lender, unless the context
otherwise indicates, include the Agent in its individual capacity.  The Agent
and its Affiliates may accept deposits from, lend money to, and generally engage
in any kind of trust, debt, equity or other transaction, in addition to those
contemplated by this Agreement or any other Loan Document, with any Group Member
in which such Group Member is not restricted hereby from engaging with any other
person.  The Agent, in its individual capacity, is not obligated to remain a
Lender.
 
11.11.         Lender Credit Decision.  Each Lender acknowledges that it has,
independently and without reliance upon the Agent, any Arranger or any other
Lender and based on the financial statements prepared by the Borrower and such
other documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement and the other Loan
Documents.  Each Lender also acknowledges that it will, independently and
without reliance upon the Agent, any Arranger or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement and the other Loan Documents.
 
11.12.       Successor Agent.  The Agent may resign at any time by giving
written notice thereof to the Lenders and the Borrower, such resignation to be
effective upon the appointment of a successor Agent or, if no successor Agent
has been appointed, forty-five (45) days after the retiring Agent gives notice
of its intention to resign.  Upon any such resignation, the Required Lenders
shall have the right to appoint, on behalf of the Borrower and the Lenders, a
successor Agent which, if a Default has not occurred and is continuing, is
satisfactory to the Borrower.  If no successor Agent shall have been so
appointed by the Required Lenders within thirty (30) days after the resigning
Agent’s giving notice of its intention to resign, then the resigning Agent may
appoint, on behalf of the Borrower and the Lenders, a successor
 
Table of Contents
83

--------------------------------------------------------------------------------


Agent which, if a Default has not occurred and is continuing, is satisfactory to
the Borrower.  Notwithstanding the previous sentence, the Agent may at any time
without the consent of the Borrower or any Lender, appoint any of its Affiliates
which is a commercial bank as a successor Agent hereunder.  If the Agent has
resigned and no successor Agent has been appointed, the Lenders may perform all
the duties of the Agent hereunder and the Borrower shall make all payments in
respect of the Obligations to the applicable Lender and for all other purposes
shall deal directly with the Lenders.  No successor Agent shall be deemed to be
appointed hereunder until such successor Agent has accepted the
appointment.  Any such successor Agent shall be a commercial bank having capital
and retained earnings of at least $100,000,000.  Upon the acceptance of any
appointment as Agent hereunder by a successor Agent, such successor Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the resigning Agent.  Upon the effectiveness of the resignation of
the Agent, the resigning Agent shall be discharged from its duties and
obligations hereunder and under the Loan Documents.  After the effectiveness of
the resignation of an Agent, the provisions of this ARTICLE XI shall continue in
effect for the benefit of such Agent in respect of any actions taken or omitted
to be taken by it while it was acting as the Agent hereunder and under the other
Loan Documents.  In the event that there is a successor to the Agent by merger,
or the Agent assigns its duties and obligations to an Affiliate pursuant to this
Section 11.12, then the term “Prime Rate” as used in this Agreement shall mean
the prime rate, base rate or other analogous rate of the new Agent.
 
11.13.      Agent and Arranger Fees.  The Borrower agrees to pay to the Agent
and the Arrangers, for their respective accounts, the fees agreed to by the
Borrower, the Agent and the Arrangers pursuant to these certain fee letter
agreements, each dated October 17, 2008, or as otherwise agreed from time to
time.
 
11.14.      Delegation to Affiliates.  The Borrower and the Lenders agree that
the Agent may delegate any of its duties under this Agreement to any of its
Affiliates.  Any such Affiliate (and such Affiliate’s directors, officers,
agents and employees) which performs duties in connection with this Agreement
shall be entitled to the same benefits of the indemnification, waiver and other
protective provisions to which the Agent is entitled under ARTICLE X and ARTICLE
XI.
 
11.15.       No Duties Imposed on Syndication Agent, Co-Documentation Agents or
Arrangers.  None of the Persons identified on the cover page to this Agreement,
the signature pages to this Agreement or otherwise in this Agreement as a
“syndication agent,” “documentation agent” or “Arrangers” shall have any right,
power, obligation, liability, responsibility or duty under this Agreement other
than, if such Person is a Lender, those applicable to all Lenders as
such.  Without limiting the foregoing, none of the Persons identified on the
cover page to this Agreement, the signature pages to this Agreement or otherwise
in this Agreement as a “syndication agent,” “documentation agent” or “Arrangers”
shall have or be deemed to have any fiduciary duty to or fiduciary relationship
with any Lender.  In addition to the agreement set forth in Section 11.15, each
of the Lenders acknowledges that it has not relied, and will not rely, on any of
the Persons so identified in deciding to enter into this Agreement or in taking
or not taking action hereunder.
 
 
ARTICLE XII
 
SETOFF; RATABLE PAYMENTS
 
12.1.           Setoff.  In addition to, and without limitation of, any rights
of the Lenders under applicable law, if the Borrower becomes insolvent, however
evidenced, or if any Default under Section 8.2 (whether by acceleration or
otherwise) occurs, any and all deposits (including all account balances, whether
provisional or final and whether or not collected or available) and any other
Indebtedness at any
 
Table of Contents
84

--------------------------------------------------------------------------------


time held or owing by any Lender or any Affiliate of any Lender to or for the
credit or account of the Borrower may be offset and applied toward the payment
of the Obligations owing to such Lender.
 
12.2.           Ratable Payments.  If any Lender, whether by setoff or
otherwise, has payment made to it upon its Loans or L/C Obligations (other than
payments received pursuant to Section 4.1, 4.2, 4.4 or 4.5) in a greater
proportion than that received by any other Lender, such Lender agrees, promptly
upon demand, to purchase a portion of the Loans or L/C Obligations held by the
other Lenders so that after such purchase each Lender will hold its ratable
proportion of such Loans or L/C Obligations.  If any Lender, whether in
connection with setoff or amounts which might be subject to setoff or otherwise,
receives collateral or other protection for its Obligations or such amounts
which may be subject to setoff, such Lender agrees, promptly upon demand, to
take such action necessary such that all Lenders share in the benefits of such
collateral ratably in proportion to their Loans and L/C Obligations.  In case
any such payment is disturbed by legal process, or otherwise, appropriate
further adjustments shall be made.
 
ARTICLE XIII
 
BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
 
13.1.           Successors and Assigns.  The terms and provisions of the Loan
Documents shall be binding upon and inure to the benefit of the Borrower, the
Agent and the Lenders and their respective successors and assigns permitted
hereby, except that (i) the Borrower shall not, except in a merger permitted
under Section 7.16, have the right to assign its rights or obligations under the
Loan Documents without the prior written consent of each Lender, (ii) any
assignment by any Lender must be made in compliance with Section 13.3, and (iii)
any transfer by Participation must be made in compliance with Section 13.2.  Any
attempted assignment or transfer by any party not made in compliance with this
Section 13.1 shall be null and void, unless such attempted assignment or
transfer is treated as a participation in accordance with Section 13.3.2.  The
parties to this Agreement acknowledge that clause (ii) of this Section
13.1 relates only to absolute assignments and this Section 13.1 does not
prohibit assignments creating security interests, including, without limitation,
(x) any pledge or assignment by any Lender of all or any portion of its rights
under this Agreement and any Note to a Federal Reserve Bank or (y) in the case
of a Lender which is a Fund, any pledge or assignment of all or any portion of
its rights under this Agreement and any Note to its trustee in support of its
obligations to its trustee; provided, however, that no such pledge or assignment
creating a security interest shall release the transferor Lender from its
obligations hereunder unless and until the parties thereto have complied with
the provisions of Section 13.3.  The Agent may treat the Person which made any
Loan or which holds any Note as the owner thereof for all purposes hereof unless
and until such Person complies with Section 13.3; provided, however, that the
Agent may in its discretion (but shall not be required to) follow instructions
from the Person which made any Loan or which holds any Note to direct payments
relating to such Loan or Note to another Person.  Any assignee of the rights to
any Loan or any Note agrees by acceptance of such assignment to be bound by all
the terms and provisions of the Loan Documents.  Any request, authority or
consent of any Person, who at the time of making such request or giving such
authority or consent is the owner of the rights to any Loan (whether or not a
Note has been issued in evidence thereof), shall be conclusive and binding on
any subsequent holder or assignee of the rights to such Loan.
 
13.2.           Participations.
 
13.2.1               Permitted Participants; Effect.  Any Lender may at any time
sell to one or more banks or other entities (other than a Restricted Entity)
(“Participants”) participating interests in any Loan owing to such Lender, any
Note held by such Lender, any Commitment of such Lender or any other interest of
such Lender under the Loan Documents.  In the event of any such sale by a Lender
of participating interests to a
 
Table of Contents
85

--------------------------------------------------------------------------------


Participant, such Lender’s obligations under the Loan Documents shall remain
unchanged, such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, such Lender shall remain the
owner of its Loans and the holder of any Note issued to it in evidence thereof
for all purposes under the Loan Documents, all amounts payable by the Borrower
under this Agreement shall be determined as if such Lender had not sold such
participating interests, and the Borrower and the Agent shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under the Loan Documents.
 
13.2.2               Voting Rights.  Each Lender shall retain the sole right to
approve, without the consent of any Participant, any amendment, modification or
waiver of any provision of the Loan Documents other than any amendment,
modification or waiver with respect to any Loan or Commitment in which such
Participant has an interest which would require consent of all of the Lenders
pursuant to the terms of Section 9.2.
 
13.2.3               Benefit of Certain Provisions.  The Borrower agrees that
each Participant shall be deemed to have the right of setoff provided in Section
12.1 in respect of its participating interest in amounts owing under the Loan
Documents to the same extent as if the amount of its participating interest were
owing directly to it as a Lender under the Loan Documents, provided that each
Lender shall retain the right of setoff provided in Section 12.1 with respect to
the amount of participating interests sold to each Participant.  The Lenders
agree to share with each Participant, and each Participant, by exercising the
right of setoff provided in Section 12.1, agrees to share with each Lender, any
amount received pursuant to the exercise of its right of setoff, such amounts to
be shared in accordance with Section 12.2 as if each Participant were a
Lender.  The Borrower further agrees that each Participant shall be entitled to
the benefits of Sections 4.1, 4.2, 4.4 and 4.5 to the same extent as if it were
a Lender and had acquired its interest by assignment pursuant to Section 13.3;
provided that (i) a Participant shall not be entitled to receive any greater
payment under Section 4.1, 4.2 or 4.5 than the Lender who sold the participating
interest to such Participant would have received had it retained such interest
for its own account, unless the sale of such interest to such Participant is
made with the prior written consent of the Borrower, and (ii) any Participant
complies with the provisions of Section 4.5 to the same extent as if it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each participant’s interest in the Loans or other obligations under
this Agreement (the “Participant Register”).  The entries in the Participant
Register shall be conclusive absent manifest error, and such Lender shall treat
each person whose name is recorded in the Participant Register as the owner of
such participation for all purposes of this Agreement notwithstanding any notice
to the contrary.
 
13.3.    Assignments.
 
13.3.1               Permitted Assignments.  Any Lender may at any time assign
to one or more banks or other entities (other than a Restricted Entity)
(“Purchasers”) all or any part of its rights and obligations under the Loan
Documents.  Such assignment shall be evidenced by an Agreement substantially in
the form of Exhibit C or in such other form as may be agreed to by the parties
thereto (each such agreement, an “Assignment Agreement”).  Each such assignment
with respect to a Purchaser which is not a Lender or an Affiliate of a Lender or
an Approved Fund shall either be in an amount equal to the entire applicable
Commitment and Loans of the assigning Lender or (unless the Agent and, so
 
Table of Contents
86

--------------------------------------------------------------------------------


long as no Default has occurred and is continuing, the Borrower, otherwise
consent) be in an aggregate amount not less than $5,000,000.  The amount of the
assignment shall be based on the Commitment or outstanding Loans (if the
Commitment has been terminated) subject to the assignment, determined as of the
date of such assignment or as of the “Trade Date,” if the “Trade Date” is
specified in the Assignment Agreement.
 
13.3.2               Consents.  The prior written consent of the Borrower shall
be required prior to an assignment becoming effective unless the Purchaser is a
Lender, an Affiliate of a Lender or an Approved Fund, provided that the consent
of the Borrower shall not be required if a Default has occurred and is
continuing.  The consent of the Agent (and if a L/C Commitment or L/C Exposure
is being assigned, the Issuing Lender) shall be required prior to an assignment
becoming effective unless the Purchaser is a Lender, an Affiliate of a Lender or
an Approved Fund.  Any consent required under this Section 13.3.2 shall not be
unreasonably withheld or delayed.
 
13.3.3               Effect; Effective Date.  Upon (i) delivery to the Agent of
an Assignment Agreement, together with any consents required by Sections
13.3.1 and 13.3.2, and (ii) payment of a $3,500 fee by the assignee or assignor
to the Agent for processing such assignment (unless such fee is waived by the
Agent or unless such assignment is made to such assigning Lender’s Affiliate or
an Approved Fund that is managed or administered by such Lender), such
Assignment Agreement shall become effective on the effective date specified in
such assignment.  The Assignment Agreement shall contain a representation and
warranty by the Purchaser to the effect that none of the funds, money, assets or
other consideration used to make the purchase and assumption of the Commitment
and Loans under the applicable Assignment Agreement constitutes “plan assets” as
defined under ERISA and that the rights, benefits and interests of the Purchaser
in and under the Loan Documents will not be “plan assets” under ERISA.  On and
after the effective date of such assignment, such Purchaser shall for all
purposes be a Lender party to this Agreement and any other Loan Document
executed by or on behalf of the Lenders and shall have all the rights, benefits
and obligations of a Lender under the Loan Documents, to the same extent as if
it were an original party thereto; provided that such Purchaser shall not be
entitled to receive any amounts under ARTICLE IV in excess of the amounts that
would have been payable under ARTICLE IV to the transferor Lender, and the
transferor Lender shall be released with respect to the Commitment and Loans
assigned to such Purchaser without any further consent or action by the
Borrower, the Lenders or the Agent.  In the case of an assignment covering all
of the assigning Lender’s rights, benefits and obligations under this Agreement,
such Lender shall cease to be a Lender hereunder but shall continue to be
entitled to the benefits of, and subject to, those provisions of this Agreement
and the other Loan Documents which survive payment of the Obligations and
termination of the Loan Documents.  Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 13.3 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 13.2.  Upon the consummation of any assignment to a Purchaser pursuant
to this Section 13.3.3, the transferor Lender, the Agent and the Borrower shall,
if the transferor Lender or the Purchaser desires that its Loans be evidenced by
Notes, make appropriate arrangements so that, upon cancellation and surrender to
the Borrower of the Notes (if any) held by the transferor Lender, new Notes or,
as appropriate, replacement Notes are issued to such transferor Lender, if
applicable, and new Notes or, as appropriate, replacement Notes, are issued to
such Purchaser, in each case in principal amounts reflecting their respective
Commitments (or, if the Facility Termination Date has occurred, their respective
Loans), as adjusted pursuant to such assignment.
 
Table of Contents
87

--------------------------------------------------------------------------------



 
13.3.4               Register.  The Agent, acting solely for this purpose as an
agent of the Borrower (and the Borrower hereby designates the Agent to act in
such capacity), shall maintain at one of its offices in New York a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts of and interest on the Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive, absent manifest error, and the Borrower, the
Agent and the Lenders may treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary.  Any assignment of any
Loan, whether or not evidenced by a Note, shall be effective only upon
appropriate entries with respect thereto being made in the Register (and each
Note shall expressly so provide).  Any assignment or transfer of all or part of
a Loan evidenced by a Note shall be registered on the Register only upon
surrender for registration of assignment or transfer of the Note evidencing such
Loan, accompanied by a duly executed Assignment and Assumption; thereupon one or
more new Notes in the same aggregate principal amount shall be issued to the
designated Assignee, and the old Notes shall be returned by the Agent to the
Borrower marked “canceled.”  The Register shall be available for inspection by
the Borrower and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.
 
13.4.           Dissemination of Information.  The Borrower authorizes each
Lender to disclose to any Participant or Purchaser or any other Person acquiring
an interest in the Loan Documents by operation of law (each a “Transferee”) and
any prospective Transferee any and all information in such Lender’s possession
concerning the creditworthiness of the Loan Parties; provided that each
Transferee and prospective Transferee agrees in writing to be bound by Section
10.11 of this Agreement.
 
13.5.           Tax Certifications.  If any interest in any Loan Document is
transferred to any Transferee the transferor Lender shall cause such Transferee,
concurrently with the effectiveness of such transfer, to comply with the
provisions of Section 4.5.5.
 
ARTICLE XIV
 
NOTICES
 
14.1.           Notices.  Except as otherwise permitted by Section 2.15 with
respect to borrowing notices, all notices, requests and other communications to
any party hereunder shall be in writing (including electronic transmission,
facsimile transmission or similar writing) and shall be given to such party: (x)
in the case of the Borrower, the Lenders or the Agent, at its address or
facsimile number set forth on the applicable Administrative Questionnaire or
signature pages hereof (or, with respect to any Lender which is not a party
hereto as of the Closing Date, at its address or facsimile number set forth in
any Assignment Agreement or Commitment and Acceptance) or, (y) in the case of
any party, at such other address or facsimile number as such party may hereafter
specify for the purpose by notice to the Agent and the Borrower in accordance
with the provisions of this Section 14.1.  Each such notice, request or other
communication shall be effective (i) if given by facsimile transmission, when
transmitted to the facsimile number specified in this Section and confirmation
of receipt is received, (ii) if given by mail, 72 hours after such communication
is deposited in the mails with first class postage prepaid, addressed as
aforesaid, or (iii) if given by any other means, when delivered (or, in the case
of electronic transmission, received) at the address specified in this Section;
provided that notices to the Agent under ARTICLE II shall not be effective until
received.
 
Table of Contents
88

--------------------------------------------------------------------------------



 
14.2.           Change of Address. The Borrower, the Agent and any Lender may
each change the address for service of notice upon it by a notice in writing to
the other parties hereto.
 
ARTICLE XV
 
COUNTERPARTS
 
This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one agreement, and any of the parties hereto may
execute this Agreement by signing any such counterpart.  Subject to satisfaction
of the conditions precedent in Section 5.1, this Agreement shall be effective
when it has been executed by Holdings, the Borrower, the Agent and the Lenders
and each party has notified the Agent by facsimile transmission or telephone
that it has taken such action.
 
ARTICLE XVI
 
CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL
 
16.1.           CHOICE OF LAW.  THE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING
A CONTRARY EXPRESS CHOICE OF LAW PROVISION) SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, BUT GIVING EFFECT TO
FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.
 
16.2.           CONSENT TO JURISDICTION.  EACH PARTY HERETO HEREBY IRREVOCABLY
SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW
YORK STATE COURT SITTING IN NEW YORK, NEW YORK IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENTS AND EACH PARTY HERETO HEREBY
IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY
BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION
IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT
FORUM.  NOTHING HEREIN SHALL LIMIT THE RIGHT OF ANY PARTY TO BRING PROCEEDINGS
AGAINST ANOTHER PARTY IN THE COURTS OF ANY OTHER JURISDICTION.
 
16.3.           WAIVER OF JURY TRIAL.  HOLDINGS, THE BORROWER, THE AGENT AND
EACH LENDER HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING,
DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR
OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN
DOCUMENT OR THE RELATIONSHIP ESTABLISHED THEREUNDER.
 
Table of Contents
89

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Holdings, the Borrower, the Lenders and the Agent have
executed this Agreement as of the date first above written.
 
 
WENDY’S INTERNATIONAL HOLDINGS, LLC,
as Holdings
 
/s/ Daniel T. Collins                    
Name:     Daniel T. Collins
Title:       Senior Vice President, Treasurer and Assistant Secretary
 
Table of Contents

--------------------------------------------------------------------------------


WENDY’S INTERNATIONAL, INC.,
as the Borrower
 
/s/ Daniel T. Collins                    
Name:    Daniel T. Collins
Title:      Senior Vice President, Treasurer and Assistant Secretary
 
Address for Notices:
 
Wendy’s International Inc.
4288 West Dublin-Granville Road
P.O. Box 256
Dublin, Ohio 43017-0256
 
Attention:        Dan Collins, Treasurer
Telephone:      (678) 514-4468
Facsimile:         (678) 514-4119
E-mail:               Dan.Collins@wendysarbys.com
 
With Copy to:        
Wendy’s/Arby’s Group, Inc.
1155 Perimeter Center West
Atlanta, GA 30338
 
Attention:           Nils Okeson, General Counsel
Telephone:         (678) 514-4330
Facsimile:            (678) 514-5344
Email:                   Nils.Okeson@wendysarbys.com
 
Table of Contents

--------------------------------------------------------------------------------



 
JPMORGAN CHASE BANK, N.A.,
as Agent and a Lender
 
/s/ Barry Bergman                       
Name:     Barry Bergman
Title:       Managing Director
 
Address for Notices:
 
JPMorgan Chase Bank, N.A.
270 Park Avenue
4th Floor
New York, New York 10017
Attention:               Mr. Barry Bergman
Telephone No.:      (212) 270-0203
Telecopy No. :        (212) 270-3279
E-mail:                      Barry.Bergman@jpmorgan.com
 
and
 
JPMorgan Chase Bank, N.A.
Loan and Agency Services Group
1111 Fannin
10th Floor
Houston, Texas 77002
Attention:                Ms. Shanida Littlejohn
Telephone No.:       (713) 750-3510
Telecopy No. :        (713) 750-2782
E-mail:                      shanida.x.littlejohn@jpmchase.com
 
Table of Contents

--------------------------------------------------------------------------------


 
BANK OF AMERICA, N.A.,
as Syndication Agent and a Lender
 
/s/ Robert J. Beckley                      
Name:     Robert J. Beckley
Title:       Managing Director
Table of Contents

--------------------------------------------------------------------------------




WACHOVIA BANK, NATIONAL ASSOCIATION,
as Documentation Agent and a Lender
 
/s/ Denis Waltrich                        
Name:     Denis Waltrich
Title:       Vice President
 
 
Table of Contents

--------------------------------------------------------------------------------


FIFTH THIRD BANK,
as a Lender
 
/s/ Brent M. Jackson                      
Name:     Brent M. Jackson
Title:       Senior Vice President
 
 
Table of Contents

--------------------------------------------------------------------------------


WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender
 
/s/ james nicholas cole                    
Name:     James Nicholas Cole
Title:       Managing Director
Table of Contents

--------------------------------------------------------------------------------



 
THE HUNTINGTON NATIONAL BANK,
as a Lender
 
/s/ Jeff D. Blendick                        
Name:     Jeff D. Blendick
Title:       Vice President
 
 
Table of Contents

--------------------------------------------------------------------------------


NATIONAL CITY BANK,
as a Lender
 
/s/ Thomas E. Redmond                       
Name:     Thomas E. Redmond
Title:       Senior Vice President
 
 
Table of Contents

--------------------------------------------------------------------------------


THE PRIVATE BANK AND TRUST CO.,
as a Lender
 
/s/ Robert M. Walker                        
Name:     Robert M. Walker
Title:       Managing Director

